[executedamendmentno10toc001.jpg]
EXECUTION VERSION AMENDMENT NO. 10 TO CREDIT AGREEMENT This AMENDMENT NO. 10 TO
CREDIT AGREEMENT (this “Amendment”), dated as of May 7, 2020, is entered into by
and among EBIX, INC., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower party hereto as guarantors (the “Guarantors” and
collectively with the Borrower, the “Credit Parties”) under the Credit Agreement
(defined below), each Lender under the Credit Agreement that is a party hereto
and REGIONS BANK, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent. RECITALS WHEREAS, the Borrower, the Administrative
Agent and certain banks and other financial institutions (the “Lenders”) are
parties to that certain Credit Agreement, dated as of August 5, 2014 (as amended
hereby, as amended by that certain Amendment No. 1 to Credit Agreement and
Waiver dated as of February 3, 2015, as further amended by that certain
Amendment No. 2 to Credit Agreement dated as of June 17, 2016, as further
amended by that certain Amendment No. 3 to Credit Agreement and Waiver dated as
of October 19, 2017, as further amended by that certain Amendment No. 4 to
Credit Agreement and Waiver dated as of November 3, 2017, as further amended by
that certain Amendment No. 5 to Credit Agreement (Incremental Increase) dated as
of November 3, 2017, as further amended by that certain Amendment No. 6 to
Credit Agreement dated as of February 21, 2018, as further amended by that
certain Amendment No. 7 to Credit Agreement dated as of April 9, 2018, as
further amended by that certain Amendment No. 8 to Credit Agreement (Including
Incremental Increase) dated as of November 27, 2018, as further amended by that
certain Amendment No. 9 to Credit Agreement dated as of September 27, 2019 and
as further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement” and the Credit Agreement prior to giving
effect to this Amendment being referred to as the “Existing Credit Agreement”),
pursuant to which the Lenders have extended a revolving credit facility and term
loan facility to the Borrower; WHEREAS, the Borrower has requested that the
Existing Credit Agreement be amended as set forth below in a manner permitted
by, and consistent with, Section 11.4 of the Existing Credit Agreement; NOW,
THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows: 1. Defined
Terms. Unless otherwise defined herein, capitalized terms used herein shall have
the meanings, if any, assigned to such terms in the Existing Credit Agreement.
2. Amendments. The Existing Credit Agreement (other than the Appendices,
Schedules and Exhibits thereto) is hereby amended in its entirety to read in the
form of Annex I attached hereto. 3. Representations and Warranties. The Borrower
and each of the other Credit Parties, by its execution of this Amendment, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
(a) the execution, delivery and performance by each Credit Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and do not and will not (i) violate in any material
respect the terms of any of the Credit Parties’ Organizational Documents; (ii)
except as could not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any other Contractual Obligations of any Credit
Party, (iii) result in or require the creation of any Lien upon any of the
properties or assets of any Credit Party (other than Liens created under any of
the Credit Documents in favor of the 130197172_2



--------------------------------------------------------------------------------



 
[executedamendmentno10toc002.jpg]
Collateral Agent for the benefit of the holders of the Obligations), or (iv)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any material Contractual Obligation of any Credit
Party; (b) this Amendment has been duly executed and delivered by each Credit
Party, and constitutes a legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by Debtor Relief Laws or by equitable principles
relating to enforceability; (c) the representations and warranties of each
Credit Party contained in Section 6 of the Credit Agreement and in each other
Credit Document are true and correct in all material respects on and as of the
Tenth Amendment Effective Date, except to the extent that such representations
and warranties specifically relate to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this clause (c), the representations and warranties
contained in Sections 6.7(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 7.1(b) and
(a) of the Credit Agreement, respectively. 4. Effectiveness; Conditions
Precedent. The effectiveness of this Amendment and the related amendments to the
Credit Agreement herein provided are each subject to the satisfaction of the
following conditions precedent (the date of such satisfaction, the “Tenth
Amendment Effective Date”): (a) the Administrative Agent shall have received, in
form and substance reasonably acceptable to the Administrative Agent,
counterparts of this Amendment, duly executed by each Credit Party, the
Administrative Agent and the Required Lenders; (b) each of the representations
and warranties set forth in Section 3 above is true and correct in all material
respects (or, with respect to any such representation or warranty modified by a
materiality or Material Adverse Effect standard, in all respects (taking into
account such materiality or Material Adverse Effect standard)); (c) after giving
effect to this Amendment, as of the Tenth Amendment Effective Date, no Default
or Event of Default shall have occurred and be continuing; and (d) the
Administrative Agent and the Lenders shall have received all fees set forth in
that certain Fee Letter dated as of April 26, 2020 among the Borrower, Regions
Bank and Regional Capital Markets, a division of Regions Bank; and (e) the
Administrative Agent shall have confirmation that all other fees payable under
this Amendment, under the Credit Agreement and under any engagement, commitment
or fee letter with respect to this Amendment, and all reasonable out-of-pocket
fees and expenses required to be paid on or before the Tenth Amendment Effective
Date, have been paid, including the reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent to the extent invoiced prior to the date
hereof (without prejudice to final settling of accounts for such fees and
expenses). 5. Reaffirmation. Each Credit Party, (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Credit Documents as amended hereby, (c) agrees that this
Amendment, and all documents executed in connection herewith, do not operate to
reduce or discharge any Credit Party’s obligations under the Credit Documents,
and (d) confirms that the Collateral Documents and the Liens granted thereunder
remain in full force and effect notwithstanding the entry into this Amendment. 2
130197172_2



--------------------------------------------------------------------------------



 
[executedamendmentno10toc003.jpg]
6. Waiver and Release of Claims. For good and valuable consideration, the
sufficiency of which is hereby acknowledged, each Credit Party hereby
voluntarily and knowingly releases and forever discharges the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof), each Lead Arranger, each Lender (whether or not a party hereto), the
Swingline Lender and the Issuing Bank, and the respective Affiliates, directors,
employees, advisors, auditors, agents and other representatives of any of the
foregoing Persons (each, a “Lender Party Released Person”), from all possible
claims, demands, actions, causes of action, damages, costs, expenses and
liabilities whatsoever, known or unknown, anticipated or unanticipated,
suspected or unsuspected, fixed, contingent or conditional, at law or in equity,
originating at any time on or before the Tenth Amendment Effective Date, that in
any way relate to or arise from this Amendment, the Credit Agreement, any other
Credit Document, any extension of credit or any transactions contemplated
hereunder or thereunder, which such Credit Party may have against any Lender
Party Released Person and irrespective of whether or not any such claims arise
out of contract, tort, violation of law or regulations, or otherwise, including
the exercise of any rights and remedies under this Amendment, the Credit
Agreement or any other Credit Document, or the negotiation, execution or
implementation of this Amendment, the Credit Agreement or any other Credit
Document. 7. Miscellaneous. (a) Except as herein expressly amended, all terms,
covenants and provisions of the Credit Agreement and each other Credit Document
are and shall remain in full force and effect. All references in any Credit
Document to the “Credit Agreement” or “this Agreement” (or similar terms
intended to reference the Credit Agreement) shall henceforth refer to the Credit
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement. (b) This Amendment shall
be binding upon and inure to the benefit of the parties hereto, each other
Lender and each other Credit Party, and their respective successors and assigns.
(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 11.13 AND 11.14 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL. (d) This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Credit Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective upon
satisfaction of the conditions set forth in Section 4 hereof. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment may not be amended except in
accordance with the provisions of Section 11.4 of the Credit Agreement. (e) If
any provision of this Amendment or the other Credit Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Credit Documents
shall not be affected or impaired thereby and (ii) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. 3 130197172_2



--------------------------------------------------------------------------------



 
[executedamendmentno10toc004.jpg]
(f) The Borrower agrees to pay, in accordance with and subject to the
limitations in Section 11.2 of the Credit Agreement, all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates in connection with the preparation, execution, delivery,
administration of this Amendment and the other instruments and documents to be
delivered hereunder. (g) This Amendment shall constitute a “Credit Document”
under and as defined in the Credit Agreement. [Signature Pages Follow.] 4
130197172_2



--------------------------------------------------------------------------------



 
[executedamendmentno10toc005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written. BORROWER: EBIX,INC., as the
Borrower By: Name: Title: GUARANTORS: EBIX CONSULTING 1l1id{ytk VERTEX,
INCORPORATED, as a Guarantor Title: pfn, P.B. SYSTEMS,INC., as a Guarantor l-'-
r'' Name: obtyr Title: W EBLY. lnc. Signature Pages Amendment |Vo. 10 to Credit
Agreement



--------------------------------------------------------------------------------



 
[executedamendmentno10toc006.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc007.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc008.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc009.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc010.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc011.jpg]
KEYBANK NATIONAL ASSOCIATION , as a Lender By: Name: Eric W. Domin Title: VP
EBIX, Inc. Signature Pages Amendment No. 10 to Credit Agreement



--------------------------------------------------------------------------------



 
[executedamendmentno10toc012.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc013.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc014.jpg]




--------------------------------------------------------------------------------



 
[executedamendmentno10toc015.jpg]
Annex I (to Amendment No. 10 to Credit Agreement) See attached. Annex I
130197172_2



--------------------------------------------------------------------------------



 
[executedamendmentno10toc016.jpg]
ANNEX I TO AMENDMENT NO. 10 CREDIT AGREEMENT dated as of August 5, 2014 (as
amended through and including, and as attached as Annex I to, that certain
Amendment No. 10 to Credit Agreement dated as of May 7, 2020) among EBIX, INC.,
as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO
TIME, as Guarantors THE LENDERS PARTY HERETO FROM TIME TO TIME, REGIONS BANK, as
Administrative Agent and Collateral Agent, PNC BANK, NATIONAL ASSOCIATION and
BMO CAPITAL MARKETS CORP., as Syndication Agents, and BBVA COMPASS and FIFTH
THIRD BANK, NATIONAL ASSOCIATION, as Documentation Agent REGIONS CAPITAL
MARKETS, a division of Regions Bank, PNC CAPITAL MARKETS, LLC and BMO CAPITAL
MARKETS CORP., as Joint Lead Arrangers and Joint Bookrunners 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc017.jpg]
TABLE OF CONTENTS Page SECTION 1 DEFINITIONS AND INTERPRETATION
...................................................................... 1 Section
1.1 Definitions
............................................................................................................
1 Section 1.2 Accounting Terms
...............................................................................................
41 Section 1.3 Pro Forma Calculations
......................................................................................
41 Section 1.4 Rules of Interpretation
........................................................................................
43 SECTION 2 LOANS AND LETTERS OF CREDIT
........................................................................... 44
Section 2.1 Revolving Loans and Term Loan
A.................................................................... 44 Section
2.2 Swingline Loans
.................................................................................................
48 Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein ............... 50 Section 2.4 Pro Rata Shares; Availability of Funds
............................................................... 54 Section 2.5
Evidence of Debt; Register; Lenders’ Books and Records; Notes
..................... 55 Section 2.6 Scheduled Principal Payments
............................................................................ 55
Section 2.7 Interest on Loans
.................................................................................................
56 Section 2.8 Conversion/Continuation
....................................................................................
58 Section 2.9 Default Rate of Interest
.......................................................................................
58 Section 2.10 Fees
.....................................................................................................................
59 Section 2.11 Prepayments/Commitment Reductions
............................................................... 60 Section 2.12
Application of Prepayments
................................................................................
62 Section 2.13 General Provisions Regarding Payments
............................................................ 63 Section 2.14
Sharing of Payments by Lenders
........................................................................ 64
Section 2.15 Cash Collateral
....................................................................................................
64 Section 2.16 Defaulting Lenders
.............................................................................................
65 Section 2.17 Removal or Replacement of Lenders
.................................................................. 67 SECTION 3
YIELD PROTECTION
....................................................................................................
68 Section 3.1 Making or Maintaining LIBOR Loans
............................................................... 68 Section 3.2
Increased Costs
...................................................................................................
71 Section 3.3 Taxes
...................................................................................................................
72 Section 3.4 Designation of a Different Lending Office
......................................................... 76 SECTION 4 GUARANTY
...................................................................................................................
76 Section 4.1 The Guaranty
......................................................................................................
76 Section 4.2 Obligations Unconditional
..................................................................................
77 Section 4.3 Reinstatement
.....................................................................................................
78 Section 4.4 Certain Additional Waivers
................................................................................
78 Section 4.5 Remedies
.............................................................................................................
78 Section 4.6 Rights of Contribution
........................................................................................
78 Section 4.7 Guarantee of Payment; Continuing Guarantee
................................................... 78 Section 4.8 Keepwell
.............................................................................................................
78 SECTION 5 CONDITIONS PRECEDENT
.........................................................................................
78 Section 5.1 Conditions Precedent to Initial Credit Extensions
.............................................. 78 Section 5.2 Conditions to Each
Credit Extension
.................................................................. 81 SECTION 6
REPRESENTATIONS AND WARRANTIES
................................................................ 81 -i-
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc018.jpg]
Section 6.1 Organization; Requisite Power and Authority; Qualification
............................. 81 Section 6.2 Information, Equity Interests and
Ownership ..................................................... 82 Section 6.3
Due
Authorization...............................................................................................
82 Section 6.4 No Conflict
.........................................................................................................
82 Section 6.5 Governmental Consents
......................................................................................
82 Section 6.6 Binding Obligation
.............................................................................................
82 Section 6.7 Financial Statements
...........................................................................................
83 Section 6.8 No Material Adverse Effect; No Default
............................................................ 83 Section 6.9 Tax
Matters
.........................................................................................................
83 Section 6.10 Properties
............................................................................................................
83 Section 6.11 Environmental Matters
.......................................................................................
84 Section 6.12 No Defaults
.........................................................................................................
84 Section 6.13 No Litigation or other Adverse Proceedings
...................................................... 84 Section 6.14
Governmental Regulation
...................................................................................
84 Section 6.15 Intellectual Property
............................................................................................
86 Section 6.16 Pension Plans
......................................................................................................
87 Section 6.17 Solvency
.............................................................................................................
87 Section 6.18 Compliance with Laws
.......................................................................................
87 Section 6.19 Disclosure
...........................................................................................................
87 Section 6.20 Insurance
.............................................................................................................
88 Section 6.21 Pledge Agreement and Security Agreement
....................................................... 88 Section 6.22
Mortgages
...........................................................................................................
88 SECTION 7 AFFIRMATIVE COVENANTS
.....................................................................................
88 Section 7.1 Financial Statements and Other Reports
............................................................. 89 Section 7.2
Existence
.............................................................................................................
91 Section 7.3 Payment of Taxes and Claims
............................................................................ 91
Section 7.4 Maintenance of Properties
..................................................................................
91 Section 7.5 Insurance
.............................................................................................................
91 Section 7.6 Inspections
..........................................................................................................
92 Section 7.7 Lenders Meetings
................................................................................................
92 Section 7.8 Compliance with Laws and Material Agreements
.............................................. 92 Section 7.9 Use of Proceeds
..................................................................................................
92 Section 7.10 Books and Records
.............................................................................................
92 Section 7.11 Additional Subsidiaries; Real Estate Assets
....................................................... 93 Section 7.12 Primary
Depositary and Operating Accounts
..................................................... 95 Section 7.13 Further
Assurances
.............................................................................................
95 Section 7.14 Intellectual Property
............................................................................................
95 SECTION 8 NEGATIVE COVENANTS
............................................................................................
96 Section 8.1 Indebtedness
.......................................................................................................
96 Section 8.2 Liens
...................................................................................................................
98 Section 8.3 Restricted Payments
............................................................................................
98 Section 8.4 Burdensome Agreements
....................................................................................
99 Section 8.5 Investments
.........................................................................................................
99 Section 8.6 Use of Proceeds
................................................................................................
101 Section 8.7 Financial Covenants
..........................................................................................
101 Section 8.8 Fundamental Changes
.......................................................................................
102 Section 8.9 Dispositions
......................................................................................................
103 -ii- 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc019.jpg]
Section 8.10 Sales and Lease-Backs
......................................................................................
103 Section 8.11 Transactions with Affiliates
..............................................................................
104 Section 8.12 Conduct of Business
.........................................................................................
104 Section 8.13 Accounting Policies; Fiscal Year
...................................................................... 104
Section 8.14 Amendments to Organizational Agreements
.................................................... 104 Section 8.15
[Reserved.]
........................................................................................................
104 Section 8.16 Material IP Subsidiaries
....................................................................................
104 SECTION 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS
........................ 105 Section 9.1 Events of Default
..............................................................................................
105 Section 9.2 Remedies
...........................................................................................................
107 Section 9.3 Application of Funds
........................................................................................
107 SECTION 10 AGENCY
.......................................................................................................................
108 Section 10.1 Appointment and Authority
..............................................................................
108 Section 10.2 Rights as a Lender
.............................................................................................
109 Section 10.3 Exculpatory Provisions
.....................................................................................
109 Section 10.4 Reliance by Agents
...........................................................................................
110 Section 10.5 Delegation of Duties
.........................................................................................
110 Section 10.6 Resignation or Removal of Agents
................................................................... 111 Section
10.7 Non-Reliance on Agents and Other Lenders
.................................................... 112 Section 10.8 No Other
Duties, etc
.........................................................................................
112 Section 10.9 Administrative Agent May File Proofs of Claim
.............................................. 112 Section 10.10 Collateral
Matters
.............................................................................................
112 SECTION 11 MISCELLANEOUS
......................................................................................................
114 Section 11.1 Notices; Effectiveness; Electronic Communications
........................................ 114 Section 11.2 Expenses; Indemnity;
Damage Waiver ............................................................. 115
Section 11.3 Set-Off
..............................................................................................................
117 Section 11.4 Amendments and Waivers
................................................................................
117 Section 11.5 Successors and Assigns
....................................................................................
119 Section 11.6 Independence of Covenants
..............................................................................
123 Section 11.7 Survival of Representations, Warranties and Agreements
................................ 123 Section 11.8 No Waiver; Remedies Cumulative
................................................................... 123 Section
11.9 Marshalling; Payments Set Aside
..................................................................... 123
Section 11.10 Severability
.......................................................................................................
124 Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights
.......................... 124 Section 11.12 Headings
...........................................................................................................
124 Section 11.13 Governing Law; Jurisdiction; Etc
..................................................................... 124
Section 11.14 WAIVER OF JURY TRIAL
.............................................................................
125 Section 11.15 Confidentiality
..................................................................................................
125 Section 11.16 Usury Savings Clause
.......................................................................................
126 Section 11.17 Counterparts; Integration; Effectiveness
........................................................... 126 Section 11.18 No
Advisory of Fiduciary Relationship
............................................................ 126 Section 11.19
Electronic Execution of Assignments and Other Documents
........................... 127 Section 11.20 USA PATRIOT Act
..........................................................................................
127 Section 11.21 Conflicts
............................................................................................................
127 Section 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ....... 127 Section 11.23 Certain ERISA Matters
.....................................................................................
128 -iii- 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc020.jpg]
Appendices Appendix A Lenders, Commitments and Commitment Percentages Appendix B
Notice Information Schedules Schedule 6.2 Equity Interests and Ownership
Schedule 6.10(b) Real Estate Assets Schedule 6.15 Intellectual Property Schedule
6.20 Insurance Coverage Schedule 8.1 Existing Indebtedness Schedule 8.2 Existing
Liens Schedule 8.4 Existing Burdensome Agreements Schedule 8.5 Existing
Investments Exhibits Exhibit 1.1 Form of Secured Party Designation Notice
Exhibit 2.1 Form of Funding Notice Exhibit 2.3 Form of Issuance Notice Exhibit
2.5-1 Form of Revolving Loan Note Exhibit 2.5-2 Form of Swingline Note Exhibit
2.5-3 Form of Term Loan A Note Exhibit 2.8 Form of Conversion/Continuation
Notice Exhibit 3.3 Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)
Exhibit 7.1(c) Form of Compliance Certificate Exhibit 7.11 Form of Guarantor
Joinder Agreement Exhibit 11.5 Form of Assignment Agreement -iv- 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc021.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2014 (as amended,
restated, supplemented, increased, extended, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into by and among EBIX, INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower from
time to time party hereto, as Guarantors, the Lenders from time to time party
hereto, REGIONS BANK, as administrative agent (in such capacity, “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”). RECITALS:
WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and WHEREAS, the
Lenders have agreed to make the requested facilities available on the terms and
conditions set forth herein; NOW, THEREFORE, in consideration of these premises
and the mutual covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows: Section 1 DEFINITIONS AND INTERPRETATION Section 1.1
Definitions. The following terms used herein, including in the introductory
paragraph, recitals, exhibits and schedules hereto, shall have the following
meanings: “Acquisition” by any Person, means the acquisition by such Person, in
a single transaction or in a series of related transactions, of (a) Control,
whether by the acquisition of more than 50% of the voting Equity Interests of
another Person (including the purchase of an option, warrant or convertible or
similar type Security to acquire such a Controlling interest at the time it
becomes exercisable by the holder thereof) or otherwise, and whether by purchase
of such Equity Interest or upon exercise of an option or warrant for, or
conversion of securities into, such Equity Interest, or otherwise, or (b) assets
of another Person which constitute all or any substantial portion of the assets
of such Person, a division of such Person or a line or lines of business
conducted by such Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, Securities or otherwise, in each case so long as
such Person will be or become (including by merger or other combination with an
existing Subsidiary), or such assets will be owned by, a Subsidiary of the
acquiring Person. “Adjusted LIBOR Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent)
equal to the LIBOR as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by (b) an 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc022.jpg]
amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than 0.50%. “Adjusted LIBOR Rate Loan” means a Loan
bearing interest based on the Adjusted LIBOR Rate. “Administrative Agent” has
the meaning assigned thereto in the introductory paragraph hereto, together with
its successors and permitted assigns. “Administrative Questionnaire” means an
administrative questionnaire provided by the Lenders in a form supplied by the
Administrative Agent. “Adverse Proceeding” means any action, suit, proceeding
(whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
their respective Subsidiaries) at law or in equity, or before or by any
Governmental Authority, whether pending, or to the knowledge of the Credit
Parties, threatened in writing against any Credit Party or any of their
respective Subsidiaries or any material property of any Credit Party or any of
their respective Subsidiaries. “Affected Lender” has the meaning assigned
thereto in Section 3.1(b). “Affected Loans” has the meaning assigned thereto in
Section 3.1(b). “Affiliate” means, with respect to any Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent”
means each of the Administrative Agent and the Collateral Agent. “Aggregate
Commitments” means the Commitments of all the Lenders. “Aggregate Revolving
Commitments” means the Revolving Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Revolving Commitments in effect on the Sixth
Amendment Effective Date is $400,000,000. “Agreement” has the meaning assigned
thereto in the introductory paragraph hereto. “Anti-Corruption Laws” means the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq, the UK Bribery Act
of 2010 and all other laws, rules, and regulations of any jurisdiction
applicable to any Credit Party or any of its Affiliates from time to time
concerning or relating to bribery or corruption. “Amendment No. 10 Effective
Date” means May 7, 2020. “Applicable Laws” means all applicable laws, including
all applicable provisions of constitutions, statutes, rules, ordinances,
regulations and orders of all Governmental Authorities and all orders, rulings,
writs and decrees of all courts, tribunals and arbitrators. “Applicable Margin”
means (a) from the Amendment No. 10 Effective Date through the delivery of the
Compliance Certificate for the fiscal quarter ending September 30, 2020, the
percentage per annum based upon Pricing Level 6 in the table set forth below,
and (b) thereafter, the percentage per annum determined by reference to the
table set forth below using the Consolidated Net Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 2 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc023.jpg]
7.1(c), with any increase or decrease in the Applicable Margin resulting from a
change in the Consolidated Net Leverage Ratio becoming effective on the date two
Business Days immediately following the date on which such Compliance
Certificate is delivered. Adjusted LIBOR Pricing Rate Loans and Base Rate
Commitment Level Consolidated Net Leverage Ratio Letter of Credit Fee Loans Fee
1 Less than 1.50 to 1.00 1.50% 0.50% 0.225% Greater than or equal to 1.50 to
1.00, 2 1.75% 0.75% 0.250% but less than 2.00 to 1.00 Greater than or equal to
2.00 to 1.00, 3 2.00% 1.00% 0.300% but less than 2.50 to 1.00 Greater than or
equal to 2.50 to 1.00, 4 2.25% 1.25% 0.375% but less than 3.00 to 1.00 Greater
than or equal to 3.00 to 1.00 5 2.50% 1.50% 0.375% but less than 3.50 to 1.00
Greater than or equal to 3.50 to 1.00 6 3.00% 2.00% 0.500% but less than 4.00 to
1.00 7 Greater than or equal to 4.00 to 1.00 4.00% 3.00% 0.500% Notwithstanding
the foregoing, (x) if at any time a Compliance Certificate is not delivered when
due in accordance herewith, then Pricing Level 7 as set forth in the table above
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e). The Applicable Margin with respect to any
additional Term Loan established pursuant to Section 2.1(d)(iii) shall be as
provided in the joinder document(s) and/or commitment agreement(s) executed by
the Borrower and the applicable Lenders in connection therewith. “Applicable
Reserve Requirement” means, at any time, for any LIBOR Loan, the maximum rate,
expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement. “Approved Fund” means any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender. 3
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc024.jpg]
“Asset Sale” means a sale, lease, sale and leaseback transaction, assignment,
conveyance, exclusive license (as licensor), transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, damaged, obsolete or worn
out property or property no longer used or useful in the business of the
Borrower and its Subsidiaries, whether now owned or hereafter acquired, in the
ordinary course of business, including abandonment of Intellectual Property
Rights in the ordinary course of business; (b) dispositions of inventory, Owned
Intellectual Property and Licensed Intellectual Property in the ordinary course
of business; (c) dispositions of accounts or payment intangibles (each as
defined in the UCC) resulting from the compromise or settlement thereof in the
ordinary course of business for less than the full amount thereof; (d)
dispositions of Cash Equivalents in the ordinary course of business; (e)
licenses, sublicenses, leases or subleases granted to any third parties in
arm’s-length commercial transactions in the ordinary course of business that do
not interfere in any material respect with the business of the Borrower or any
of its Subsidiaries; (f) dispositions among Credit Parties and Subsidiaries
provided that if the transferor of such businesses, assets or properties is a
Credit Party, the transferee thereof must be a Credit Party; (g) Investments
permitted hereunder; (h) the EbixCash Offering and (i) the disposition of the
Headquarters Real Estate Asset pursuant to a sale and leaseback transaction
permitted by Section 8.9(i). “Assignment Agreement” means an assignment
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 11.5(b)) and accepted by the
Administrative Agent, in substantially the form of Exhibit 11.5 or any other
form (including electronic documentation generated by MarkitClear or other
electronic platform) approved by the Administrative Agent. “Attributable
Principal Amount” means (a) in the case of Capital Leases, the amount of Capital
Lease obligations determined in accordance with GAAP and (b) in the case of
Synthetic Leases, an amount determined by capitalization of the remaining lease
payments thereunder as if it were a Capital Lease determined in accordance with
GAAP. “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
chief financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(ii), any secretary or assistant
secretary. “Auto Borrow Agreement” has the meaning assigned thereto in Section
2.2(b)(vi). “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation” means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Bankruptcy Code” means Title 11 of the United
States Code entitled “Bankruptcy,” as now and hereafter in effect, or any
successor statute. “Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus 0.50% and (c) the LIBOR Index 4 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc025.jpg]
Rate in effect on such day (not to be less than 0.50%) plus 1.00%. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
LIBOR Index Rate shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Rate or the LIBOR Index Rate, respectively.
Notwithstanding anything to the contrary herein, the Base Rate shall not be less
than 1.50%. “Base Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”. “Borrower” has the meaning assigned thereto
in the introductory paragraph hereto. “Borrowing” means (a) a borrowing
consisting of simultaneous Loans of the same Type of Loan and, in the case of
Adjusted LIBOR Rate Loans, having the same Interest Period, or (b) a borrowing
of Swingline Loans, as appropriate. “Business Day” means (a) any day excluding
Saturday, Sunday and any day which is a legal holiday under the laws of the
State of New York or the State of Georgia or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market. “Capital Lease” means, as applied to any Person, any lease of
any property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person. “Cash Collateralize” means, to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the Issuing Bank
or the Lenders, as collateral for the Letter of Credit Obligations or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent and the Issuing Bank
may agree in their sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after the date of acquisition
thereof; 5 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc026.jpg]
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing within
one year from the date of acquisition thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit, bankers’ acceptances and time deposits
maturing within 270 days from the date of acquisition thereof and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
federal banking regulator), and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (e) fully collateralized repurchase
agreements with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (d) above; and (f) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s. “Change in Law” means the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III and (iii) all requests, rules, guidelines or
directives issued by a Governmental Authority in connection with a Lender’s
submission or re-submission of a capital plan under 12 C.F.R. § 225.8 or a
Governmental Authority’s assessment thereof shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued. “Change of
Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); (b) during any period of twenty-four
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals 6
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc027.jpg]
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) other than pursuant to any transaction not prohibited under this
Agreement, the Borrower shall cease to own, directly or indirectly, all of the
Equity Interests of its Subsidiaries on a fully diluted basis except, with
respect to any Foreign Subsidiary, to the extent necessary to qualify directors
where required by applicable law or to satisfy other requirements of applicable
law with respect to the ownership of Equity Interests of such Foreign
Subsidiary. “Closing Date” means August 5, 2014. “Collateral” means the
collateral identified in, and at any time covered by, the Collateral Documents.
“Collateral Agent” has the meaning assigned thereto in the introductory
paragraph hereto, together with its successors and permitted assigns.
“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Security Joinder Agreements, Pledge Joinder Agreements, the
Pledge Agreement Supplements and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any real, personal or mixed property of such
Credit Party as security for the Obligations. “Commitments” means the Revolving
Commitments and the Term Loan Commitments. “Commitment Fee” has the meaning
assigned thereto in Section 2.10(a). “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Compliance Certificate” means a
Compliance Certificate substantially in the form of Exhibit 7.1(c). “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Capital Expenditures” means, without duplication, for any
period for the Borrower and its Subsidiaries on a consolidated basis, any
expenditure during such period for any purchase or other acquisition of any
asset which would be classified as a fixed or capital asset on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP, excluding capital expenditures (a) made with the net proceeds of casualty
insurance policies or proceeds received as a result of the taking of any assets
of the Borrower or its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise (or pursuant to a sale of any such
assets to a purchaser with such power under threat of such taking), (b) made
with the proceeds of any Disposition permitted hereunder to the extent, and only
to the extent, the capital expenditures made with such proceeds are made within
180 days following such Disposition, (c) which constitute a Permitted
Acquisition hereunder or an Investment permitted pursuant to Section 8.5, (d)
for assets or property to the extent, and only to the extent, that the
consideration therefor consists of used, surplus or worn out property or assets
or assets no longer used or useful in the 7 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc028.jpg]
business of the Borrower and its Subsidiaries and (e) as to which the Borrower
or any of its Subsidiaries have been reimbursed by a Person other than the
Borrower or a Subsidiary, which such exclusion shall be limited to the extent of
such reimbursement. “Consolidated EBITDA” means, for any period, an amount
determined for the Borrower and its Subsidiaries on a consolidated basis equal
to Consolidated Net Income for such period plus the following (without
duplication) to the extent deducted in calculating such Consolidated Net Income:
(a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period (net of tax refunds actually received), (c) all
amounts attributable to depreciation and amortization expense for such period,
(d) other non-cash charges or expenses for such period (excluding any such
non-cash item to the extent it represents an accrual or reserve for potential
cash items in any future period or amortization of a prepaid cash item that was
paid in a prior period) including non-cash compensation expense in respect of
stock option and other equity compensation plans, (e) the amount of run-rate
costs savings, operating expense reductions, other operating improvements and
synergies relating to any Investment, Acquisition, Disposition or incurrence or
repayment of Indebtedness (each a “Relevant Transaction”) determined in good
faith by the Borrower to be reasonably anticipated to be realized and for which
a plan for realization shall have been established within 12 months following
any such Relevant Transaction, net of the amount of actual benefits realized
during such period from such actions, provided that amounts added back pursuant
to this clause (e), when aggregated with amounts added back pursuant to clause
(h) below, shall not exceed 10% of Consolidated EBITDA for such period
(calculated prior to giving effect to any addbacks pursuant to any of clauses
(e), (f), (h) or (j) of this definition), (f) reasonable and documented
out-of-pocket fees and expenses incurred in connection with (i) the negotiation,
documentation and syndication of this Agreement, any amendments, restatements,
supplements or other modifications thereto and the transactions contemplated
hereby or thereby and (ii) the consummation of any Permitted Acquisition, in
each case to the extent not capitalized, provided that amounts added back
pursuant to this clause (f) shall not exceed 5% of Consolidated EBITDA for such
period (calculated prior to giving effect to any addbacks pursuant to any of
clauses (e), (f), (h) or (j) of this definition), (g) to the extent covered by
insurance and actually reimbursed or otherwise paid, the amount of proceeds of
liability or casualty events and the amount of proceeds of business interruption
events; provided that (i) such insurance proceeds shall be deemed to have been
received in the fiscal quarter in which the loss giving rise to the right of the
Borrower or the applicable Subsidiary to receive such insurance proceeds
actually occurred (the “Loss Quarter”), notwithstanding that such insurance
proceeds were not actually received in such Loss Quarter, but were received in a
subsequent fiscal quarter, (ii) any such insurance proceeds included in the
calculation of Consolidated EBITDA pursuant to this clause (g) shall not be
included when calculating Consolidated Net Income for any period of four fiscal
quarters and (iii) no such insurance proceeds shall be used to calculate
Consolidated EBITDA or any financial covenant for any period of four fiscal
quarters that does not include such Loss Quarter, 8 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc029.jpg]
(h) the amount of cash expenses, charges or reserves incurred in implementing
costs savings, operating expense reductions, other operating improvements and
synergies in connection with Relevant Transactions during such period, provided
that amounts added back pursuant to this clause (h), when aggregated with
amounts added back pursuant to clause (e) above, shall not exceed 10% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
addbacks pursuant to any of clauses (e), (f), (h) or (j) of this definition),
(i) the amount paid in cash by the Borrower and its Subsidiaries during such
period pursuant to that certain Order and Final Judgment entered by the Delaware
Court of Chancery on April 5, 2019 approving that certain Stipulation and
Agreement of Settlement dated January 23, 2019, among the Borrower, the other
defendants and the plaintiffs in the litigation captioned In re Ebix, Inc.
Stockholder Litigation, Consol. C.A. No. 8526-VCS, provided that aggregate
amount added back pursuant to this clause (i) during the term of this Agreement
shall not exceed $19,651,896, and (j) the amount of run-rate costs savings,
operating expense reductions, other operating improvements and synergies
relating to any restructurings, furloughs, or other employment reductions
(“Cost-Savings Measures”) relating to actions taken or implemented during or
prior to such period of measurement and determined in good faith by the Borrower
to be reasonably anticipated to be realized within 12 months following the
initial implementation of any such Cost-Savings Measure, net of the amount of
any cash expended during such period in connection with such actions, provided
that amounts added back pursuant to this clause (j) shall not exceed 10% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
addbacks pursuant to any of clauses (e), (f), (h) or (j) of this definition).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
Fiscal Quarters most recently ended minus Consolidated Capital Expenditures made
during such period minus Taxes paid in cash during such period to (b)
Consolidated Fixed Charges for the period of the four Fiscal Quarters most
recently ended, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, subject to Section 1.3. “Consolidated Fixed Charges” means,
for any period, without duplication, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) originally
scheduled principal payments of Indebtedness (including payments on account of
Capital Leases) for such period plus (c) the amount of Permitted Restricted
Payments in excess of $10,000,000 made in cash during such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (to the extent applicable to such calculation).
“Consolidated Funded Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of the type described in clauses (e), (g) or (h) of such
definition) at such date, determined on a consolidated basis in accordance with
GAAP. “Consolidated Interest Charges” means, with reference to any period, total
interest expense (including that attributable to Capital Leases) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP. “Consolidated Net
Funded Indebtedness” means, at any date, (a) Consolidated Funded Indebtedness at
such date minus (b) 100% of the unencumbered and unrestricted cash in excess of
9 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc030.jpg]
$5,000,000 of the Borrower and its Subsidiaries held in the United States or
Canada minus (c) 80% of all other unencumbered and unrestricted cash of the
Borrower and its Subsidiaries, provided that the aggregate amount of cash
deducted pursuant to this clause (c) on any date of measurement shall not exceed
$100,000,000. “Consolidated Net Income” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for that period, as determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses or (b) any gains or losses attributable to a
write-up or write-down of assets (including those resulting from any assets
revalued upon the application of purchase accounting (including tangible and
intangible assets, goodwill, deferred financing costs and inventory)).
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, subject to Section 1.3. “Consolidated Working Capital Adjustment” means,
for any period on a consolidated basis, the amount (which may be a negative
number) by which Consolidated Working Capital as of the beginning of such period
exceeds (or is less than) Consolidated Working Capital as of the end of such
period. “Consolidated Working Capital” means, at any date, the excess (or
deficit) of current assets of the Borrower and its Subsidiaries other than cash
or Cash Equivalents on such date over current liabilities of the Borrower and
its Subsidiaries on such date (other than (x) the current portion of any
long-term indebtedness and (y) Revolving Loans, Swingline Loans and Letters of
Credit), all determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise (which such power shall be presumed to exist with respect
to any Person in the event that the auditors of the Borrower agree that such
Person shall constitute a subsidiary and be consolidated with the Borrower in
its financial statements under GAAP). “Controlling” and “Controlled” have
meanings correlative thereto. “Conversion/Continuation Date” means the effective
date of a continuation or conversion, as the case may be, as set forth in the
applicable Conversion/Continuation Notice. “Conversion/Continuation Notice”
means a Conversion/Continuation Notice substantially in the form of Exhibit 2.8.
“Convertible Notes Hedges” means any convertible bond hedge transactions, call
options or capped call options relating to the Borrower’s common stock
(regardless of whether settled in the Borrower’s common stock, cash (in an
amount based on share value at approximately the time of settlement, calculated
in accordance with the applicable documents) or a combination thereof) purchased
by the Borrower concurrently with any issuance of convertible notes permitted by
Section 8.1(r) for the purpose of hedging the Borrower’s obligations thereunder
(and not for speculative purposes). 10 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc031.jpg]
“Credit Date” means the date of a Credit Extension. “Credit Document” means any
of this Agreement, each Note, each Issuer Document, the Collateral Documents,
any Guarantor Joinder Agreement, the Fee Letter, any Auto Borrow Agreement, any
document executed and delivered by the Borrower and/or any other Credit Party
pursuant to which any Aggregate Revolving Commitments are increased pursuant to
Section 2.1(d)(ii) or an additional Term Loan is established pursuant to Section
2.1(d)(iii), any documents or certificates executed by any Credit Party in favor
of the Issuing Bank relating to Letters of Credit, and, to the extent evidencing
or securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of any Agent, the
Issuing Bank or any Lender in connection herewith or therewith (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements). “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit. “Credit Parties” means, collectively, the Borrower and each
Guarantor. “Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of
Consolidated Funded Indebtedness, whether or not evidenced by a promissory note
or other written evidence of Indebtedness, except for Indebtedness permitted to
be incurred pursuant to Section 8.1. “Debtor Relief Laws” means the Bankruptcy
Code, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect. “Default” means a
condition or event that constitutes an Event of Default or that, after notice or
lapse of time or both, would constitute an Event of Default. “Default Rate”
means an interest rate equal to (a) with respect to Obligations other than
Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the LIBOR Index
Rate) and the Letter of Credit Fee, the Base Rate plus the Applicable Margin, if
any, applicable to such Loans plus 2.00% per annum, (b) with respect to Adjusted
LIBOR Rate Loans, the Adjusted LIBOR Rate plus the Applicable Margin, if any,
applicable to Adjusted LIBOR Rate Loans plus 2.00% per annum and (c) with
respect to the Letter of Credit Fee, the Applicable Margin plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the 11 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc032.jpg]
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender. “Disposition” or “Dispose” means the sale, transfer,
license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. For the avoidance of
doubt, any issuance or sale of Equity Interests of any Subsidiary of the
Borrower shall constitute a Disposition. “Disqualified Equity Interests” means
any Equity Interest that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition (a) matures (excluding any
maturity as a result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Revolving Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in any such case described in the preceding clauses (a)
through (d), prior to the date that is four years after the latest (determined
on the date of issuance of such Equity Interest) of (i) the Revolving Commitment
Termination Date, (ii) the Term Loan A Maturity Date or (iii) the maturity date
of any additional term loan established pursuant to Section 2.1(d). “Dollars”
and the sign “$” mean the lawful money of the United States. “Domestic
Subsidiary” means any Subsidiary organized under the laws of the United States,
any state thereof or the District of Columbia. “Earn Out Obligations” means,
with respect to an Acquisition, all obligations of the Borrower or any
Subsidiary to make earn out or other contingency payments (including purchase
price adjustments, non-competition and consulting agreements, or other indemnity
obligations) pursuant to the documentation relating to such Acquisition. The
amount of any Earn Out Obligations at the time of determination shall be 12
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc033.jpg]
the aggregate amount, if any, of such Earn Out Obligations that are required at
such time under GAAP to be recognized as liabilities on the consolidated balance
sheet of the Borrower. “EbixCash” means a Subsidiary of the Borrower that, at
the time of the issuance or offering of Equity interests in such Subsidiary,
owns (together with its Subsidiaries (if any)) those certain assets of the
Borrower and its Subsidiaries primarily involved with its “phygital” online
strategy in countries outside the United States. “EbixCash Offering” means an
offering to Persons other than the Borrower or any Subsidiary of the Borrower of
the Equity Interests of EbixCash for cash. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eighth Amendment Effective Date” means November 27,
2018. “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein. “Environmental Claim” means any known
investigation, written notice, notice of violation, written claim, action, suit,
proceeding, written demand, abatement order or other written order or directive
(conditional or otherwise), by any Person arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity or (c) in connection with any actual or alleged damage,
injury, threat or harm to human health, safety, natural resources or the
environment. “Environmental Indemnity Agreement” means the Environmental
Indemnity Agreement dated as of the Closing Date made by the Credit Parties in
favor of the Administrative Agent and Collateral Agent, for the benefit of the
Secured Parties. “Environmental Laws” means any and all current or future
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
written requirements of Governmental Authorities relating to (a) any Hazardous
Materials Activity, (b) the generation, use, storage, transportation or disposal
of Hazardous Materials or (c) protection of human health and the environment
from pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Credit Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon 13 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc034.jpg]
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder. “ERISA Affiliate” means, as applied to any Person, (a)
any corporation which is a member of a controlled group of corporations within
the meaning of Section 414(b) of the Internal Revenue Code of which that Person
is a member, (b) any trade or business (whether or not incorporated) which is a
member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is a
member and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. “ERISA Event” means (a) a “reportable event”
within the meaning of Section 4043 of ERISA and the regulations issued
thereunder with respect to any Pension Plan (excluding those for which notice to
the PBGC has been waived by regulation), (b) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code), the failure to make by its due date any minimum required
contribution or any required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make by its due
date any required contribution to a Multiemployer Plan, (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such Pension Plan in a distress termination
described in Section 4041(c) of ERISA, (d) the withdrawal from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan, (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (f) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (g) the withdrawal of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, or the receipt by any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it is in “critical” or “endangered”
status within the meaning of Section 305 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA, (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan, (i) the assertion of a
claim (other than routine claims for benefits and funding obligations in the
ordinary course) against any Pension Plan other than a 14 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc035.jpg]
Multiemployer Plan or the assets thereof, or against any Person in connection
with any Pension Plan such Person sponsors or maintains, (j) receipt from the
Internal Revenue Service of a final written determination of the failure of any
Pension Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code or (k)
the imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code
or pursuant to Section 303(k) or 4068 of ERISA. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Event of
Default” has the meaning assigned thereto in Section 9.1. “Excess Cash Flow”
means, for the Borrower and its Subsidiaries on a consolidated basis, in
accordance with GAAP for any fiscal year, the excess (if any) of: (a) the sum,
without duplication, of (i) Consolidated EBITDA for such fiscal year, and (ii)
the Consolidated Working Capital Adjustment (which may be negative) for such
fiscal year, minus (b) the sum, without duplication, of (i) Consolidated
Interest Charges paid in cash or accrued for such period (excluding the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under Synthetic Leases or Capital Leases or in connection with the deferred
purchase price of assets that is treated as interest in accordance with GAAP),
(ii) the aggregate amount of scheduled or (other than in respect of Loans)
voluntary principal payments or repayments of Indebtedness made by the Borrower
or any of its Subsidiaries during such fiscal year, but only to the extent that
such payments or repayments by their terms cannot be reborrowed or redrawn and
are neither made with the proceeds of long-term Indebtedness nor otherwise occur
in connection with a refinancing of all or any portion of such Indebtedness,
(iii) all taxes actually paid in cash by the Borrower and its Subsidiaries, (iv)
Consolidated Capital Expenditures and Permitted Acquisitions actually made in
cash by the Borrower and its Subsidiaries in such fiscal year, in each case to
the extent made with internally generated funds or extensions of credit under
revolving credit facilities, (v) other items added to Consolidated Net Income in
determining Consolidated EBITDA pursuant to any of clauses (f), (h) or (i) of
the definition thereof, to the extent paid in cash during such fiscal year, (vi)
all other non-cash items increasing Consolidated EBITDA for such fiscal year,
(vii) Earn Out Obligations arising from Investments (including Permitted
Acquisitions) permitted hereunder that are actually paid in cash during such
period with internally generated funds or extensions of credit under revolving
credit facilities, and (viii) cash expenditures in respect of Swap Agreements
during such fiscal year. 15 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc036.jpg]
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute. “Excluded Disqualified Equity Interests”
means (a) the Yatra Disqualified Equity Interests in an aggregate issued amount
not to exceed $260,000,000 at any time outstanding and (b) Permitted
Disqualified Equity Interests in an aggregate amount not to exceed $75,000,000
at any time outstanding. “Excluded Perfection Action” means (a) the obtaining of
control agreements or other control or similar arrangements with respect to
deposit accounts, securities accounts or other assets requiring perfection by
control (but not, for the avoidance of doubt, control by possession, including
of certificated Equity Interests) other than Qualifying Control Agreements (as
defined in the Security Agreement) with respect to Material Accounts to the
extent requested by the Administrative Agent, (b) any requirement to obtain
leasehold mortgages with respect to any leasehold interest (including with
respect to improvements owned by any Credit Party on any leased premises), (c)
any requirement to obtain landlord waivers, estoppels or collateral access
letters other than, upon the request of the Administrative Agent, with respect
to any Material Leased Property, (d) the perfection of motor vehicles, rolling
stock and other assets subject to certificates of title (to the extent not
perfected by the filing of a Form UCC-1 financing statement), (e) the perfection
of commercial tort claims other than Material Commercial Tort Claims (to the
extent not perfected by the filing of a Form UCC-1 financing statement), (f) the
perfection of any intellectual property held in non-U.S. jurisdictions (to the
extent not perfected by the filing of a Form UCC-1 financing statement or the
filing of notices or security agreements with the United States Patent and
Trademark Office or Copyright Office) and (g) the perfection of letter of credit
rights other than Material Letter of Credit Rights (to the extent not perfected
by the filing of a Form UCC-1 financing statement). “Excluded Property” means,
with respect to the Borrower and each other Credit Party, including any Person
that becomes a Credit Party after the Closing Date as contemplated by Section
7.11, (a) any equipment that is subject to a Capital Lease or operating lease or
a Lien securing purchase money obligations of any Credit Party that are, in each
case, permitted to be incurred under this Agreement or the other Credit
Documents, to the extent that the contract or other agreement in which such Lien
is granted (or in the documentation providing for such lease) prohibits or
requires the consent of any Person other than any Credit Party as a condition to
the creation of any other Lien on such equipment, but only, in each case, to the
extent, and for so long as, such consent has not been obtained and the
Indebtedness secured by the applicable Lien or the lease has not been repaid in
full or the applicable prohibition (or consent requirement) has not otherwise
been removed or terminated, (b) any property to the extent that the grant of a
Lien therein would violate Applicable Laws, require a consent not obtained of
any Governmental Authority, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
applicable UCC or any other Applicable Law or principles of equity), (c) any
certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (d) any “intent-to-use” trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such “intent-to-use” trademark application under Applicable
Law, (e) letter of credit rights to the extent not perfected by the filing of a
customary UCC financing statement or otherwise representing proceeds of other
Collateral, other than Material Letter of Credit Rights, (f) any Equity
Interests in any Person which is not wholly-owned, directly or indirectly, by
the Borrower and one or more of its Subsidiaries if, and to the extent that, the
granting of a security interest therein would, under the express terms of the
organizational documents of such Person, be prohibited or restricted, but only
so long as (i) the applicable Credit Party has not been able to obtain the
consent of the other holders of the Equity 16 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc037.jpg]
Interests in such Person and (ii) such prohibition or restriction is not
enforceable or is otherwise ineffective under Applicable Law (including the
UCC), (g) proceeds and products of any and all of the foregoing excluded
property described in clauses (a) through (f) above only to the extent such
proceeds and products would constitute property or assets of the type described
in clauses (a) through (f) above, and (h) those assets as to which the
Administrative Agent and the Borrower reasonably determine that the cost
(including the cost of adverse tax consequences) of obtaining, perfecting or
maintaining such a Lien exceeds the fair market value thereof or is excessive in
relation to the practical benefit to the holders of the Obligations of the
security to be afforded thereby; provided that the Lien granted to the
Collateral Agent under the Security Agreement, the Pledge Agreement or any other
Credit Document shall attach immediately to any asset of any Credit Party at
such time as such asset ceases to meet any of the criteria for “Excluded
Property” described in any of the foregoing clauses (a) through (h) above.
“Excluded Subsidiary” means any Domestic Subsidiary that (a) has no material
assets other than Equity Interests or Indebtedness of a Foreign Subsidiary, (b)
is owned directly or indirectly by a Foreign Subsidiary, (c) is prohibited by
any Applicable Law from providing a Guaranty, or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guaranty, in each case, unless such consent, approval, license or
authorization has been received (but without obligation to seek the same), (d)
is not Wholly-Owned and is prohibited from providing a Guaranty by any
contractual obligation in existence (i) on the Sixth Amendment Effective Date or
(ii) at the time of the acquisition of such Subsidiary after the Sixth Amendment
Effective Date (to the extent such prohibition was not entered into in
contemplation of such acquisition), or (e) with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the cost or
other consequences (including any adverse tax consequences) of providing a
Guaranty and granting Collateral shall be excessive in view of the benefits to
be obtained by the Lenders therefrom. “Excluded Swap Obligation” means, with
respect to any Guarantor, any Swap Obligation if, and to the extent that, all or
a portion of the Guaranty of such Guarantor of, or the grant under a Credit
Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 and any and all Guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guarantee or security interest is or becomes excluded
in accordance with the first sentence of this definition. “Excluded Taxes” means
any of the following Taxes imposed on or with respect to a Recipient or required
to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17 or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 3.3, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it 17 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc038.jpg]
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” means that certain Credit Agreement,
dated as of April 26, 2012, by and among the Borrower, the lenders party
thereto, and Citibank, N.A., as administrative agent, as amended, restated,
supplemented or otherwise modified through the Closing Date. “Facility” means
any real property including all buildings, fixtures or other improvements
located on such real property now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors. “FATCA” means Sections 1471 through 1474 of the
Internal Revenue Code as of the date of this Agreement (or any amended or
successor version to the extent substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code and any applicable intergovernmental
agreements with respect thereto. “Federal Funds Rate” means for any day, the
rate per annum (expressed, as a decimal, rounded upwards, if necessary, to the
next higher 1/100 of 1%) equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent. “Fee Letter” means
that certain letter agreement dated as of January 3, 2018, among the Borrower,
Regions Bank and Regions Capital Markets, a division of Regions Bank (which
replaced that certain letter agreement dated as of April 13, 2016 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank
as of the Sixth Amendment Effective Date). “Financial Officer Certification”
means, with respect to the financial statements for which such certification is
required, the certification of either the chief financial officer or the
corporate vice president – finance and human resources of the Borrower that such
financial statements fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to, in the case of interim statements, changes resulting from audit and
normal year-end adjustments and the absence of footnotes. “First Tier Foreign
Subsidiary” means any Foreign Subsidiary owned directly by any Credit Party.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, including the last
fiscal quarter of each Fiscal Year as appropriate. “Fiscal Year” means the
fiscal year of the Borrower and its Subsidiaries ending on December 31 of each
calendar year. “Flood Hazard Property” means any Real Estate Asset subject to a
Mortgage and located in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards. “Foreign Lender” means any
Lender that is not a U.S. Person. 18 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc039.jpg]
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders. “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Funding
Notice” means a notice substantially in the form of Exhibit 2.1. “GAAP” means,
subject to the limitations on the application thereof set forth in Section 1.2,
accounting principles generally accepted in the United States in effect as of
the date of determination thereof. “Global Unrestricted Cash” means unencumbered
and unrestricted cash of the Borrower and its Subsidiaries held in any
jurisdiction. “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority. “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra- national bodies such as the
European Union or the European Central Bank and any group or body charged with
setting financial accounting or regulatory capital rules or standards).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority. “Guarantee” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such 19 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc040.jpg]
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guarantor
Joinder Agreement” means a guarantor joinder agreement substantially in the form
of Exhibit 7.11 delivered by a Domestic Subsidiary of the Borrower pursuant to
Section 7.11. “Guarantors” means (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.11, (c) with respect to (i) Secured Swap Obligations, (ii)
Secured Treasury Management Obligations, and (iii) Swap Obligations of a
Specified Credit Party (determined before giving effect to Sections 4.1 and 4.8)
under the Guaranty hereunder, the Borrower, and (d) each of their respective
successors and permitted assigns. “Guaranty” means the Guarantee made by the
Guarantors in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to Section 4. “Hazardous Materials” means any hazardous
substances defined by the Comprehensive Environmental Response Compensation and
Liability Act, 42 USCA 9601, et. seq., as amended, including any hazardous waste
as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude
oil or any fraction thereof), asbestos or polychlorinated biphenyls. “Hazardous
Materials Activity” means any past, current, proposed or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing. “Headquarters Real Estate
Asset” means that certain Real Estate Asset owned by the Borrower and serving as
its headquarters and located at 1 Ebix Way, Johns Creek, Georgia 30097. “Highest
Lawful Rate” means the maximum lawful interest rate, if any, that at any time or
from time to time may be contracted for, charged, or received under Applicable
Laws relating to any Lender which are currently in effect or, to the extent
allowed under such Applicable Laws, which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than Applicable Laws now allow.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as provided in clause (b) below):
(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments but specifically excluding
trade payables incurred in the ordinary course of business; (b) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and, in each case, not
past due for more than ninety days after the date on which such trade account
payable was created), including any Earn Out Obligations or other similar
deferred or contingent obligations incurred in connection with any Acquisition
recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP; 20 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc041.jpg]
(c) all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties); (d)
the Attributable Principal Amount of Capital Leases and Synthetic Leases; (e)
Disqualified Equity Interests (other than the Excluded Disqualified Equity
Interests, which shall not constitute Indebtedness for any purpose under this
Agreement); (f) all Guarantees in respect of Indebtedness of another Person; (g)
net obligations under any Swap Agreement or any Convertible Notes Hedges; (h)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; and (i) all Indebtedness of the
types referred to in clauses (a) through (h) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company or comparable construct under the laws of a jurisdiction other
than the United States) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made non-
recourse to the Borrower or such Subsidiary. For purposes hereof, the amount of
Indebtedness shall be determined (i) based on the outstanding principal amount
in the case of borrowed money indebtedness under clause (a) and purchase money
indebtedness and the deferred purchase obligations under clause (b), (ii) based
on the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), (iii) based on the
amount of Indebtedness that is the subject of the Guarantees in the case of
Guarantees under clause (f), (iv) based on Swap Termination Value in the case of
net obligations under any Swap Agreement under clause (g) and (v) in the case of
any Indebtedness of the type described in clause (h) that is nonrecourse to the
credit of that Person, to be the lesser of (x) the fair market value of such
property and (y) the amount of the Indebtedness secured thereby. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Credit Party under
any Credit Document and (b) to the extent not otherwise described in clause (a),
Other Taxes. “Indemnitee” has the meaning assigned thereto in Section 11.2(b).
“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of 1/16 of 1%) equal to the LIBOR as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) for deposits with a term equivalent to
one month in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to such Index Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded upward to the next whole multiple of 1/16 of 1%) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits with a term equivalent to one month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
Index Rate Determination Date. Notwithstanding anything contained herein to the
contrary, the Index Rate shall not be less than 0.50%. 21 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc042.jpg]
“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided that, solely for purposes of the
definition of Base Rate, Index Rate Determination Date means the date of
determination of the Base Rate. “Intellectual Property Rights” means all actual
or prospective rights arising in connection with any intellectual property or
other proprietary rights, including all rights arising in connection with
copyrights, patents, service marks, trade dress, trade secrets, trademarks,
trade names or mask works. “Interest Payment Date” means with respect to (a) any
Base Rate Loan and any Swingline Loan, the last Business Day of each calendar
quarter, commencing on the first such date to occur after the Closing Date and
the final maturity date of such Loan; and (b) any LIBOR Loan, the last day of
each Interest Period applicable to such Loan; provided, in the case of each
Interest Period of longer than three months “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period. “Interest Period” means, in connection
with an Adjusted LIBOR Rate Loan, an interest period of one, two, three or six
months, as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month; (iii) no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Adjusted LIBOR Rate Loans that is expiring
prior to the applicable principal amortization payment date plus the portion
comprised of Base Rate Loans equals or exceeds the principal amortization
payment then due; and (iv) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period. “Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (without adjustment for subsequent increases or decreases in the value
of such Investment) less any amount realized in respect of such Investment upon
the sale, collection or return of capital (not to exceed the original amount
invested). For the avoidance of doubt, Investments shall not include payments by
a Credit Party to any Subsidiary on account of goods and services provided to
such Credit Party by such Subsidiary, in each case to the extent such payment is
permitted by Section 8.11. 22 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc043.jpg]
“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property. “IRS” means the United States Internal
Revenue Service. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit). “Issuance
Notice” means an Issuance Notice substantially in the form of Exhibit 2.3.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit. “Issuing Bank” means Regions
Bank, in its capacity as issuer of Letters of Credit hereunder, together with
its permitted successors and permitted assigns in such capacity. “LCA Election”
means the Borrower’s election to treat a specified Acquisition permitted hereby
as a Limited Condition Acquisition. “Lead Arrangers” means, collectively,
Regions Capital Markets, PNC Capital Markets, LLC and BMO Capital Markets Corp.,
in their respective capacities as joint lead arrangers and joint bookrunners.
“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A. “Letter of Credit” means any standby letter of credit issued
hereunder. “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the Issuing Bank. “Letter of Credit Borrowing” means any Credit Extension
resulting from a drawing under any Letter of Credit that has not been reimbursed
or refinanced as a Borrowing of Revolving Loans. “Letter of Credit Fee” has the
meaning assigned thereto in Section 2.10(b)(i). “Letter of Credit Obligations”
means, at any time, the sum of (a) the maximum undrawn amount available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate amount of
all drawings under Letters of Credit that have not been reimbursed by the
Borrower, including Letter of Credit Borrowings. For all purposes of this
Agreement, (i) amounts available to be drawn under Letters of Credit will be
calculated as provided in Section 1.4(h), and (ii) if a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. “Letter of
Credit Sublimit” means, as of any date of determination, the lesser of (a)
$30,000,000 and (b) the Aggregate Revolving Commitments then in effect. 23
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc044.jpg]
“LIBOR” means the London Interbank Offered Rate. “LIBOR Index Rate” means, for
any Index Rate Determination Date, the rate per annum obtained by dividing (a)
the Index Rate by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. “LIBOR Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate or LIBOR Index Rate
(including a Base Rate Loan referencing the LIBOR Index Rate), as applicable.
“LIBOR Replacement Rate” means as defined in Section 3.1(h). “LIBOR Scheduled
Unavailability Date” means as defined in Section 3.1(h). “Licensed Intellectual
Property” means any Intellectual Property Rights which the Borrower or any of
its Subsidiaries licenses from another Person. “Lien” means (a) any lien,
mortgage, pledge, assignment, security interest, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, and (b) in the case of Securities, any
purchase option, call or similar right of a third party with respect to such
Securities. “Limited Condition Acquisition” means any Permitted Acquisition or
other Acquisition by the Borrower or one or more of its Subsidiaries permitted
by this Agreement (other than an intercompany Acquisition) whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and with respect to which (i) the outside date for the consummation thereof
occurs no more than 180 days after the relevant acquisition agreement is entered
into and (ii) the Borrower has delivered an LCA Election to the Administrative
Agent. “Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the
Base Rate Loans and Adjusted LIBOR Rate Loans comprising such Loans. “Margin
Stock” has the meaning assigned thereto in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time. “Master
Agreement” has the meaning assigned thereto in the definition of “Swap
Agreement”. “Material Account” means any deposit account or securities account
other than (a) any deposit account exclusively used for payroll, Taxes, escrow,
employee benefits or other fiduciary purposes, (b) any deposit account that is a
zero dollar balance account that is, by its terms, swept at least once every two
Business Days, and (c) any deposit account or securities account except to the
extent the aggregate amount contained in all deposit accounts and securities
accounts (other than deposit accounts described in (a) and (b) above) is more
than $3,000,000 at any one time during the prior 12-month period (in which case
the Borrower shall identify as Material Accounts those deposit accounts and
securities accounts as are necessary so that the $3,000,000 threshold is not
then exceeded). “Material Adverse Effect” means (a) a material adverse change
in, or a material adverse effect on, the business, assets, liabilities
(including contingent liabilities), operations or financial condition of the
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the rights and remedies of any Agent or any Lender under any Credit Document, or
on the ability of any Credit Party to perform its 24 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc045.jpg]
material obligations under any Credit Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Document to which it is a
party. “Material Commercial Tort Claim” means any commercial tort claim with
respect to which a Credit Party is the plaintiff or a beneficiary and that makes
a claim for damages, or other claim for judgment, in an amount greater than or
equal to $2,000,000. “Material IP Subsidiary” means any Subsidiary that (a) owns
or licenses Intellectual Property Rights that, individually or in the aggregate,
either (i) have a fair market value in excess of $1,000,000, (ii) are leased,
licensed or otherwise provided to the Borrower or any of its other Subsidiaries
for annual license, royalty or other payments in excess of $1,000,000 or (iii)
are material to the operations and/or businesses of the Borrower and its
Subsidiaries, taken as a whole or (b) is designated by the Borrower as a
“Material IP Subsidiary” in writing as a result of its determination that such
designation is reasonably necessary to the operations and/or businesses of the
Borrower and its Subsidiaries, taken as a whole. “Material Leased Property”
means any single parcel, or adjacent or related parcels, of real property leased
(or similarly held, but excluding any Real Estate Asset) by any Credit Party
where assets that constitute, or are intended under this Agreement and the other
Credit Documents to constitute, Collateral with an aggregate fair market value
(as reasonably determined by the Borrower) amount in excess of $5,000,000 are at
any time located. “Material Letter of Credit Right” means any “letter of credit
right” under the UCC in a face amount greater than or equal to $2,000,000
individually (or collectively in the case of multiple letter of credit rights
securing the same asset or claim). “Material Real Estate Asset” means any Real
Estate Asset that has a fair market value (as reasonably determined by the
Borrower) in excess of $7,500,000. “Moody’s” means Moody’s Investor Services,
Inc., together with its successors. “Mortgaged Property Support Documents”
means, with respect to any Real Estate Asset constituting, or intended to
constitute, Collateral, such third party consents, intercreditor agreements,
mortgagee title insurance policies (in amounts and with endorsements reasonably
acceptable to the Administrative Agent), surveys, appraisals, environmental
reports, flood hazard certifications and, evidence of flood insurance (if such
insurance is required by Applicable Law), and such other mortgage-related
documents as the Administrative Agent or the Collateral Agent may reasonably
request in connection with the Mortgage of such Real Estate Asset and its
constituting Collateral. “Mortgages” means the mortgages, deeds of trust or
deeds to secure debt that purport to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in any Real Estate Asset
(including with respect to any improvements and fixtures) of the Borrower or any
other Credit Party in real property. “Multiemployer Plan” means any
“multiemployer plan” as defined in Section 3(37) of ERISA which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or any of its ERISA Affiliates or with respect to which any Credit Party
or any of its ERISA Affiliates previously sponsored, maintained or contributed
to or was required to contributed to, and still has liability, whether
contingent or otherwise. 25 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc046.jpg]
“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Involuntary Disposition, Debt Transaction, issuance of
convertible notes pursuant to Section 8.1(r) or the EbixCash Offering, net of
(a) direct costs and expenses incurred or estimated costs and expenses for which
reserves are maintained, in connection therewith (including legal, accounting
and investment banking fees and expenses, sales commissions and underwriting
discounts); (b) estimated taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof; (c) the amount required to retire any Indebtedness secured by a
Permitted Lien on the related property; and (d) amounts held in escrow to be
applied as part of the purchase price for such assets. For purposes hereof, “Net
Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration (x) received by the Borrower or any of
its Subsidiaries in any Asset Sale, Involuntary Disposition, Debt Transaction,
issuance of convertible notes pursuant to Section 8.1(r) or the EbixCash
Offering or (y) released from escrow to the Borrower or any of its Subsidiaries.
“Non-Consenting Lender” has the meaning assigned thereto in Section 2.17.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time. “Non-Guarantor Subsidiary” means, at any time any
Subsidiary that is not a Guarantor at such time. “Note” means a Revolving Loan
Note, a Swingline Note or a Term Loan Note, as applicable. “Notice” means a
Funding Notice, an Issuance Notice or a Conversion/Continuation Notice.
“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to any Agent (including any
former Agent in its capacity as such), the Issuing Bank (including any former
Issuing Bank in its capacity as such), the Lenders (including former Lenders in
their capacity as such) or any of them, the Qualifying Swap Banks and the
Qualifying Treasury Management Banks, in each case, under any Credit Document,
Secured Swap Agreement or Secured Treasury Management Agreement, together with
all renewals, extensions, modifications or refinancings of any of the foregoing,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Swap
Agreements, fees, expenses, indemnification or otherwise; provided that the
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor. “OFAC” means the U.S. Department of the Treasury’s
Office of Foreign Assets Control. “Off-The-Shelf Software” has the meaning
assigned thereto in Section 6.15(c). “Organizational Documents” means (a) with
respect to any corporation, its certificate or articles of incorporation or
organization, as amended, and its by-laws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. 26 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc047.jpg]
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit; and
(c) with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date. “Owned Intellectual Property” means any
Intellectual Property Rights for which the Borrower or any of its Subsidiaries
is the registered owner. “Participant” has the meaning assigned thereto in
Section 11.5(d). “Participant Register” has the meaning assigned thereto in
Section 11.5(d). “PATRIOT Act” has the meaning assigned thereto in Section
6.14(f). “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto. “Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability,
whether contingent or otherwise. “Permitted Acquisition” means any non-hostile
Acquisition that satisfies the following conditions: (a) the Borrower shall have
notified the Administrative Agent and the Lenders of such proposed Acquisition
at least (i) three Business Days prior to the consummation thereof if the total
consideration (including Earn Out Obligations) for such Acquisition is greater
than $50,000,000 but less than or equal to $100,000,000 and (ii) five Business
Days prior to the consummation thereof if the total consideration (including
Earn Out Obligations) for such Acquisition is greater than $100,000,000 (it
being understood no prior notice shall be required for any proposed Acquisition
the total consideration (including Earn Out Obligations) for which is less than
or equal to $50,000,000, but the 27 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc048.jpg]
Borrower shall provide notice thereof to the Administrative Agent upon, or
promptly after, the consummation thereof); (b) the Person or Properties to be
acquired (i) is in a similar or complementary line of business as those of the
Borrower and its Subsidiaries on the date of such Acquisition and (ii) becomes,
or the Properties to be acquired are acquired by, a Subsidiary of the Borrower
(or, solely with respect to Properties, by the Borrower); (c) no Event of
Default exists either on the date the agreement governing such Acquisition is
executed or on the date of consummation thereof (either before or immediately
after such consummation); provided that if such Acquisition is a Limited
Condition Acquisition, this condition may be satisfied as of the date of
entering into of the definitive agreement for such Limited Condition Acquisition
so long as no Event of Default under any of Sections 9.1(a), (f) or (g) has
occurred and is continuing as of the date of consummation of such Acquisition;
(d) the Borrower is in pro forma (as provided in Section 1.3) compliance with
each of the financial covenants set forth in Section 8.7, provided that if such
Acquisition is a Limited Condition Acquisition, this condition may be satisfied
as of the date of entering into of the definitive agreement for such Limited
Condition Acquisition; (e) all transactions related to such Acquisition are
consummated (i) in accordance with the terms of the purchase or acquisition
agreement executed in connection therewith and with all other material
agreements, instruments and documents implementing such Acquisition (all of
which shall be reasonably satisfactory in form and substance to the
Administrative Agent in the case of any Acquisition the total consideration
(including Earn Out Obligations) for which is greater than $50,000,000), (ii) in
accordance with all material Applicable Laws and regulatory approvals and (iii)
in conformity in all material respects with all applicable required
governmental, corporate and third- party approval and consents; (f) with respect
to each such Acquisition of a Person that is required to become a Guarantor, or
whose Equity Interests are required to be pledged, under the Credit Documents,
all actions required to be taken under the Credit Documents with respect to any
such newly created or acquired Subsidiary (including each Subsidiary thereof) or
assets in order to become Guarantors and/or provide Collateral shall have been
taken (or arrangements reasonably satisfactory to the Administrative Agent for
the taking of such actions within the time frame required by the Credit
Documents shall have been made); (g) if: (i) either (A) the Borrower
demonstrates a pro forma (as provided in Section 1.3) Consolidated Net Leverage
Ratio of greater than or equal to 4.00 to 1.00 as of the date of consummation of
such Acquisition (or, if such Acquisition is a Limited Condition Acquisition, if
elected by the Borrower, as of the date of entering into of the definitive
agreement for such Limited Condition Acquisition) or (B) such Acquisition is
consummated prior to the delivery of a Compliance Certificate for the fiscal
quarter of the Borrower ending September 30, 2020, then in either such case (1)
the aggregate consideration (including Earn Out Obligations) for such
Acquisition shall consist only of (x) Qualified Equity Interests, (y) Permitted
Disqualified Equity Interests constituting Excluded Disqualified Equity
Interests (or the cash proceeds thereof) and (z) if as of the date of
consummation of such Acquisition the Global Unrestricted Cash (calculated on a
pro forma basis (as provided in Section 1.3) after giving effect to such
Acquisition) is in excess of $40,000,000, other consideration not to exceed
$15,000,000 during such Fiscal Year (when combined with all other Acquisitions
consummated pursuant to this clause (g)(i) or clause (g)(ii) 28 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc049.jpg]
below during such Fiscal Year) and (2) the Consolidated EBITDA (calculated as
provided in the definition thereof, but only giving effect to clause (e) thereof
to the extent of actions anticipated to be taken within one month of the
consummation of such Acquisition and amounts anticipated to be realized within
12 months following such consummation) of the Person to be acquired shall be
greater than $0; (ii) both (A) the Borrower demonstrates a pro forma (as
provided in Section 1.3) Consolidated Net Leverage Ratio of greater than or
equal to 3.25 to 1.00 but less than 4.00 to 1.00 as of the date of consummation
of such Acquisition (or, if such Acquisition is a Limited Condition Acquisition,
if elected by the Borrower, as of the date of entering into of the definitive
agreement for such Limited Condition Acquisition ) and (B) such Acquisition is
consummated after the delivery of a Compliance Certificate for the fiscal
quarter of the Borrower ending September 30, 2020, then in such case the
aggregate consideration (including Earn Out Obligations) for such Acquisition
shall consist only of (x) Qualified Equity Interests, (y) Permitted Disqualified
Equity Interests constituting Excluded Disqualified Equity Interests (or the
cash proceeds thereof) and (z) if as of the date of consummation of such
Acquisition the Global Unrestricted Cash (calculated on a pro forma basis (as
provided in Section 1.3) after giving effect to such Acquisition) is (1) in
excess of $40,000,000 but less than or equal to $80,000,000, other consideration
not to exceed $15,000,000 during such Fiscal Year (when combined with all other
Acquisitions consummated pursuant to clause (g)(i) above or this clause (g)(ii)
during such Fiscal Year) or (2) in excess of $80,000,000, other consideration
not to exceed $50,000,000 during such Fiscal Year (when combined with all other
Acquisitions consummated pursuant to clause (g)(i) above or this clause (g)(ii)
during such Fiscal Year); and (iii) both (A) the Borrower demonstrates a pro
forma (as provided in Section 1.3) Consolidated Net Leverage Ratio of less than
3.25 to 1.00 as of the date of consummation of such Acquisition (or, if such
Acquisition is a Limited Condition Acquisition, if elected by the Borrower, as
of the date of entering into of the definitive agreement for such Limited
Condition Acquisition) and (B) such Acquisition is consummated after the
delivery of a Compliance Certificate for the fiscal quarter of the Borrower
ending September 30, 2020, then there shall be no limit on the consideration for
such Acquisition pursuant to this clause (g) (without limitation of any other
clause of this definition), and any Acquisition consummated in accordance with
this clause (g)(iii) shall not constitute usage of the annual dollar baskets in
either clause (g)(i)(z) or clause (g)(ii)(z) above; provided, that none of the
limitations in this clause (g) shall apply to the Yatra Acquisition or the
TriMax Acquisition; (h) the Administrative Agent shall have received, at the
time of (or prior to) the consummation of such Acquisition, a certificate of an
Authorized Officer of the Borrower certifying that all the requirements set
forth in clauses (b) through (g) of this definition have been satisfied with
respect to such Acquisition, and such certificate shall include (x) reasonably
detailed calculations of Consolidated EBITDA of the target of such Acquisition
pursuant to clause (g)(i)(2) above (if such clause applies to such Acquisition)
and (y) if the total consideration (including Earn Out Obligations) therefor is
greater than $50,000,000, reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clause (d) above; provided that in
the case of an Acquisition the total consideration (including Earn Out
Obligations) for which is less than or equal to $25,000,000, no certification
under this clause (h) shall be required (it being understood that
notwithstanding the lack of such certification, such proposed Acquisition must
satisfy the requirements of clauses (a) through (g) above in order to constitute
a Permitted Acquisition hereunder and any notice provided pursuant to clause (a)
shall constitute a representation to such effect). 29 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc050.jpg]
“Permitted Disqualified Equity Interests” means any Equity Interest that
constitutes a Disqualified Equity Interest but would not constitute a
Disqualified Equity Interest if the period of “four years” in the definition of
“Disqualified Equity Interests” was replaced with “181 days” in lieu thereof.
“Permitted Encumbrances” means each of the following: (a) Liens for Taxes not
yet overdue or for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (b) statutory Liens of landlords, banks (including rights
of set off), carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) or
4068 of ERISA that would constitute an Event of Default under Section 9.1(h)),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue, or (ii) for amounts that are overdue and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts; (c) Liens incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the assets on account
thereof; (d) easements, servitudes, rights-of-way, covenants, licenses,
protrusions, zoning and other restrictions, encroachments, and other minor
defects or irregularities in title or other similar encumbrances, in each case
which do not and will not, individually or in the aggregate, materially detract
from the value of the properties of, or interfere in any material respect with
the ordinary conduct of the business of, any Credit Party or any of their
respective Subsidiaries, including all encumbrances shown on any policy of title
insurance in favor of the Collateral Agent with respect to any Real Estate
Asset; (e) any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business, provided that the same do not interfere in any
material respect with the business of any Credit Party and its Subsidiaries,
taken as a whole; (f) Liens (i) solely on any cash earnest money deposits made
by any Credit Party or any of its Subsidiaries in connection with any letter of
intent or purchase agreement in connection with an Investment or other
acquisition permitted hereunder and (ii) consisting of customary restrictions
(i.e. those that limit the transfer of certain property pending the consummation
of its sale) contained in an agreement related to the consummation of a
transaction permitted by Section 8.8, 8.9 or 8.10; (g) purported Liens evidenced
by the filing of precautionary UCC financing statements relating solely to
consignment of goods or operating leases of personal property entered into in
the ordinary course of business, and not evidencing a security interest in any
of the property of any Credit Party or any of its Subsidiaries; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; 30
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc051.jpg]
(i) restrictions resulting from any zoning or similar law or right reserved to
or vested in any governmental office or agency to control or regulate the use of
any real property; (j) licenses, leases, sublicenses or subleases granted by any
Credit Party or any of its Subsidiaries to other Persons (including with respect
to Intellectual Property Rights) in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of such
Credit Party or such Subsidiary; (k) Liens consisting of judgment or judicial
attachment liens relating to judgments which do not constitute an Event of
Default under Section 9.1(h); (l) Liens (i) of a collecting bank arising in the
ordinary course of business under Section 4- 210 of the UCC covering only the
items being collected upon and (ii) attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; (m) Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits; (n) Liens on insurance policies of any Credit Party or any
of its Subsidiaries and the proceeds thereof securing the financing of the
premiums with respect to such insurance policies; (o) Liens arising out of
customary conditional sale, title retention, consignment or similar arrangements
for the sale of goods entered into in the ordinary course of business; and (p)
Liens that are customary rights of set off relating to pooled deposit or sweep
accounts of the Borrower or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness. “Permitted Liens” means each of the Liens permitted
pursuant to Section 8.2. “Permitted Non-Credit Party Investments” means (a) a
loan made by any Credit Party to any Non- Guarantor Subsidiary (each a
“Subsidiary Loan”) so long as (i) no Event of Default has occurred and is
continuing on the date such Subsidiary Loan is made or would result therefrom,
(ii) such Subsidiary Loan is required by its terms to be repaid within ninety
(90) days after the making thereof, (iii) such Subsidiary Loan does not remain
outstanding for more than ninety (90) days, and (iv) the aggregate outstanding
amount of all Subsidiary Loans does not at any time exceed (1) if the pro forma
(as provided in Section 1.3) Consolidated Net Leverage Ratio as of the date of
making of such Subsidiary Loan is greater than or equal to 3.25 to 1.00,
$25,000,000 or (2) otherwise, $50,000,000, and (b) any other Investment by any
Credit Party to any Non-Guarantor Subsidiary so long as the aggregate
outstanding amount of all Investments under this clause (b) does not at any time
exceed (1) if the pro forma (as provided in Section 1.3) Consolidated Net
Leverage Ratio as of the date of making of such Investment is greater than or
equal to 3.25 to 1.00, $10,000,000 or (2) otherwise, $25,000,000. For the
purposes of clause (a) of this definition, any Subsidiary Loan used to repay an
existing Subsidiary Loan shall be deemed to be an extension of such existing
Subsidiary Loan (rather than a new Subsidiary Loan). For the avoidance of doubt,
any Investment that is permitted to be outstanding as a Permitted Non-Credit
Party Investment at the time it is made shall not cease to be a Permitted
Non-Credit Party Investment solely because of any fluctuation in the
Consolidated Net Leverage Ratio after the date thereof. 31 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc052.jpg]
“Permitted Refinancing” means any extension, renewal, modification, replacement
or refinancing of any existing Indebtedness so long as any such extension,
renewal, modification, replacement or refinancing of such Indebtedness (a) is
subject to terms and conditions not materially less favorable to the obligor
thereof or the Secured Parties than the Indebtedness being extended, renewed,
modified, replaced or refinanced, (b) has an average life to maturity that is
greater than that of the Indebtedness being extended, renewed, modified,
replaced or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed, modified, replaced or
refinanced (unless such obligor may otherwise incur such Indebtedness under
another basket set forth in Section 8.1; it being understood that any incurrence
of Indebtedness by such obligor pursuant to this clause (c) shall count as usage
of such other basket), (d) is subordinated on substantially the same terms (or
terms more favorable to the obligees of the Obligations), if the Indebtedness
being extended, renewed, modified, replaced or refinanced was subordinated to
the prior payment of the Obligations (or any portion thereof), (e) does not
exceed in principal amount the Indebtedness being extended, renewed, modified,
replaced or refinanced plus reasonable fees and expenses incurred in connection
therewith (except to the extent such excess principal amount may otherwise be
incurred under another basket set forth in Section 8.1; it being understood that
any such excess principal amount added to Indebtedness pursuant to this clause
(e) shall count as usage of such other basket), and (f) is not incurred, created
or assumed, if any Event of Default under Section 9.1(a), (f) or (g) has
occurred and continues to exist or would result therefrom. “Permitted Restricted
Payment” means any Restricted Payment made with respect to any Equity Interests
of the Borrower or any Subsidiary so long as (a) both immediately before and
immediately after giving effect thereto, no Event of Default exists or shall
have occurred as a result thereof, (b) the Borrower is in pro forma (as provided
in Section 1.3) compliance with the financial covenants set forth in Section 8.7
as of the date of such Restricted Payment and (c) the amount of such Restricted
Payment, when combined with the aggregate amount of all other Restricted
Payments made during such Fiscal Year and prior to such Restricted Payment,
shall not cause the Permitted Restricted Payment Limit in effect at the time of
such Restricted Payment for such Fiscal Year to be exceeded. “Permitted
Restricted Payment Limit” means, as of the date of any Restricted Payment, an
aggregate amount for the Fiscal Year in which such Restricted Payment is made
equal to the following (with no unutilized portion being carried forward to, or
used in, any subsequent Fiscal Year): (a) if the pro forma (as provided in
Section 1.3) Consolidated Net Leverage Ratio as of the date of making of such
Restricted Payment is greater than or equal to 3.25 to 1.00, (i) with respect to
Restricted Payments consisting of dividends or other distributions (whether in
cash, securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, the lesser of (x) $0.30 per unit of such Equity
Interests and (y) $13,000,000, (ii) with respect to Restricted Payments
consisting of payments in cash on account of the purchase of any such Equity
Interests in the ordinary course of business from any employee of the issuer of
such Equity Interests, $1,500,000, and (iii) with respect to any other
Restricted Payments, $0; (b) if the pro forma (as provided in Section 1.3)
Consolidated Net Leverage Ratio as of the date of making of such Restricted
Payment is greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00,
$50,000,000; and (c) if the pro forma (as provided in Section 1.3) Consolidated
Net Leverage Ratio as of the date of making of such Restricted Payment is less
than 2.50 to 1.00, an unlimited amount. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. 32 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc053.jpg]
“Platform” has the meaning assigned thereto in Section 11.1(d). “Pledge
Agreement” means the Pledge Agreement dated as of the Closing Date made by the
Credit Parties in favor of the Collateral Agent, for the benefit of the Secured
Parties, as supplemented from time to time by the execution and delivery of
Pledge Joinder Agreements and Pledge Agreement Supplements. “Pledge Agreement
Supplement” means any Pledge Agreement Supplement, substantially in the form
thereof attached to the Pledge Agreement or such other form as is reasonably
satisfactory to the Collateral Agent and the other parties thereto, executed and
delivered by a Credit Party to the Collateral Agent. “Pledge Joinder Agreement”
means any Pledge Joinder Agreement, substantially in the form thereof attached
to the Pledge Agreement or such other form as is reasonably satisfactory to the
Collateral Agent and the other parties thereto, executed and delivered by a
Subsidiary to the Collateral Agent. “Prime Rate” means the per annum rate which
the Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate charged to customers. “Principal Office” means, for the
Administrative Agent, the Swingline Lender and the Issuing Bank, such Person’s
“Principal Office” as set forth on Appendix B, or such other office as it may
from time to time designate in writing to the Borrower and each Lender.
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Credit Party that, at the time the Guaranty
(or grant of security interest, as applicable) becomes or would become effective
with respect to such Swap Obligation, has total assets exceeding $10,000,000 or
such other Credit Party as constitutes an “eligible contract participant” under
the Commodity Exchange Act and which may cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified Equity Interest” means any Equity Interest that is not
a Disqualified Equity Interest. “Qualifying Swap Bank” means (a) any of Regions
Bank and its Affiliates, (b) any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Swap Agreement so long as such Person shall
have provided a Secured Party Designation Notice to the Administrative Agent or
(c) any Person that is a party to a Swap Agreement at the time it (or its
Affiliate) becomes a Lender so long as such Person (or its Affiliate) shall have
provided a Secured Party Designation Notice to the Administrative Agent. For
purposes hereof, the term “Lender” shall be deemed to include the Administrative
Agent. “Qualifying Treasury Management Bank” means (a) any of Regions Bank and
its Affiliates, (b) any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Treasury Management Agreement so long as such Person
shall have provided a Secured Party Designation Notice to the Administrative
Agent or (c) any Person that is a party to a Treasury Management Agreement at
the time it (or its Affiliate) becomes a Lender so long as such Person (or its
Affiliate) shall have provided a Secured 33 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc054.jpg]
Party Designation Notice to the Administrative Agent. For purposes hereof, the
term “Lender” shall be deemed to include the Administrative Agent. “Real Estate
Asset” means, at any time of determination, any fee-owned interest in real
property (including any improvements and fixtures thereon) held by a Credit
Party. “Recipient” means (a) any Agent, (b) any Lender or (c) the Issuing Bank,
as applicable. “Refunded Swingline Loans” has the meaning assigned thereto in
Section 2.2(b)(iii). “Register” has the meaning assigned thereto in Section
11.5(c). “Reimbursement Date” has the meaning assigned thereto in Section
2.3(d). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Removal Effective Date” has the meaning assigned thereto
in Section 10.6(b). “Required Lenders” means, as of any date of determination,
Lenders having Total Credit Exposure representing more than fifty percent of the
Total Credit Exposures of all Lenders; provided that (a) at any time that there
are three or fewer Lenders, “Required Lenders” shall require at least two
Lenders (in addition to the Total Credit Exposure threshold set forth above) and
(b) the Total Credit Exposure of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (including for making a
determination of the total number of Lenders for purposes of clause (a)).
“Resignation Effective Date” has the meaning assigned thereto in Section
10.6(a). “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Lender to make or otherwise fund any
Revolving Loan and to acquire participations in Letters of Credit and Swingline
Loans hereunder and “Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Revolving Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any increase, adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Sixth
Amendment Effective Date is $400,000,000. “Revolving Commitment Percentage”
means, for each Lender, a fraction (expressed as a percentage carried to the
ninth decimal place), the numerator of which is such Lender’s Revolving 34
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc055.jpg]
Commitment and the denominator of which is the Aggregate Revolving Commitments
then in effect. The initial Revolving Commitment Percentages are set forth on
Appendix A. “Revolving Commitment Period” means the period from and including
the Closing Date to the earlier of (a) (i) in the case of Revolving Loans and
Swingline Loans, the Revolving Commitment Termination Date or (ii) in the case
of the Letters of Credit, the expiration date thereof, or (b) in each case, the
date on which the Revolving Commitments shall have been terminated as provided
herein. “Revolving Commitment Termination Date” means the earliest to occur of
(a) February 21, 2023; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2. “Revolving Credit
Exposure” means, as to any Lender at any time, the aggregate principal amount at
such time of its outstanding Revolving Loans and such Lender’s participation in
Letter of Credit Obligations and Swingline Loans at such time. “Revolving Loan”
means a Loan made by a Lender to the Borrower pursuant to Section 2.1(a).
“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.
“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans. “S&P” means Standard & Poor’s Ratings
Services, a division of Standard & Poor’s Financial Services LLC, together with
its successors. “Sanctioned Country” means (a) a country, region, territory or a
government of a country, region or territory, (b) an agency of the government of
a country, region or territory, or (c) an organization directly or indirectly
owned or controlled by a country, region, territory or its government, that is
subject to Sanctions. “Sanctioned Person” means (a) a Person named on the list
of “Specially Designated Nationals” or any other Sanctions related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b). “Sanctions” means economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (a)
the U.S. government, including those administered by OFAC or the U.S. Department
of State, (b) the United Nations Security Council, (c) the European Union, (d)
any European Union member state, (e) Her Majesty’s Treasury of the United
Kingdom or (f) any other relevant sanctions authority. “SEC” means the United
States Securities and Exchange Commission. “Second Amendment Effective Date”
means June 17, 2016. “Secured Parties” means, collectively, the Administrative
Agent, the Collateral Agent, the Lenders, the Issuing Bank, the Qualifying Swap
Banks, the Qualifying Treasury Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent or the Collateral Agent from time to time
pursuant to 35 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc056.jpg]
Section 10.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns. “Secured Party
Designation Notice” means a notice in the form of Exhibit 1.1 (or other writing
in form and substance satisfactory to the Administrative Agent) from a
Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate. “Secured
Swap Agreement” means any Swap Agreement between any of the Borrower and its
Subsidiaries, on the one hand, and a Qualifying Swap Bank, on the other hand.
For the avoidance of doubt, a holder of Obligations in respect of a Secured Swap
Agreement shall be subject to the provisions of Sections 9.3 and 10.10. “Secured
Swap Obligations” means all obligations owing to a Qualifying Swap Bank in
connection with any Secured Swap Agreement including any and all cancellations,
buy backs, reversals, terminations or assignments of any Secured Swap Agreement,
any and all renewals, extensions and modifications of any Secured Swap Agreement
and any and all substitutions for any Secured Swap Agreement, including all
fees, costs, expenses and indemnities, whether primary, secondary, direct, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy or insolvency proceedings, regardless of whether allowed or
allowable in such bankruptcy or insolvency proceedings), in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising. “Secured
Treasury Management Agreement” means any Treasury Management Agreement between
any of the Borrower and its Subsidiaries, on the one hand, and a Qualifying
Treasury Management Bank, on the other hand. For the avoidance of doubt, a
holder of Obligations in respect of a Secured Treasury Management Agreement
shall be subject to the provisions of Sections 9.3 and 10.10. “Secured Treasury
Management Obligations” means all obligations owing to a Qualifying Treasury
Management Bank under a Secured Treasury Management Agreement, including all
fees, costs, expenses and indemnities, whether primary, secondary, direct, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy or insolvency proceedings, regardless of whether allowed or
allowable in such bankruptcy or insolvency proceedings), in each case, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising.
“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing. “Security Agreement” means the
Security Agreement dated as of the Closing Date made by the Credit Parties in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
supplemented from time to time by the execution and delivery of Security Joinder
Agreements. 36 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc057.jpg]
“Security Joinder Agreement” means any Security Joinder Agreement, substantially
in the form thereof attached to the Security Agreement or such other form as is
reasonably satisfactory to the Collateral Agent and the other parties thereto,
executed and delivered by a Subsidiary to the Collateral Agent. “Sixth
Amendment” means that certain Amendment No. 6 to Credit Agreement dated as of,
and effective upon, the Sixth Amendment Effective Date. “Sixth Amendment
Effective Date” means February 21, 2018. “Solvent” means, with respect to any
Person as of a particular date, that on such date (a) such Person is able to pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business, (b) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person and (e) the present fair salable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. “Specified
Credit Party” means, any Credit Party that is, at the time on which the Guaranty
(or grant of security interest, as applicable) becomes effective with respect to
a Swap Obligation, a corporation, partnership, proprietorship, organization,
trust or other entity that would not be an “eligible contract participant” under
the Commodity Exchange Act at such time but for the effect of Section 4.8.
“Specified Transaction” means any Permitted Acquisition or any Disposition of
one or more Subsidiaries or lines of business permitted hereunder. “Subsidiary”
means, with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
(a) more than fifty percent of the total voting power of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
Controlled (directly or indirectly), or (b) the management of which is otherwise
Controlled (directly or indirectly), or both, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person Controlled by
another Person pursuant to clause (a), no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding and;
provided, further, that in the case of a Person qualifying as a Subsidiary only
pursuant to clause (b), the Borrower may elect that such Person not be treated
as a Subsidiary hereunder so long as the applicable Subsidiary’s interest in
such Person qualifies as a permitted Investment in accordance with Section
8.5(p). Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of
the Borrower. “Swap Agreement” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward 37 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc058.jpg]
foreign exchange transactions, currency swap transactions, cross-currency rate
swap transactions, currency options, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options or warrants to enter
into any of the foregoing), whether or not any such transaction is governed by,
or otherwise subject to, any master agreement or any netting agreement, and (b)
any and all transactions or arrangements of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement (or similar documentation) published from time to
time by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such agreement or documentation, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that the term “Swap Agreement” shall not include any
Convertible Notes Hedges. “Swap Obligation” means with respect to any Guarantor
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Swap Provider” means any Person that is a party to a Swap
Agreement with any of the Borrower or its Subsidiaries. “Swap Termination Value”
means, in respect of any one or more Swap Agreements, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Agreements, (a) for any date on or after the date such Swap Agreements have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreements
(which may include a Lender or any Affiliate of a Lender). “Swingline Lender”
means Regions Bank in its capacity as Swingline Lender hereunder, together with
its permitted successors and permitted assigns in such capacity. “Swingline
Loan” means a Loan made by the Swingline Lender to the Borrower pursuant to
Section 2.2. “Swingline Note” means a promissory note in the form of Exhibit
2.5-2, as it may be amended, supplemented or otherwise modified from time to
time. “Swingline Rate” means the Base Rate plus the Applicable Margin applicable
to Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to
an Auto Borrow Agreement, such other rate as separately agreed in writing
between the Borrower and the Swingline Lender). “Swingline Sublimit” means, at
any time of determination, the lesser of (a) $15,000,000 and (b) the Aggregate
Revolving Commitments then in effect. “Synthetic Lease” means a lease
transaction under which the parties intend that (a) the lease will be treated as
an “operating lease” by the lessee pursuant to Statement of Financial Accounting
Standards No. 13, as amended and (b) the lessee will be entitled to various tax
and other benefits ordinarily available to owners (as opposed to lessees) of
like property. 38 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc059.jpg]
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term Loan” means the Term Loan A and any
additional term loan established under Section 2.1(d)(iii). “Term Loan A” means
as defined in Section 2.1(b). “Term Loan A Commitment” means, for each Lender,
the commitment of such Lender to make a portion of the Term Loan A hereunder on
the Second Amendment Effective Date or the Sixth Amendment Effective Date, as
applicable. The Term Loan A Commitment of each Lender as of the Sixth Amendment
Effective Date is set forth on Appendix A. The aggregate principal amount of the
Term Loan A Commitments of all of the Lenders as in effect on the Sixth
Amendment Effective Date (all of which were outstanding or advanced as the Term
Loan A on the Sixth Amendment Effective Date) is $250,000,000. “Term Loan A
Commitment Percentage” means, for each Lender, a fraction (expressed as a
percentage carried to the ninth decimal place), (a) the numerator of which is
the Term Loan A Commitment of such Lender (or, after the termination of the Term
Loan A Commitments, the outstanding principal amount of such Lender’s portion of
the Term Loan A), and (b) the denominator of which is the aggregate Term Loan A
Commitment of all Lenders (or, after termination of the Term Loan A Commitments,
the aggregate outstanding principal amount of the Term Loan A). The initial Term
Loan A Commitment Percentage of each Lender as of the Sixth Amendment Effective
Date is set forth on Appendix A. “Term Loan A Maturity Date” means February 21,
2023. “Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3,
as it may be amended, supplemented or otherwise modified from time to time.
“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional Term
Loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan. “Term Loan Commitment Percentage” means, for each Lender
providing a portion of a Term Loan, a fraction (expressed as a percentage
carried to the ninth decimal place), (a) the numerator of which is the Term Loan
Commitment of such Lender (or, after the termination of the Term Loan
Commitments, the outstanding principal amount of such Lender’s portion of such
Term Loan), and (b) the denominator of which is the aggregate Term Loan
Commitments of all Lenders (or, after termination of the Term Loan Commitments,
the aggregate outstanding principal amount of such Term Loan). “Term Loan Notes”
means the Term Loan A Note and any other promissory notes given to evidence Term
Loans hereunder. “Total Credit Exposure” means, as to any Lender at any time,
the Outstanding Amount of the Term Loans of such Lender at such time and the
unused Revolving Commitments and Revolving Credit Exposure of such Lender at
such time. “Total Revolving Outstandings” means the aggregate Outstanding Amount
of all Revolving Loans, all Swingline Loans and all Letter of Credit
Obligations. 39 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc060.jpg]
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services. “Treasury
Management Bank” means any Person that is a party to a Treasury Management
Agreement with any of the Borrower or its Subsidiaries. “TriMax Acquisition”
means the purchase of various assets of TriMax IT Infrastructure (“TriMax”) by
the Borrower pursuant to that certain agreement dated November 14, 2019 between
the Borrower and TriMax, with total cash consideration not to exceed
$12,000,000. “Type of Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means
the Uniform Commercial Code (or any similar or equivalent legislation) as in
effect in the State of New York (or any other applicable jurisdiction, as the
context may require). “United States” or “U.S.” means the United States of
America. “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code. “U.S. Tax
Compliance Certificate” has the meaning assigned thereto in Section
3.3(f)(ii)(B)(3). “Wholly-Owned” means, with respect to a Subsidiary, that all
of the Equity Interests of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly- Owned Subsidiaries
(except, solely in the case of Foreign Subsidiaries, for directors’ qualifying
shares or other shares required by Applicable Law to be owned by a Person other
than the Borrower and/or one or more of its Wholly-Owned Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent, as
applicable. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. “Yatra Acquisition” means the
purchase of Yatra Online, Inc., a Cayman Islands exempted company limited by
shares (“Yatra”), by the Borrower pursuant to that certain agreement between
Borrower and Yatra dated July 16, 2019, as such agreement may be amended or
otherwise modified after July 16, 2019 by the Borrower and Yatra to contemplate
Equity Interests of the Borrower as the sole consideration for Yatra and to
remove from the consideration the cash put option contemplated by the initial
agreement. “Yatra Disqualified Equity Interests” means the preferred Equity
Interests issued by the Borrower to the sellers of Yatra, solely for the
purposes of consummating the Yatra Acquisition so long as such Equity Interests
(a) have no maturity date, (b) are not mandatorily redeemable or otherwise
subject to any “put” at the option of the holder, (c) are only redeemable at the
option of the issuer for (i) a 30-day period commencing on the date that is 36
months after the date of issuance thereof and (ii) a 30-day period commencing on
the date that is 48 months after the date of issuance thereof, (d) do not
provide for any scheduled payments of dividends in cash prior to the date that
is four years after the date of issuance thereof 40 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc061.jpg]
and (e) after the date that is four years after the date of issuance thereof,
are subject to an annual cash dividend not in excess of $5,300,000 in the
aggregate. Section 1.2 Accounting Terms. (a) Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Lenders
pursuant to clauses (a), (b), (c) and (d) of Section 7.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation. If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial covenant or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then the Lenders and
Borrower shall negotiate in good faith to amend such financial covenant,
requirement or applicable defined terms to preserve the original intent thereof
in light of such change to GAAP, provided that, until so amended such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to clauses (a), (b), (c) and (d)
of Section 7.1 as to which no such objection has been made. (b) Notwithstanding
the above, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. (c) Notwithstanding
any other provision herein, leases shall continue to be classified and accounted
for on a basis consistent with that reflected in the audited financial
statements for the Fiscal Year ending December 31, 2013 for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. Section 1.3 Pro Forma Calculations. (a) For
purposes of calculating the Consolidated Fixed Charge Coverage Ratio and the
Consolidated Net Leverage Ratio for any purpose hereunder (including Permitted
Acquisitions, Permitted Restricted Payments, Section 2.1(d) and Section 8.7),
such calculations shall be made on a pro forma basis as follows: (i)
Consolidated Funded Indebtedness shall be calculated on the relevant date of
measurement of the Consolidated Net Leverage Ratio (whether the last day of a
Fiscal Quarter or the date of a transaction with respect to which pro forma
compliance is required), but in the case of measurement in connection with any
event hereunder (and not for periodic compliance with the financial covenants
under Section 8.7), giving pro forma effect to all Indebtedness to be incurred
or repaid on such date (whether in connection with a Specified Transaction, a
Permitted Restricted Payment, an increase of the Aggregate Commitments or the
addition of an additional Term Loan pursuant to Section 2.1(d), or any other
transaction for which pro forma compliance is being measured) and in the case of
any such computation in connection with any increase or additional Term Loan
pursuant to Section 2.1(d) the entire amount of such increase and/or additional
Term Loan shall be assumed to be drawn; (ii) Consolidated EBITDA shall be
calculated for the period of four Fiscal Quarters most recently ended for which
financial statements have been (or in the case of any periodic financial
covenant compliance, are being) delivered, but giving pro forma effect to the
Specified 41 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc062.jpg]
Transaction for which such measurement is being made (if any) and all other
Specified Transactions (if any) that have occurred (A) during the period in
respect of which such calculations are required to be made or (B) subsequent to
such period and prior to or simultaneously with the event for which the pro
forma calculation of either such ratio is being made (in the case of such
calculation being made for a Specified Transaction, Permitted Restricted
Payment, increase in the Aggregate Commitments or the addition of an additional
Term Loan pursuant to Section 2.1(d) or other event, and not for periodic
covenant compliance pursuant to Section 8.7), in each case by assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the period of four
Fiscal Quarters in respect of which such calculation of Consolidated EBITDA is
required to be made; and (iii) In the event that the Borrower or any Subsidiary
incurs (including by assumption or guarantees) or repays (including by
repurchase, redemption, repayment, retirement or extinguishment) any
Indebtedness in connection with any Specified Transaction, Permitted Restricted
Payment or an increase in the Aggregate Commitments or the addition of an
additional Term Loan pursuant to Section 2.1(d) (or any other transaction for
which pro forma compliance is being measured) (A) during the period in respect
of which such calculations are required to be made or (B) subsequent to the end
of such period and prior to or simultaneously with the event for which the pro
forma calculation of either such ratio is being made, then in each such case the
Consolidated Interest Charges component of the Consolidated Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness (and any other incurrence or repayment of Indebtedness
for which pro forma calculations have been required pursuant to this provision
during such relevant period), to the extent required, by providing that (A) any
such Indebtedness incurred or assumed in connection with such transaction shall
be deemed to have been incurred as of the first day of the applicable period,
and if such Indebtedness has a floating or formula rate of interest, shall have
an implied rate of interest for the applicable period for purposes of this
provision determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (B)
any Indebtedness repaid by the Borrower or any Subsidiary (including any Person
acquired) in connection with such transaction shall be deemed to have been so
repaid on the first day of the applicable period. (b) Whenever any financial
covenant is to be computed on a pro forma basis hereunder, the pro forma
calculations shall be made in good faith by an Authorized Officer and in a
manner reasonably acceptable to the Administrative Agent, subject, in the case
of any Permitted Acquisition, to the Administrative Agent’s receipt of financial
statements or other financial data with respect to the acquired Person or
business reasonably acceptable to the Administrative Agent, including (i) the
most recent financial statements with respect to the acquired Person or business
prepared by such acquired Person or the seller thereof and (ii) to the extent
available, the most recent audited and interim unaudited financial statements
with respect to the acquired Person. (c) If at any time the Borrower has made an
LCA Election to test a financial ratio test or condition at the time of the
execution and delivery of the purchase agreement related to such Limited
Condition Acquisition, then in connection with any subsequent calculation of any
of the Consolidated Net Leverage Ratio or the Consolidated Fixed Charge Coverage
Ratio for any purpose under this Agreement (including any basket, measurement,
or for purposes of Section 8.7) following the relevant date of execution of the
definitive agreement with respect to such Limited Condition Acquisition and
prior to the earlier of (i) the date on which such Limited Condition Acquisition
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such financial covenant shall be required to
be satisfied both (x) on a pro forma basis hereunder assuming such Limited
Condition Acquisition and other transactions in 42 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc063.jpg]
connection therewith (including the incurrence or assumption of Indebtedness and
assuming any cash intended, by the anticipated sources and uses, to consummate
such Limited Condition Acquisition has so been used (and thus is not netted in
calculating the Consolidated Net Leverage Ratio)) have been consummated and (y)
assuming such Limited Condition Acquisition and such other transactions in
connection therewith have not been consummated. Section 1.4 Rules of
Interpretation. (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision hereof or thereof, (iv) all references in a Credit Document
to Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any references
to any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (b) The
terms lease and license shall include sub-lease and sub-license. (c) All terms
not specifically defined herein or by GAAP, which terms are defined in the UCC,
shall have the meanings assigned to them in the UCC of the relevant
jurisdiction, with the term “instrument” being that defined under Article 9 of
the UCC of such jurisdiction. (d) Unless otherwise expressly indicated, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”. (e) To the
extent that any of the representations and warranties contained in Section 6
under this Agreement or in any of the other Credit Documents is qualified by
“Material Adverse Effect” or another “materiality” standard, the qualifiers “in
all material respects” and “in any material respect” in relation to the making
of representations and warranties (whether contained in Section 2.1, 5.1, 5.2,
9.1(d) or otherwise) shall not apply. (f) This Agreement and the other Credit
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Agents and the Credit Parties, and are the product of
discussions and negotiations among all parties. Accordingly, this Agreement and
the other Credit Documents are not intended to be construed against any of the
Agents or any of the Lenders merely on account of any Agent’s or any Lender’s
involvement in the preparation of such documents. 43 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc064.jpg]
(g) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars. (h) Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time (after giving effect to any
permanent reduction in the stated amount of such Letter of Credit pursuant to
the terms of such Letter of Credit); provided that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Section 2 LOANS AND
LETTERS OF CREDIT Section 2.1 Revolving Loans and Term Loan A. (a) Revolving
Loans. During the Revolving Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower in an aggregate amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that after giving
effect to the making of any Revolving Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date. (b) Term Loan A. Subject to the
terms and conditions set forth herein, to the extent not otherwise advanced on
the Second Amendment Effective Date, each applicable Lender will make a single
advance of its respective Term Loan A Commitment Percentage of a term loan (the
amounts advanced on the Second Amendment Effective Date and on the Sixth
Amendment Effective Date, collectively, the “Term Loan A”) in an amount not to
exceed its Term Loan A Commitment, which Term Loan A will be disbursed to the
Borrower in Dollars in one advance on the Second Amendment Effective Date and in
one advance on the Sixth Amendment Effective Date, so that the aggregate
outstanding amount of the Term Loan A and the relevant Term Loan A Commitment
Percentages of the Lenders are, as of the Sixth Amendment Effective Date, as set
forth on Appendix A to the Sixth Amendment. The Term Loan A may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower
may request. The obligation of the Lenders to advance a portion of the Term Loan
A on the Second Amendment Effective Date or the Sixth Amendment Effective Date,
as applicable, are several, and not joint, and upon the advance of the Term Loan
A on the Second Amendment Effective Date or the Sixth Amendment Effective Date,
as applicable, the Term Loan A Commitment of each Lender shall be terminated.
Amounts repaid on the Term Loan A may not be reborrowed. (c) Mechanics for
Revolving Loans and Term Loans. (i) All Revolving Loans and Term Loans that are
(A) Adjusted LIBOR Rate Loans shall be made in an aggregate minimum amount of
$3,000,000 and integral multiples of $1,000,000 44 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc065.jpg]
in excess of that amount and (B) Base Rate Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount. (ii) Whenever the Borrower desires that the Lenders make a Term Loan or
a Revolving Loan, the Borrower shall deliver to the Administrative Agent a duly
executed and completed Funding Notice no later than (x) 1:00 p.m. at least three
Business Days in advance of the proposed Credit Date in the case of an Adjusted
LIBOR Rate Loan and (y) 1:00 p.m. at least one Business Day in advance of the
proposed Credit Date in the case of a Base Rate Loan. Except as otherwise
provided herein, any Funding Notice for any Adjusted LIBOR Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to make a borrowing in accordance therewith. (iii)
Notice of receipt of each Funding Notice in respect of each Revolving Loan or
Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile (or such other
electronic communication as may be permitted by Section 11.1(b)) with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower. (iv) Each
Lender shall make its Revolving Commitment Percentage of the requested Revolving
Loan or its Term Loan Commitment Percentage of the requested Term Loan available
to the Administrative Agent not later than 11:00 a.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the applicable conditions precedent specified herein, the Administrative
Agent shall make the proceeds of such Credit Extension available to the Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. (d) Increase in Commitments and Establishment of Additional Term
Loans. The Borrower may, at any time and from time to time after the Sixth
Amendment Effective Date, upon prior written notice by the Borrower to the
Administrative Agent, increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swingline Sublimit), increase the Term Loan A
Commitments and/or establish one or more additional Term Loans subject to the
following: (i) the sum of the (A) aggregate principal amount of any increases in
the Revolving Commitments pursuant to this Section 2.1(d) plus (B) aggregate
principal amount of any increases in the Term Loan A Commitments pursuant to
this Section 2.1(d) plus (C) the aggregate principal amount of any additional
Term Loans pursuant to this Section 2.1(d) in the aggregate after the Sixth
Amendment Effective Date shall not exceed $150,000,000; (ii) any such increase
or additional Term Loan may be provided by any existing Lender (without any
obligation on the Borrower or the Administrative Agent to offer any existing
Lender such opportunity) or any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and, in the case of an
increase in 45 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc066.jpg]
the Aggregate Revolving Commitments, the Issuing Bank and the Swingline Lender;
provided that: (A) any such increase or additional Term Loan shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof (or the entire remaining unused available amount of such
increases); (B) after giving effect to the incurrence of any such increase or
additional Term Loan (and giving effect to any Credit Extension to occur
substantially simultaneously with such effectiveness), and the application of
the proceeds therefrom, no Default or Event of Default shall exist, provided
that in the case of any increase in the Term Loan A Commitments or the
establishment of an additional Term Loan the proceeds of which are to be used to
finance a Limited Condition Acquisition with respect to which the Borrower has
made an LCA Election, to the extent agreed by the lenders providing such
increase or additional Term Loan, such compliance may be measured at the time of
the execution and delivery of the purchase agreement related to such Limited
Condition Acquisition so long as no Event of Default under any of Sections
9.1(a), (f) or (g) shall have occurred and be continuing at the time of, or as a
result of, the incurrence of any such increase or additional Term Loan (and any
other transaction to occur in connection therewith, including the consummation
of such Limited Condition Acquisition); (C) the Borrower shall be in compliance
(as demonstrated in a certificate provided to the Administrative Agent), on a
pro forma basis (as provided in Section 1.3) after giving effect to the
incurrence of any such increase or additional Term Loan (and assuming that the
full amount of such increase and/or additional Term Loan is fully funded), as
applicable, with the financial covenants set forth in clauses (a) and (b) of
Section 8.7, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1, provided that in the case of any increase in the Term
Loan A Commitments or the establishment of an additional Term Loan the proceeds
of which are to be used to finance a Limited Condition Acquisition with respect
to which the Borrower has made an LCA Election, to the extent agreed by the
lenders providing such increase or additional Term Loan, such compliance may be
measured at the time of the execution and delivery of the purchase agreement
related to such Limited Condition Acquisition (and Section 1.3(c) shall then
apply); (D) no existing Lender shall be under any obligation to increase its
Revolving Commitment or Term Loan A Commitment or provide any portion of any
additional Term Loan, and any such decision whether to increase its Revolving
Commitment or Term Loan A Commitment or provide any portion of any additional
Term Loan, as applicable, shall be in such Lender’s sole and absolute
discretion; (E) (1) any new Lender providing a Commitment in connection with any
increase in Aggregate Commitments or additional Term Loan shall join this
Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to increase its
Commitment or provide any portion of an additional Term Loan shall have 46
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc067.jpg]
executed a commitment or joinder agreement reasonably satisfactory to the
Administrative Agent; (F) any such increase in the Aggregate Revolving
Commitments or the Term Loan A Commitments or provision of any additional Term
Loan shall be subject to receipt by the Administrative Agent of a certificate of
the Borrower dated as of the date of such increase signed by an Authorized
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower and each Guarantor approving or consenting to such increase (along
with, if requested by the Administrative Agent, the Organizational Documents (or
bring-down representations) and incumbencies of and for each Credit Party), and
(y) certifying that, after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects (without duplication of
materiality qualifiers) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (without
duplication of materiality qualifiers) as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, provided that in the
case of any increase in the Term Loan A Commitments or the establishment of an
additional Term Loan the proceeds of which are to be used to finance a Limited
Condition Acquisition with respect to which the Borrower has made an LCA
Election, to the extent agreed by the lenders providing such increase or
incremental Term Loan, the applicable representations and warranties may be
limited in a customary “SunGard” manner for limited conditionality acquisitions
and (2) the conditions in clauses (B) and (C) above are satisfied; (G) each
increase in the Aggregate Revolving Commitments shall be on the same terms as
the outstanding Revolving Loans, and be part of the existing revolving credit
facility hereunder; (H) each increase in the Term Loan A Commitments shall be on
the same terms as the Term Loan A in effect on the Sixth Amendment Effective
Date, and be part of the existing Term Loan A facility hereunder. (I) the
Applicable Margin and (subject to clauses (J) and (K) below) amortization of any
additional Term Loan shall be as set forth in the amendment documentation
effectuating such additional Term Loan executed in connection therewith; (J) the
maturity date for any additional Term Loan shall be as set forth in the
amendment documentation effectuating such additional Term Loan executed in
connection therewith, provided that such date shall not be earlier than the Term
Loan A Maturity Date or the maturity date of any other then existing Term Loan;
(K) the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the amendment documentation effectuating such
additional Term Loan executed in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not 47 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc068.jpg]
be shorter than the weighted life to maturity of the Term Loan A and any other
then existing Term Loan; and (L) the other terms and documentation in respect of
any additional Term Loan, to the extent not consistent with the Term Loan A,
will be reasonably satisfactory to the Administrative Agent and the Borrower and
this Agreement shall be amended in connection with the effectuation of such
additional Term Loan by an amendment among the Administrative Agent, the
Borrower and the Lenders providing such additional Term Loan (without the need
to obtain the consent of any Lender or the Issuing Bank other than the Lenders
providing such additional Term Loans), in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to include (in
addition to the Applicable Margin, maturity date and scheduled amortization)
such terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that the covenants,
defaults and similar non-economic provisions applicable to any additional Term
Loan, taken as a whole, (i) shall be no more restrictive than the corresponding
terms set forth in the then existing Credit Documents and (ii) shall not
contravene any of the terms of the then existing Credit Documents. (e)
Conflicting Provisions. This Section shall supersede any provisions in Section
2.14 or 11.4 to the contrary. Section 2.2 Swingline Loans. (a) Swingline Loans
Commitments. During the Revolving Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender may, in its sole discretion, make
Swingline Loans to the Borrower in the aggregate amount up to but not exceeding
the Swingline Sublimit; provided, that after giving effect to the making of any
Swingline Loan, in no event shall (i) the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments and (ii) the Revolving Credit Exposure of
any Lender exceed such Lender’s Revolving Commitment. Amounts borrowed pursuant
to this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period. The Swingline Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date. (b) Borrowing
Mechanics for Swingline Loans. (i) Subject to clause (vi) below, whenever the
Borrower desires that the Swingline Lender make a Swingline Loan, the Borrower
shall deliver to the Administrative Agent a duly executed and completed Funding
Notice (which shall specify, among other things, the amount to be borrowed,
which shall be a minimum of $100,000, unless otherwise agreed by the Swingline
Lender) no later than 11:00 a.m. on the proposed Credit Date. (ii) The Swingline
Lender shall make the amount of its Swingline Loan available to the
Administrative Agent not later than 3:00 p.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Swingline Loans available to the Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swingline Loans received by the Administrative Agent from
the Swingline Lender to be credited 48 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc069.jpg]
to the account of the Borrower at the Administrative Agent’s Principal Office,
or to such other account as may be designated in writing to the Administrative
Agent by the Borrower. (iii) With respect to any Swingline Loans which have not
been voluntarily prepaid by the Borrower pursuant to Section 2.11, the Swingline
Lender may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m. on
the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by the Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which the Swingline Lender requests Lenders to prepay. Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than the Swingline Lender shall be
immediately delivered by the Administrative Agent to the Swingline Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, the
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swingline Lender to the Borrower, and such portion of the Swingline Loans
deemed to be so paid shall no longer be outstanding as Swingline Loans and shall
no longer be due under the Swingline Note of the Swingline Lender but shall
instead constitute part of the Swingline Lender’s outstanding Revolving Loans to
the Borrower and shall be due under the Revolving Loan Note issued by the
Borrower to the Swingline Lender. The Borrower hereby authorizes the
Administrative Agent and the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent of the proceeds of such
Revolving Loans made by the Lenders, including the Revolving Loans deemed to be
made by the Swingline Lender, are insufficient to repay in full the Refunded
Swingline Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swingline Lender should be recovered by or on behalf of the Borrower from
the Swingline Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.14. (iv) If for any reason
Revolving Loans are not made pursuant to Section 2.2(b)(iii) in an amount
sufficient to repay any amounts owed to the Swingline Lender in respect of any
outstanding Swingline Loans on or before the third Business Day after demand for
payment thereof by the Swingline Lender, each Lender holding a Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swingline Loans, and in an amount equal to its
Revolving Commitment Percentage of the applicable unpaid amount together with
accrued interest thereon. On the Business Day that notice is provided by the
Swingline Lender (or by the 11:00 a.m. on the following Business Day if such
notice is provided after 2:00 p.m.), each Lender holding a Revolving Commitment
shall deliver to the Swingline Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Principal
Office of the Swingline Lender. In order to evidence such participation each
Lender holding a Revolving Commitment agrees to enter into a participation
agreement at the request of the Swingline Lender in form and substance
reasonably satisfactory to the Swingline Lender. In the event any Lender holding
a Revolving Commitment fails to make available to the Swingline Lender the
amount of such Lender’s participation as provided in this paragraph, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable. 49 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc070.jpg]
(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent. (vi) In order to facilitate the borrowing
of Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance satisfactory to the Swingline Lender and the Administrative Agent (the
“Auto Borrow Agreement”) providing for the automatic advance by the Swingline
Lender of Swingline Loans under the conditions set forth in the Auto Borrow
Agreement, subject to the conditions set forth herein. At any time an Auto
Borrow Agreement is in effect, advances under the Auto Borrow Agreement shall be
deemed Swingline Loans for all purposes hereof, except that Borrowings of
Swingline Loans under the Auto Borrow Agreement shall be made in accordance with
the Auto Borrow Agreement. For purposes of determining the Total Revolving
Outstandings at any time during which an Auto Borrow Agreement is in effect, the
Outstanding Amount of all Swingline Loans shall be deemed to be the sum of the
Outstanding Amount of Swingline Loans at such time plus the maximum amount
available to be borrowed under such Auto Borrow Agreement at such time. Section
2.3 Issuances of Letters of Credit and Purchase of Participations Therein. (a)
Letters of Credit. During the Revolving Commitment Period, subject to the terms
and conditions hereof, the Issuing Bank agrees to issue Letters of Credit for
the account of the Borrower or any of its Subsidiaries in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided that (i) each
Letter of Credit shall be denominated in Dollars; (ii) the stated amount of each
Letter of Credit shall not be less than $50,000 or such lesser amount as is
acceptable to the Issuing Bank; (iii) after giving effect to such issuance, in
no event shall (x) the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments, (y) the Revolving Credit Exposure of any Lender exceed
such Lender’s Revolving Commitment or (z) the Outstanding Amount of Letter of
Credit Obligations exceed the Letter of Credit Sublimit; and (iv) in no event
shall any Letter of Credit have an expiration date later than the 50 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc071.jpg]
earlier of (1) seven days prior to the Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such Letter of
Credit. Subject to the foregoing (other than clause (iv)) the Issuing Bank may
agree that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless the Issuing Bank elects
not to extend for any such additional period; provided that the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time the Issuing
Bank must elect to allow such extension; provided further that in the event that
any Lender is at such time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to it (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate the Issuing Bank’s Fronting
Exposure with respect to such Lender (after giving effect to Section 2.16(a)(iv)
and any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
Outstanding Amount of the Letter of Credit Obligations in a manner reasonably
satisfactory to the Agents, the Issuing Bank shall not be obligated to issue or
extend any Letter of Credit hereunder. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (b) Notice of Issuance. Whenever the Borrower desires the
issuance of a Letter of Credit, the Borrower shall deliver to the Administrative
Agent an Issuance Notice no later than 1:00 p.m. at least three Business Days or
such shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 5.2, the Issuing Bank shall issue
the requested Letter of Credit only in accordance its standard operating
procedures (including the delivery by the Borrower of such executed documents
and information pertaining to such requested Letter of Credit, including any
Issuer Documents, as the Issuing Bank or the Administrative Agent may require).
Upon the issuance of any Letter of Credit or amendment or modification to a
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent and each Lender of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit or amendment or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.3(e). (c) Responsibility of Issuing Bank With
Respect to Requests for Drawings and Payments. In determining whether to honor
any drawing under any Letter of Credit by the beneficiary thereof, the Issuing
Bank shall be responsible only to examine the documents delivered under such
Letter of Credit with reasonable care so as to ascertain whether they appear on
their face to be in accordance with the terms and conditions of such Letter of
Credit. As between the Borrower and the Issuing Bank, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
the Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; and in no event shall any of the foregoing affect or impair, or prevent 51
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc072.jpg]
the vesting of, the Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by the
Issuing Bank under or in connection with the Letters of Credit or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not give rise to any liability on the part of the Issuing Bank to any Credit
Party. Notwithstanding anything to the contrary contained in this Section
2.3(c), the Borrower shall retain any and all rights it may have against the
Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event the Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m. on the date such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a timely Funding Notice to the Administrative
Agent requesting the Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 5.2, the Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; provided
further that if for any reason proceeds of Revolving Loans are not received by
the Issuing Bank on the Reimbursement Date in an amount equal to the amount of
such honored drawing, the Borrower shall reimburse the Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and the Borrower shall retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.3(d). (e) Lenders’ Purchase of
Participations in Letters of Credit. Immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the Issuing Bank
a participation in such Letter of Credit and any drawings honored thereunder in
an amount equal to such Lender’s Revolving Commitment Percentage (with respect
to the Aggregate Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that the Borrower
shall fail for any reason to reimburse the Issuing Bank as provided in Section
2.3(d), the Issuing Bank shall promptly notify each Lender of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Revolving Commitment Percentage. Each Lender
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of such Issuing
Bank is located) after the date notified by the Issuing Bank. In the event that
any Lender fails to make available to the Issuing Bank on such Business Day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.3(e), the Issuing Bank shall be entitled to recover such amount
on demand from such Lender together with interest thereon for three Business
Days at the rate customarily used by the Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.3(e) shall be deemed to prejudice the right of any Lender to recover from the
Issuing Bank any amounts made available by such Lender to the Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender 52 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc073.jpg]
constituted gross negligence or willful misconduct on the part of the Issuing
Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order. In the event the Issuing Bank shall have been reimbursed
by other Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, the Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.3(e) with respect to such honored drawing such Lender’s Revolving
Commitment Percentage of all payments subsequently received by the Issuing Bank
from the Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request. (f) Obligations Absolute. The obligation of the Borrower to
reimburse the Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Revolving Loans made by the Lenders pursuant to
Section 2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided that in each case,
that payment by the Issuing Bank under the applicable Letter of Credit shall not
have constituted gross negligence or willful misconduct of the Issuing Bank
under the circumstances in question, as determined by a court of competent
jurisdiction in a final, non-appealable order. (g) Indemnification. Without
duplication of any obligation of the Credit Parties under Section 11.2, in
addition to amounts payable as provided herein, each of the Credit Parties
hereby agrees, on a joint and several basis, to protect, indemnify, pay and save
harmless the Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, expenses and disbursements of counsel to the Issuing Bank)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or (ii)
the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act. (h) Applicability of ISP. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit. (i)
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings 53
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc074.jpg]
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of the Subsidiaries inures to the benefit
of the Borrower, and that the Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries. (j) Conflict with Issuer Documents. In
the event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control. Section 2.4 Pro Rata Shares;
Availability of Funds. (a) Pro Rata Shares. All Loans shall be made, and all
participations purchased, by the applicable Lenders simultaneously and
proportionately to their respective pro rata shares of the Loans, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment or
any Term Loan Commitment, or the portion of the aggregate outstanding principal
amount of the Revolving Loans or the Term Loans, of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby. (b) Availability of Funds. (i) Funding by Lenders; Presumption
by Administrative Agent. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1(c) or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans, plus, in either
case, any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by the Borrower; Presumptions
by Administrative Agent. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance 54 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc075.jpg]
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Notices given by the Administrative Agent under this
subsection (b) shall be conclusive absent manifest error. Section 2.5 Evidence
of Debt; Register; Lenders’ Books and Records; Notes. (a) Lenders’ Evidence of
Debt. Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of the Borrower and each other Credit Party to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitment or the Borrower’s obligations in respect of any
applicable Loans; and provided further that in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern in the absence of demonstrable error therein. (b) Notes. The
Borrower shall execute and deliver to each (i) Lender on the Closing Date, (ii)
Person who is a permitted assignee of such Lender pursuant to Section 11.5 and
(iii) Person who becomes a Lender in accordance with Section 2.1(d), in each
case to the extent requested by such Person, a Note or Notes to evidence such
Person’s portion of the Revolving Loans, Swingline Loans or Term Loans, as
applicable. Section 2.6 Scheduled Principal Payments. (a) Revolving Loans. The
principal amount of Revolving Loans is due and payable in full on the Revolving
Commitment Termination Date. (b) Swingline Loans. The principal amount of each
Swingline Loan is due and payable in full on the earlier to occur of (i) the
date of demand by the Swingline Lender with respect to such Swingline Loan and
(ii) the Revolving Commitment Termination Date. (c) Term Loan A. The principal
amount of the Term Loan A shall be repaid in quarterly principal installments
equal to (i) for the first six fiscal quarter payment dates after the Eighth
Amendment Effective Date (commencing with the fiscal quarter ending December 31,
2018), $3,765,625.00 per quarter, (ii) for the next eight fiscal quarter payment
dates, $5,648,437.50 per quarter each and (iii) for each fiscal quarter payment
date thereafter, $7,531,250.00 per quarter (in each case, as such amount may be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.11), each such payment to be made on
the last Business Day of each March, June, September and December, unless
accelerated sooner pursuant to Section 9, and the final principal repayment
installment of the Term Loan A shall be repaid on the Term Loan A Maturity Date
in an amount equal to the aggregate principal amount of the Term Loan A
outstanding on such date. (d) Additional Term Loans. The principal amount of any
Term Loan established after the Sixth Amendment Effective Date pursuant to
Section 2.1(d)(iii) shall be repaid in installments on the date 55 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc076.jpg]
and in the amounts set forth in the documents executed and delivered by the
Borrower pursuant to which such additional Term Loan is established. Section 2.7
Interest on Loans. (a) Except as otherwise set forth herein, each Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (i) in the
case of Revolving Loans or the Term Loan A: (A) if a Base Rate Loan (including a
Base Rate Loan referencing the LIBOR Index Rate), the Base Rate plus the
Applicable Margin; or (B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR
Rate plus the Applicable Margin; and (ii) in the case of Swingline Loans, at the
Swingline Rate; and (iii) in the case of any Term Loan established pursuant to
Section 2.1(d)(iii), at the percentages per annum specified in the lender
joinder agreement(s) and/or the commitment agreement(s) whereby such Term Loan
is established. (b) The basis for determining the rate of interest with respect
to any Loan (except a Swingline Loan, which may only be made and maintained at
the Swingline Rate (unless and until converted into a Revolving Loan pursuant to
the terms and conditions hereof)), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the Borrower and notified to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan. (c) In connection with Adjusted
LIBOR Rate Loans, there shall be no more than eight Interest Periods outstanding
at any time. In the event the Borrower fails to specify between a Base Rate Loan
or an Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (i) if outstanding as an Adjusted
LIBOR Rate Loan, will be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Loan, and (ii) if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 10:00
a.m. on each Interest Rate Determination Date and each Index Rate Determination
Date, the Administrative Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to each of the LIBOR Loans for which an interest
rate is then being determined (and for the applicable Interest Period in the
case of Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and each Lender.
(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), a year of 56 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc077.jpg]
three hundred sixty-five or three hundred sixty-six days, as the case may be,
and (ii) for all other computations of fees and interest, a year of three
hundred sixty days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from an Adjusted
LIBOR Rate Loan, the date of conversion of such Adjusted LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to an Adjusted LIBOR
Rate Loan, the date of conversion of such Base Rate Loan to such Adjusted LIBOR
Rate Loan, as the case may be, shall be excluded; provided that if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan. (e) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code or other Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This subsection (e) shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under any other provision of this Agreement. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations. (f) Except as otherwise
set forth herein, interest on each Loan shall accrue on a daily basis and shall
be payable in arrears (i) on and to each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan (other than a voluntary
prepayment of a Revolving Loan or Term Loan which interest shall be payable in
accordance with clause (i) above), to the extent accrued on the amount being
prepaid; and (iii) at maturity, including final maturity. (g) The Borrower
agrees to pay to the Issuing Bank, with respect to drawings honored under any
Letter of Credit issued by the Issuing Bank, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is the lesser of (y) two
percent per annum in excess of the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (z) the Highest
Lawful Rate. (h) Interest payable pursuant to Section 2.7(g) shall be computed
on the basis of a year of three hundred sixty days, for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall 57 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc078.jpg]
distribute to each Lender which has paid all amounts payable by it under Section
2.3(e) with respect to such honored drawing such Lender’s Revolving Commitment
Percentage of any interest received by the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default
or Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert all or part of any
Loan from one Type of Loan to another Type of Loan at any time in an amount
equal to (A) in the case of any conversion to Adjusted LIBOR Rate Loans,
$3,000,000 and integral multiples of $1,000,000 in excess of that amount and (B)
in the case of any conversion to Base Rate Loans, $500,000 and integral
multiples of $100,000 in excess of that amount; provided that an Adjusted LIBOR
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Adjusted LIBOR Rate Loan unless the Borrower shall pay all
amounts due under Section 3.1(c) in connection with any such conversion; or (ii)
upon the expiration of any Interest Period applicable to any Adjusted LIBOR Rate
Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan. (b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least one Business Day in
advance of the proposed Conversion/Continuation Date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of conversion to, or
continuation of, an Adjusted LIBOR Rate Loan). Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Adjusted LIBOR Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. Section 2.9 Default Rate of Interest. (a) If any amount of principal
of any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (b) If any amount (other than principal of any
Loan) payable by any Credit Party under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (c) During the continuance of an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (d) During the continuance of an Event of
Default other than an Event of Default under Section 9.1(f) or Section 9.1(g),
the Borrower shall, at the request of the Required Lenders, pay interest on the
58 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc079.jpg]
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws. (e) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of
the Interest Period in effect at the time the Default Rate of interest is
effective, each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate
Loan and shall thereafter bear interest at the Default Rate then in effect for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent, the
Collateral Agent or any Lender. Section 2.10 Fees. (a) Commitment Fee. The
Borrower shall pay to the Administrative Agent for the account of each Lender in
accordance with its Revolving Commitment Percentage, a commitment fee (the
“Commitment Fee”) equal to the Applicable Margin times the actual daily amount
by which the Aggregate Revolving Commitments exceeds the Total Revolving
Outstandings, subject to adjustments as provided in Section 2.16. The Commitment
Fee shall accrue at all times during the Revolving Commitment Period, including
at any time during which one or more of the conditions in Section 5 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. For
purposes hereof, Swingline Loans shall not be counted toward or be considered as
usage of the Aggregate Revolving Commitments, or included in the determination
of “Total Revolving Outstandings” for purposes of computation thereof. (b)
Letter of Credit Fees. (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Revolving Commitment Percentage, a fee for each Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (the “Letter of Credit Fee”). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.4(h). The Letter of Credit Fee shall be computed on a quarterly basis in
arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiration date thereof and
thereafter on demand. If there is any change in the Applicable Margin during any
quarter, the daily maximum amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default under Section 9.1(f) and (g), all Letter of
Credit Fees shall accrue at the Default Rate, and during the continuance of an
Event of Default other than an Event of Default under 59 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc080.jpg]
Section 9.1(f) or (g), then upon the request of the Required Lenders, all Letter
of Credit Fees shall accrue at the Default Rate. (ii) Fronting Fee and
Documentary and Processing Charges Payable to Issuing Bank. The Borrower shall
pay directly to the Issuing Bank for its own account a fronting fee with respect
to each Letter of Credit at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit,
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on its expiration date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4(h). In addition, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (c) Other Fees. The Borrower shall pay to Regions Capital
Markets, a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except to the extent set forth in the Fee Letter.
Section 2.11 Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1(c)): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B) with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $3,000,000 and integral multiples of $1,000,000 in excess of
that amount; and (C) with respect to Swingline Loans, the Borrower may prepay
any such Loans on any Business Day in whole or in part in any amount; (ii) All
such prepayments shall be made: (A) upon written or telephonic notice on the
date of prepayment in the case of Base Rate Loans or Swingline Loans; and (B)
upon not less than three Business Days’ prior written or telephonic notice in
the case of Adjusted LIBOR Rate Loans; 60 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc081.jpg]
in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
of a prepayment to each Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.12. (b) Voluntary Commitment
Reductions. (i) The Borrower may, from time to time upon not less than three
Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Aggregate Revolving Commitments (ratably among
the Lenders in accordance with their respective commitment percentage thereof);
provided that (A) any such partial reduction of the Aggregate Revolving
Commitments shall be in an aggregate minimum amount of $3,000,000 and integral
multiples of $1,000,000 in excess of that amount, (B) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the aggregate Total
Revolving Outstandings exceed the Aggregate Revolving Commitments and (C) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit and/or the Swingline Sublimit exceed the amount of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swingline Sublimit, as applicable, shall be automatically reduced by the amount
of such excess. (ii) The Borrower’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day and at least three Business
Days after the date of such notice) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Aggregate Revolving Commitments shall be effective on the date specified in the
Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Revolving Commitment Percentage thereof; provided that a
notice of termination of the Aggregate Revolving Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds of the issuance of other Indebtedness or the occurrence
of some other identifiable event or condition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
3:00 p.m. on the specified effective date of termination) if such condition is
not satisfied (it being understood that the failure of such contingency shall
not relieve the Borrower from its obligations under Section 3.1(c)). (c)
Mandatory Prepayments. (i) Revolving Commitments. If at any time (i) the Total
Revolving Outstandings shall exceed the Aggregate Revolving Commitments, (ii)
the Outstanding Amount of Letter of Credit Obligations shall exceed the Letter
of Credit Sublimit, or (iii) the Outstanding Amount of Swingline Loans shall
exceed the Swingline Sublimit, the Borrower shall prepay Loans and/or Cash
Collateralize Letter of Credit Obligations in an aggregate amount equal to such
excess promptly on the date the Borrower becomes aware of the existence of such
excess; provided that, except with respect to clause (ii), Letter of Credit
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans have been paid in full. (ii) Asset Sales and Involuntary
Dispositions. Prepayment will be made on the Obligations on the Business Day
following receipt of Net Cash Proceeds required to be prepaid 61 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc082.jpg]
pursuant to the provisions hereof in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received in excess of $10,000,000 in any Fiscal
Year from any Asset Sale or Involuntary Disposition by the Borrower or any of
its Subsidiaries; provided, however, that if (and only if) the pro forma (as
provided in Section 1.3) Consolidated Net Leverage Ratio as of the date of such
Asset Sale or Involuntary Disposition is less than 3.25 to 1.00, then with
respect to any Net Cash Proceeds realized from an Asset Sale or Involuntary
Disposition described in this Section 2.11(c)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Asset Sale or Involuntary Disposition, as applicable), and so
long as no Event of Default shall have occurred and be continuing, the Borrower
or such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as within 180 days after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent); and provided further, however,
that any Net Cash Proceeds not subject to such definitive agreement or so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.11(c)(ii). (iii) Debt Transactions. Prepayment will be
made on the Obligations in an amount equal to one hundred percent (100%) of the
Net Cash Proceeds from any Debt Transactions on the Business Day following
receipt thereof. (iv) Convertible Note Proceeds. Prepayment will be made on the
Obligations in an amount equal to 50% of the Net Cash Proceeds of the issuance
of any convertible notes pursuant to Section 8.1(r) on the Business Day
following receipt thereof. (v) EbixCash Offering. Prepayment will be made on the
Obligations in an amount equal to 50% of the Net Cash Proceeds of the EbixCash
Offering on the Business Day following receipt thereof. (vi) Excess Cash Flow.
Within five Business Days after financial statements have been delivered
pursuant to Section 7.1(a) and the related Compliance Certificate has been
delivered pursuant to Section 7.1(c) (commencing with the Fiscal Year ending
December 31, 2020), prepayment will be made on the Obligations in an amount
equal to the excess (if any) of (A) 50% of Excess Cash Flow for the Fiscal Year
covered by such financial statements over (B) the aggregate principal amount of
Term Loan A prepaid pursuant to Section 2.11(a); provided that no such
prepayment shall be required for any Fiscal Year if as of the last day of such
Fiscal Year the Consolidated Net Leverage Ratio is less than 3.25 to 1.00.
Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition: (a) Voluntary Prepayments. Voluntary
prepayments will be applied as specified by the Borrower; provided that if the
Borrower fails to specify how such prepayments will be applied, such prepayments
will be applied in accordance with clause (b)(ii) below. (b) Mandatory
Prepayments. Mandatory prepayments will be applied as follows: (i) Mandatory
prepayments in respect of the Revolving Commitments under Section 2.11(c)(i)
above shall be applied to the respective Revolving Obligations as appropriate
but without a permanent reduction thereof. (ii) Mandatory prepayments in respect
of Asset Sales and Involuntary Dispositions under Section 2.11(c)(ii), Debt
Transactions under Section 2.11(c)(iii), any issuance of convertible 62
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc083.jpg]
notes under Section 2.11(c)(iv), the EbixCash Offering under Section 2.11(c)(v)
and Excess Cash Flow under Section 2.11(c)(vi) shall in any such case be applied
as follows: first, ratably to the Term Loans, until paid in full, and then to
the Revolving Obligations without a permanent reduction thereof. Mandatory
prepayments with respect to each of the Term Loans will be applied to remaining
principal installments thereunder in direct order of maturity to the next four
quarterly principal installments and, thereafter, on a pro rata basis across the
remaining principal installments thereof (including the final payment thereof on
the Term Loan A Maturity Date or other applicable maturity date with respect to
any additional Term Loan). (c) Prepayments on the Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be applied as provided in Section 2.16(a)(ii) hereof). Section 2.13 General
Provisions Regarding Payments. (a) All payments by the Borrower of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition. The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated for such purpose by the Borrower or such Subsidiary in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose). (b) In the event that
the Administrative Agent is unable to debit a deposit account of the Borrower or
any of its Subsidiaries held with the Administrative Agent or any of its
Affiliates in order to cause timely payment to be made to the Administrative
Agent of all principal, interest and fees due hereunder or any other Credit
Document (including because insufficient funds are available in its accounts for
that purpose), payments hereunder and under any other Credit Document shall be
delivered to the Administrative Agent, for the account of the Lenders, not later
than 2:00 p.m. on the date due at the Principal Office of the Administrative
Agent or via wire transfer of immediately available funds to an account
designated by the Administrative Agent (or at such other location as may be
designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day. (c) All payments in respect of the principal
amount of any Loan (other than voluntary repayments of Revolving Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal. (d) The Administrative Agent shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such
Lender’s applicable pro rata share of all payments and prepayments of principal
and interest due to such Lender hereunder, together with all other amounts due
with respect thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent. (e) Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
pro rata share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter. 63 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc084.jpg]
(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder. (g) The Administrative Agent may, but shall not be obligated
to, deem any payment by or on behalf of the Borrower hereunder that is not made
in same day funds prior to 2:00 p.m. to be a non-conforming payment. Any such
non-conforming payment shall not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. The Administrative Agent shall
give prompt telephonic notice to the Borrower and each applicable Lender
(confirmed in writing) if any payment is non-conforming. Any non-conforming
payment may constitute or become a Default or Event of Default in accordance
with the terms of Section 9.1(a). Interest shall continue to accrue on any
principal as to which a non-conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the Default Rate
(unless otherwise provided by the Required Lenders) from the date such amount
was due and payable until the date such amount is paid in full. Section 2.14
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of such
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by the Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
2.14 shall apply). Each of the Credit Parties consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation. Section 2.15 Cash
Collateral. 64 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc085.jpg]
(a) Existence of Defaulting Lender. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). (b) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a perfected first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). (c)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. (d) Termination of Requirement. Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that (x) Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.3) but shall be released upon the
cure, termination or waiver of such Default or Event of Default in accordance
with the terms of this Agreement, and (y) the Person providing Cash Collateral
and the Issuing Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations. Section 2.16 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 11.4(a)(iii). (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amount (other than
fees which any Defaulting Lender is not entitled to receive pursuant to Section
2.16(a)(iii)) received by any Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made 65 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc086.jpg]
available to any Agent by that Defaulting Lender pursuant to Section 11.3),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to any Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Letter
of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto. (iii)
Certain Fees. (A) Such Defaulting Lender shall not be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Commitment Fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.15. (C) With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non- Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such 66 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc087.jpg]
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank the amount of
any such Letter of Credit Fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Letter
of Credit Fee. (iv) Reallocation of Participations to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender at
such time to exceed such Non-Defaulting Lender’s Revolving Commitment. Subject
to Section 11.22, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a Non-
Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure
following such reallocation. (v) Cash Collateral, Repayment of Swingline Loans.
If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15. (b) Defaulting Lender Cure. If the
Borrower, the Administrative Agent, the Swingline Lender and the Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their respective Revolving
Commitments (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. (c) New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan, and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. Section 2.17 Removal or Replacement of Lenders. If
(a) any Lender requests compensation under Section 3.2 and such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.4, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3 and such Lender has 67 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc088.jpg]
declined or is unable to designate a different lending office in accordance with
Section 3.4, (c) any Lender gives notice of an inability to fund LIBOR Loans
under Section 3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender
(a “Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then, in each case
described in the foregoing clauses (a) through (e), the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.5) all of its interests, rights (other than its rights
under Section 3.2, Section 3.3 and Section 11.2) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.5; (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued and unpaid interest thereon, accrued and unpaid fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.1(c)) from the assignee (to the extent of
such outstanding principal and accrued and unpaid interest and fees) or the
Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.2 or payments
required to be made pursuant to Section 3.3, such assignment will result in a
reduction in such compensation or payments thereafter; (iv) such assignment does
not conflict with Applicable Law; and (v) in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
amendment, consent, change, waiver, discharge or termination, the successor
replacement Lender shall have consented to the proposed amendment, consent,
change, waiver, discharge or termination. Each Lender agrees that in the event
it, or its interests in the Loans and obligations hereunder, shall become
subject to the replacement and removal provisions of this Section, it will
cooperate with the Borrower and the Administrative Agent to give effect to the
provisions hereof, including execution and delivery of an Assignment Agreement
in connection therewith, but the replacement and removal provisions of this
Section shall be effective regardless of whether an Assignment Agreement shall
have been given. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Section 3 YIELD PROTECTION Section 3.1 Making or
Maintaining LIBOR Loans. (a) Inability to Determine Applicable Interest Rate. In
the event that (i) the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties 68
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc089.jpg]
hereto), on any Interest Rate Determination Date or any Index Rate Determination
Date with respect to any LIBOR Loans, that by reasons of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Loans on the basis
provided for in the definition of Adjusted LIBOR Rate or LIBOR Index Rate, as
applicable, or (ii) the LIBOR Scheduled Unavailability Date has occurred, the
Administrative Agent shall give notice (by facsimile (or such other electronic
communication as may be permitted by Section 11.1(b)) or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon (i)
no Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate. (b) Illegality or
Impracticability of LIBOR Loans. In the event that on any date any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto but shall be made only after consultation with the
Borrower and the Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
(or such other electronic communication as may be permitted by Section 11.1(b))
or by telephone confirmed in writing) to the Borrower and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). Thereafter (1) the obligation of the
Affected Lender to make Loans as, or to convert Loans to, LIBOR Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a LIBOR Loan
then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan without reference to the LIBOR Index Rate component of the Base Rate, (3)
the Affected Lender’s obligation to maintain its outstanding LIBOR Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans without reference to the LIBOR Index Rate component of the Base
Rate on the date of such termination. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
LIBOR Loan then being requested by the Borrower pursuant to a Funding Notice or
a Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 3.1(a), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by facsimile
(or such other electronic communication as may be permitted by Section 11.1(b))
or by telephone confirmed in writing) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof. (c)
Compensation for Breakage or Non-Commencement of Interest Periods. The Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including 69 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc090.jpg]
any interest paid or calculated to be due and payable by such Lender to lenders
of funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (iii) if any prepayment of any of its Adjusted
LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by the Borrower. (d) Booking of LIBOR Loans. Any Lender may make, carry or
transfer LIBOR Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender. (e) Assumptions Concerning Funding of
Adjusted LIBOR Rate Loans. Calculation of all amounts payable to a Lender under
this Section 3.1 and under Section 3.2 shall be made as though such Lender had
actually funded each of its relevant Adjusted LIBOR Rate Loans through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
clause (i) of the definition of Adjusted LIBOR Rate in an amount equal to the
amount of such Adjusted LIBOR Rate Loans and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States; provided that each Lender may fund each of its Adjusted LIBOR Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2. (f) Certificates for Reimbursement. A certificate of a Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in Section 3.1(c) and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten Business Days after receipt thereof. (g)
Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f). (h) LIBOR Replacement Rate. Notwithstanding
anything to the contrary contained in this Agreement or any other Credit
Document, but without limiting Sections 3.1(a) and (b) above, if the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), or the Borrower or Required
Lenders notify the Administrative Agent (with in the case of the Required
Lenders, a copy to the Borrower) that the Borrower or Required Lenders (as
applicable) shall have determined (which determination likewise shall be final
and conclusive and binding upon all parties hereto), that (i) the circumstances
described in Section 3.1(a)(i) have arisen and that such circumstances are
unlikely to be temporary, (ii) the relevant administrator of LIBOR or a
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining
interest rates for loans in the applicable currency (such specific date, the
“LIBOR Scheduled Unavailability Date”), or (iii) syndicated credit facilities
among national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that 70
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc091.jpg]
contained in this Section 3.1(h), are being executed or amended (as applicable)
to incorporate or adopt a new interest rate to replace LIBOR for determining
interest rates for loans in the applicable currency, then, reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate rate of
interest, giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative rates of interest (any such proposed rate, a “LIBOR Replacement
Rate”), and make such other related changes to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.1(h) (provided,
that any definition of the LIBOR Replacement Rate shall specify that in no event
shall such LIBOR Replacement Rate be less than 0.50% for purposes of this
Agreement) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. The LIBOR Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Replacement Rate shall be applied as otherwise reasonably determined
by the Administrative Agent (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders). For the avoidance of
doubt, the parties hereto agree that unless and until a LIBOR Replacement Rate
is determined and an amendment to this Credit Agreement is entered into to
effect the provisions of this Section 3.1(h), if the circumstances under clauses
(i) and (ii) of this Section 3.1(h) exist, the provisions of Section 3.1(a)
shall apply. Section 3.2 Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate or the LIBOR Index Rate) or the Issuing Bank; (ii) subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or any other Recipient hereunder (whether of principal,
interest or any other amount) by an amount deemed to be material by such Lender,
Issuing Bank or other Recipient, as the case may be, then, upon request of such
Lender, the Issuing Bank or such other Recipient, the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will 71 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc092.jpg]
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender, the Issuing Bank or the Swingline Lender (for
purposes hereof, may be referred to collectively as “the Lenders” or a “Lender”)
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the commitments of such
Lender hereunder or the Loans made by, or participations in Letters of Credit
and Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. A certificate of a
Lender or the Issuing Bank setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender, the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error. In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten
Business Days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 3.3 Taxes. (a) Issuing Banks. For purposes of this Section 3.3, the term
“Lender” shall include the Issuing Bank and the Administrative Agent and the
term “Applicable Law” shall include FATCA. (b) Payments Free of Taxes;
Obligation to Withhold; Payments on Account of Taxes. Any and all payments by or
on account of any obligation of any Credit Party hereunder or under any other
Credit Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. 72 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc093.jpg]
(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. (d) Tax Indemnification. (i) Without duplication of
any obligation under Section 3.3(b), the Credit Parties shall jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within ten Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Each Lender shall severally indemnify the Administrative Agent within ten
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii). (e) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section, such Credit Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders; Tax Documentation. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s 73 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc094.jpg]
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. (ii) Without limiting
the generality of the foregoing, in the event that the Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed originals of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.3-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or (4) to the extent a
Foreign Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate 74 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc095.jpg]
substantially in the form of Exhibit 3.3-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any indemnified
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available 75
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc096.jpg]
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (h) Survival. Each
party’s obligations under this Section 3.3 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document. Section
3.4 Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the Issuing Bank or any Governmental
Authority for the account of any Lender or the Issuing Bank pursuant to Section
3.3, then such Lender or the Issuing Bank shall (at the request of the Borrower)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Issuing Bank, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.2 or 3.3, as the case may be, in
the future, and (ii) would not subject such Lender or the Issuing Bank, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Section 4 GUARANTY
Section 4.1 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to the Collateral Agent, for the benefit of the Secured Parties, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal. Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents, Swap Agreements, Treasury Management
Agreements or other documents relating to the Obligations, (a) the obligations
of each Guarantor under this Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (b) the Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor. Section 4.2 Obligations Unconditional. The obligations of the
Guarantors under Section 4.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents, Swap Agreements or Treasury Management
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
Applicable Law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid 76 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc097.jpg]
under this Section 4 until such time as the Obligations have been indefeasibly
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above: (a) at any time or from time to
time, without notice to any Guarantor, the time for any performance of or
compliance with any of the Obligations shall be extended, or such performance or
compliance shall be waived; (b) any of the acts mentioned in any of the
provisions of any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider, or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be done or omitted; (c) the maturity of any
of the Obligations shall be accelerated, or any of the Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with; (d) any Lien granted to, or in favor of, the
Administrative Agent, the Collateral Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or (e) any of
the Obligations shall be determined to be void or voidable (including for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including any creditor of any Guarantor). With respect to its
obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent, the Collateral Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Section 4.3 Reinstatement. The obligations
of the Guarantors under this Section 4 shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent, the Collateral Agent and each Lender on
demand for all reasonable costs and expenses (including the fees, charges and
disbursements of counsel) incurred by the Administrative Agent, the Collateral
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law. 77 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc098.jpg]
Section 4.4 Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 4.2 and
through the exercise of rights of contribution pursuant to Section 4.6. Section
4.5 Remedies. The Guarantors agree that, to the fullest extent permitted by law,
as between the Guarantors, on the one hand, and the Agents and the Lenders, on
the other hand, the Obligations may be declared to be forthwith due and payable
as provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.2) for purposes of
Section 4.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1. The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Agents and the Lenders may exercise their remedies thereunder in
accordance with the terms thereof. Section 4.6 Rights of Contribution. The
Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been indefeasibly paid in full
and the Commitments have terminated. Section 4.7 Guarantee of Payment;
Continuing Guarantee. The guarantee in this Section 4 is a guaranty of payment
and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising. Section 4.8 Keepwell. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Specified Credit Party to honor all of such Specified Credit
Party’s obligations under the Guaranty and the Collateral Documents in respect
of Swap Obligations (provided that each Qualified ECP Guarantor shall only be
liable under this Section 4.8 for the maximum amount of such liability that can
be hereby incurred without rendering such Qualified ECP Guarantor’s obligations
and undertakings under this Section 4, voidable under applicable Debtor Relief
Laws, and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 4.8 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full
and the commitments relating thereto have expired or terminated, or, with
respect to any Guarantor, if earlier, such Guarantor is released from its
obligations and undertakings under this Section 4 in accordance with Section
10.10(a). Each Qualified ECP Guarantor intends that this Section 4.8 constitute,
and this Section 4.8 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Specified Credit Party for all purposes
of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Section 5 CONDITIONS
PRECEDENT Section 5.1 Conditions Precedent to Initial Credit Extensions. The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date: (a) Executed Credit Documents. The Administrative Agent shall have
received executed counterparts of this Agreement, the Notes (if requested), the
Security Agreement, the Pledge Agreement, 78 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc099.jpg]
the Environmental Indemnity Agreement and a Mortgage with respect to the real
property commonly known as 6375 Hospital Parkway, Johns Creek, Georgia 30097, in
each case, in form and substance satisfactory to the Agents and the Lenders and
duly executed by the appropriate parties thereto. (b) Certificates. The
Administrative Agent shall have received the following: (i) Organizational
Documents Certificate. (i) Copies of the Organization Documents, certified (to
the extent applicable) as of a recent date by the appropriate Governmental
Authority, (ii) copies of resolutions approving the transactions contemplated in
connection with the financing and authorizing execution, delivery and
performance of the Credit Documents, (iii) copies of certificates of good
standing, existence or the like of a recent date from the appropriate
Governmental Authority of its jurisdiction of formation or organization and (iv)
incumbency certificates, in each case, for each of the Credit Parties and
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent. (ii) Closing Certificate. One or more certificates
from an Authorized Officer of the Borrower (in the case of (F) below, from the
Chief Financial Officer of the Borrower), in form and substance reasonably
satisfactory to the Administrative Agent, confirming, among other things, (A)
all consents, approvals, authorizations, registrations, or filings required to
be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect (and attaching copies of any such items), (B) no investigation
or inquiry by any Governmental Authority regarding this Agreement and the other
Credit Documents and the transactions contemplated herein and therein is
ongoing, (C) the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect, (D) since December 31, 2013, there has been no
event or circumstance which has had or could be reasonably expected to have a
Material Adverse Effect, (E) the audited financial statements for the Fiscal
Year ended December 31, 2013 were prepared in accordance with GAAP consistently
applied, except as noted therein, and fairly presents in all material respects
the financial condition and results from operations of the Borrower and its
Subsidiaries, and (F) the Borrower and its Subsidiaries, taken as a whole on a
consolidated basis, are Solvent after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto. (c)
Opinions of Counsel. The Administrative Agent shall have received customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof. (d) Collateral. The Collateral
Agent shall have received each of the following: (i) UCC Financing Statements.
Such UCC financing statements necessary or appropriate to perfect the security
interests in the personal property Collateral, as determined by the Collateral
Agent. (ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in the U.S. Intellectual Property Rights constituting
Collateral, as determined by the Collateral Agent. (iii) Reserved. 79
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc100.jpg]
(iv) Mortgaged Property Support Documents. Such Mortgaged Property Support
Documents as the Administrative Agent or the Collateral Agent may request with
respect to any real property being encumbered by a Mortgage on the Closing Date.
(v) Evidence of Insurance. Certificates of insurance for casualty, liability and
any other insurance required by the Credit Documents, identifying the Collateral
Agent as loss payee with respect to the casualty insurance and additional
insured with respect to the liability insurance, as appropriate. (vi) Landlord
Waivers and Access Letters. Such landlord waivers and access letters as may be
requested by the Administrative Agent with respect to any Material Leased
Property (it being understood that no such landlord waiver or access letter
shall be required if it is unable to be obtained by the Credit Parties following
the use of commercially reasonable efforts). (vii) Other Perfection Action.
Satisfactory evidence that all filings, recordations and searches necessary or
desirable in connection with the Liens under the Collateral Documents shall have
been (or concurrently with the closing, will be) duly made, all filing and
recording fees and taxes shall have been (or concurrently with the closing, will
be) duly paid and the Collateral Agent, on behalf of the Secured Parties, shall
have (or concurrently with the closing, will have) a valid and perfected first
priority (subject to Permitted Liens) Lien in the Collateral. Notwithstanding
anything in this clause (vii), no Credit Party shall be required to take any
Excluded Perfection Action. (e) Financial Information. The Administrative Agent
shall have received, and be satisfied with its review of, copies of (i) the
internally prepared financial statements of the Borrower and its Subsidiaries on
a consolidated basis for the most recently ended Fiscal Quarter ended at least
forty-five days prior to the Closing Date and (ii) the audited financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Year ended December 31, 2013. (f) Funding Notice; Funds Disbursement
Instructions. The Administrative Agent shall have received (i) a duly executed
and completed Funding Notice with respect to the Credit Extension to occur on
the Closing Date and (ii) duly executed and completed disbursement instructions
(with wiring instructions and account information) for all disbursements to be
made on the Closing Date. (g) PATRIOT ACT, Etc. The Lenders shall have received,
in form and substance reasonably satisfactory to the Lenders, documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, requested not later than five days prior to the Closing Date.
(h) Existing Credit Agreement. All principal, interest, fees and expenses due
and owing and other amounts outstanding under or in connection with the Existing
Credit Agreement shall have been (or, concurrent with the making of the Loans on
the Closing Date, shall be) paid in full (other than with respect to contingent
obligations for which no claim has been made and letters of credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Administrative Agent), all obligations, commitments and
indebtedness under the Existing Credit Agreement shall have been terminated, and
any Liens securing any such obligations shall have been (or, concurrent with the
making of the Loans on the Closing Date, shall be) terminated. (i) Fees and
Expenses. The Administrative Agent shall have confirmation that all fees payable
under this Agreement and under the Fee Letter and all reasonable out-of-pocket
fees and expenses required 80 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc101.jpg]
to be paid on or before the Closing Date have been paid, including the
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent. For purposes of determining compliance with the conditions specified in
this Section 5.1, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. The funding of the initial Loans hereunder shall evidence the
satisfaction of the foregoing conditions. Section 5.2 Conditions to Each Credit
Extension. The obligation of each Lender to fund its Term Loan Commitment
Percentage or Revolving Commitment Percentage of any Credit Extension on any
Credit Date, including the Second Amendment Effective Date and the Sixth
Amendment Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 11.4, of the following conditions precedent: (a) the
Administrative Agent shall have received a fully executed and delivered Funding
Notice, together with the documentation and certifications required therein with
respect to each Credit Extension; (b) after making the Credit Extension
requested on such Credit Date, the (i) aggregate outstanding principal amount of
the Revolving Loans shall not exceed the aggregate Revolving Commitments then in
effect and (ii) the aggregate outstanding principal amount of the Term Loans
shall not exceed the respective Term Loan Commitments then in effect; (c) as of
such Credit Date, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (d) as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default. Notwithstanding the
foregoing, in the case of the extension of any increase of the Term Loan A
Commitments or additional Term Loan being provided pursuant to Section 2.1(d),
all or a portion of the proceeds of which are to be used to finance a Limited
Condition Acquisition for which an LCA Election has been made, clauses (c) and
(d) above shall be superseded by the relevant provisions of Section 2.1(d).
Section 6 REPRESENTATIONS AND WARRANTIES In order to induce the Agents, the
Lenders and the Issuing Bank to enter into this Agreement and to make each
Credit Extension to be made hereby, the Borrower and each other Credit Party
represents and warrants to each Agent, each Lender and the Issuing Bank, that
the following statements are true and correct: Section 6.1 Organization;
Requisite Power and Authority; Qualification. Each of the Credit Parties and
each of their respective Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
81 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc102.jpg]
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where necessary to carry out its business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not be reasonably expected to have, a Material Adverse
Effect. Section 6.2 Information, Equity Interests and Ownership. Schedule 6.2
correctly sets forth (a) the exact legal name and jurisdiction of organization
of each Credit Party and each of their respective Subsidiaries as of the Sixth
Amendment Effective Date, (b) the true and correct U.S. taxpayer identification
number (or foreign equivalent, if any) of each Credit Party and each of their
respective Subsidiaries as of the Sixth Amendment Effective Date and (c) the
ownership interest of the Borrower or Subsidiary owning the Equity Interests in
each Subsidiary of the Borrower as of the Sixth Amendment Effective Date. The
Equity Interests of each Credit Party and its Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. As of the
Sixth Amendment Effective Date, there is no existing option, warrant, call,
right, commitment, buy-sell, voting trust or other shareholder agreement or
other agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary outstanding
which upon conversion or exchange would require, the issuance by any Subsidiary
of any additional membership interests or other Equity Interests of any
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of any Subsidiary. Section 6.3 Due Authorization. The execution,
delivery and performance of the Credit Documents have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party. Section 6.5 Governmental Consents.
The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the Sixth
Amendment Effective Date and other filings, recordings or consents which have
been obtained or made and are in full force and effect, as applicable. Section
6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability. 82
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc103.jpg]
Section 6.7 Financial Statements. (a) The audited consolidated balance sheet of
the Borrower and its Subsidiaries for the most recent Fiscal Year ended, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and Indebtedness.
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date of such financial statements, including material liabilities for taxes,
material commitments and Indebtedness. (c) The consolidated forecasted balance
sheet and statements of income and cash flows of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1(d) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed to
be reasonable by the Borrower at the time made and at the time so furnished (it
being understood and agreed that forecasts are not to be viewed as facts and
that actual results during the period or periods covered thereby may differ from
the forecasted results and such differences may be material). Section 6.8 No
Material Adverse Effect; No Default. (a) No Material Adverse Effect. Since
December 31, 2015, no event, circumstance or change has occurred that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect.
(b) No Default. No Default has occurred and is continuing. Section 6.9 Tax
Matters. Each of the Credit Parties and their respective Subsidiaries (a) has
filed all federal, state and other material tax returns and reports required to
be filed, and have paid all Taxes shown to be owed on such returns and (b) have
paid all federal, state and other material Taxes levied or imposed upon them or
their respective properties, assets, income, businesses and franchises otherwise
due and payable, except (i) so long as the audit disclosed on Schedule 6.9 has
not been completed and the amount of taxes arising therefrom has not been
determined (at which time such taxes shall be paid), those taxes that may result
from such audit and (ii) those being contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that would, if made, have a Material Adverse Effect. Section
6.10 Properties. 83 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc104.jpg]
(a) Title. Each of the Credit Parties and their respective Subsidiaries has (i)
good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of its properties and assets that are material to its
business, in each case except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purpose. All such properties and assets are
free and clear of Liens other than Permitted Liens. (b) Real Estate. As of the
Sixth Amendment Effective Date, Schedule 6.10(b) contains a true, accurate and
complete list of all Real Estate Assets and Material Leased Properties of the
Credit Parties. Section 6.11 Environmental Matters. (a) Neither any Credit Party
nor any of their respective Subsidiaries nor any of their respective current
Facilities or operations, and to each Credit Party’s knowledge, no former
Facilities, are subject to any outstanding order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (b)
neither any Credit Party nor any of their respective Subsidiaries has received
any letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law; (c) there are no, and to each Credit Party’s knowledge
have not been any, Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against such Credit Party
or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (d) neither any Credit
Party nor any of their respective Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility, and neither any Credit Party’s nor any of their respective
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste. Compliance with all
current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.12 No Defaults. Neither any Credit Party nor any of
their respective Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, except in each case where the consequences,
direct or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect. Section 6.13 No Litigation or other
Adverse Proceedings. There are no Adverse Proceedings that (a) purport to affect
or pertain to this Agreement or any other Credit Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 6.14 Governmental Regulation. (a) Neither any
Credit Party nor any of their respective Subsidiaries is subject to regulation
under the Investment Company Act of 1940. Neither any Credit Party nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940. 84 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc105.jpg]
(b) Neither any Credit Party nor any of their respective Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither any Credit Party nor any of their respective
Subsidiaries, to their knowledge, is in violation of (i) the Trading with the
Enemy Act, as amended, or (ii) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Neither any Credit Party nor any of their respective Subsidiaries (i) is a
blocked person described in Section 1 of the Anti- Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person. (c) Each Credit Party and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Credit Party, its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions,
and such Credit Party, its Subsidiaries and their respective officers and
employees and, to the knowledge of such Credit Party, its directors and agents,
are in compliance with applicable Sanctions and are not engaged in any activity
that would reasonably be expected to result in any Credit Party being designated
as a Sanctioned Person. None of the Credit Parties, their Subsidiaries and their
respective Affiliates is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time. (d) None of the Credit Parties and
their Subsidiaries or, to the knowledge of each Credit Party or its
Subsidiaries, any of their respective directors, officers, employees or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets located in a
Sanctioned Country (unless approved by the Lenders), or (iii) derives any of its
operating income from investments in, or transactions with Sanctioned Persons
(unless approved by the Lenders). The proceeds of any Credit Extension or other
transaction contemplated by this Agreement or any other Credit Document have not
been used (x) in violation of any Sanctions, (y) to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or (z) in any other manner that would result in a
violation of Sanctions by any Person (including the Administrative Agent, the
Collateral Agent, the Lenders or any other Person participation in the Credit
Extensions, whether as an underwriter, advisor, investor or otherwise). (e) Each
of the Credit Parties and their Subsidiaries and, to the knowledge of each
Credit Party and its Subsidiaries, each of their respective directors, officers,
employees and Affiliates, is in compliance with Anti-Corruption Laws. Each
Credit Party and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws. None of the Credit Parties or their respective
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or any of its Subsidiaries or to any other
Person, in violation of any Anti- Corruption Law. No part of the proceeds of any
Credit Extension or other transaction contemplated by this Agreement or any
other Credit Document will violate Anti-Corruption Laws. (f) To the extent
applicable, each Credit Party and each of their respective Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “PATRIOT Act”). (g) Neither any Credit Party nor
any of their respective Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or 85 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc106.jpg]
carrying any Margin Stock. No part of the proceeds of the Loans will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as in effect from time to time.
Section 6.15 Intellectual Property. (a) As of the Sixth Amendment Effective
Date, Part A of Schedule 6.15 is a complete list of all Owned Intellectual
Property. As of the Sixth Amendment Effective Date, except as disclosed on Part
A of Schedule 6.15, (i) each Person owning Owned Intellectual Property owns such
Owned Intellectual Property free and clear of all restrictions (including
covenants not to sue a third party), court orders, injunctions, decrees, writs
or Liens (other than Liens pursuant to the Collateral Documents), whether by
written agreement or otherwise, (ii) no Person other than the Person identified
on Schedule 6.15 as owning Owned Intellectual Property owns or has been granted
any right in its Owned Intellectual Property (other than Liens pursuant to the
Collateral Documents), (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) each Person owning Owned Intellectual
Property has taken all commercially reasonable action necessary to maintain and
protect its Owned Intellectual Property. (b) Each Person owning Owned
Intellectual Property has entered into, and maintains in effect, a legally
enforceable agreement with each of its employees and subcontractors obligating
each such Person to assign to it, without any additional compensation, any
Intellectual Property Rights created, discovered or invented by such Person in
the course of such Person’s employment or engagement with it (except to the
extent prohibited by Applicable Law), and further requiring such Person to
cooperate with it, without any additional compensation, in connection with
securing and enforcing any Intellectual Property Rights therein; provided that
the foregoing shall not apply with respect to employees and subcontractors whose
job descriptions are of the type such that no such assignments are reasonably
foreseeable. (c) As of the Sixth Amendment Effective Date, Part B of Schedule
6.15 is a complete list of all agreements under which the Borrower or any of its
Subsidiaries has licensed Intellectual Property (other than readily available,
non-negotiated licenses of computer software and other intellectual property
used solely for performing accounting, word processing and similar
administrative tasks (“Off-The-Shelf Software”)) and a summary of any ongoing
payments the licensee is obligated to make with respect thereto. As of the Sixth
Amendment Effective Date, except as disclosed on Part B of Schedule 6.15, the
licenses of the Borrower and its Subsidiaries to use the Licensed Intellectual
Property are free and clear of all restrictions, Liens (other than Liens
pursuant to the Collateral Documents), court orders, injunctions, decrees, or
writs, whether by written agreement or otherwise. As of the Sixth Amendment
Effective Date, except as disclosed on Part B of Schedule 6.15, neither the
Borrower nor any of its Subsidiaries is obligated or under any liability
whatsoever to make any payments of a material nature by way of royalties, fees
or otherwise to any owner of, licensor of, or other claimant to, any
Intellectual Property Rights. (d) The Owned Intellectual Property and the
Licensed Intellectual Property described on Schedule 6.15, together with all
Owned Intellectual Property and all Licensed Intellectual Property described on
the Compliance Certificates delivered hereunder, constitute all Intellectual
Property Rights used or necessary to conduct the businesses of the Borrower and
its Subsidiaries as presently conducted or as the Borrower reasonably foresees
conducting it, except for Off-The-Shelf Software. (e) Except as disclosed on
Part C of Schedule 6.15 or as could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries has
any knowledge of, or has received any written claim or notice alleging, any
infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower or any of its Subsidiaries must license or
refrain from 86 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc107.jpg]
using the Intellectual Property Rights of any third party) nor, to the knowledge
of the Borrower or any of its Subsidiaries, is there any threatened claim in
writing or any reasonable basis for any such claim. Section 6.16 Pension Plans.
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Credit Parties and their respective Subsidiaries are in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to its Pension Plan, and have performed all their
obligations under each Pension Plan in all material respects, (b) each Pension
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter or is the subject of a
favorable opinion or advisory letter from the Internal Revenue Service
indicating that such Pension Plan is so qualified and, to the knowledge of the
Credit Parties, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Pension Plan to lose its qualified
status except where such event could not reasonably be expected to result in a
Material Adverse Effect, (c) except as could not reasonably be expected to have
a Material Adverse Effect, no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Pension Plan (other than for
routine claims and required funding obligations in the ordinary course) or any
trust established under Title IV of ERISA with respect to a Pension Plan has
been incurred by any Credit Party, any of their respective Subsidiaries or any
of their respective ERISA Affiliates, (d) except as could not reasonably be
expected to result in liability to any Credit Party or any of their respective
Subsidiaries in excess of $5,000,000, no ERISA Event has occurred, (e) except to
the extent required under Section 4980B of the Internal Revenue Code and Section
601 et seq. of ERISA or similar state laws and except as could not reasonably be
expected to have a Material Adverse Effect, no “employee benefit plan” (as
defined in Section 3(3) of ERISA provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
any Credit Party or any of their respective Subsidiaries and neither any Credit
Party nor any of their respective Subsidiaries has ever sponsored, maintained,
contributed to or had an obligation to make contributions to any such employee
benefit plan and (f) as of the Sixth Amendment Effective Date, no Credit Party
nor any of their Subsidiaries are or will be a Benefit Plan. Section 6.17
Solvency. The Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. Section 6.18 Compliance with Laws. Each Credit Party and each of their
respective Subsidiaries is in compliance with (a) the PATRIOT Act and OFAC rules
and regulations as provided in Section 6.14 and (b) except such non-compliance
with such other Applicable Laws that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, all other
Applicable Laws. Each Credit Party and each of their respective Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business in which it is now
engaged, except for such certificates, authorities or permits as to which the
failure to have or retain could not reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any of their respective
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit the failure of
which to have or retain could reasonably be expected to have a Material Adverse
Effect. Section 6.19 Disclosure. No representation or warranty of any Credit
Party contained in any Credit Document or in any other documents, certificates
or written statements furnished to the Lenders by or on behalf of the Borrower
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and pro forma financial information
contained in such materials) contains any untrue statement of a material fact or
omits to state a material fact (known to any Credit Party, in the case of any
document not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be 87 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc108.jpg]
reasonable at the time made, it being recognized by the Administrative Agent and
the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and that such differences may
be material. There are no facts known to any Credit Party (other than matters of
a general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to the Lenders. Section 6.20 Insurance. The properties of the Credit
Parties and their respective Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of such Persons, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Credit Party or the applicable Subsidiary
operates. The insurance coverage of the Borrower and its Subsidiaries as in
effect on the Sixth Amendment Effective Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.20. Section
6.21 Pledge Agreement and Security Agreement. Each of the Pledge Agreement and
the Security Agreement is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral identified therein, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law), and each of the Pledge
Agreement and the Security Agreement shall create a fully perfected Lien on, and
security interest in, all right, title and interest of the obligors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(a) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (b) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (c) with respect to any such Collateral that is not
a “security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor (to the extent such security
interest can be perfected by filing under the UCC). Section 6.22 Mortgages. Each
of the Mortgages when executed and delivered is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Real Estate Assets identified therein in
conformity with Applicable Laws, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and, when the Mortgages and UCC financing
statements in appropriate form are duly recorded at the locations identified in
the Mortgages, and recording or similar taxes, if any, are paid, the Mortgages
shall constitute a legal, valid and enforceable Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Real Estate
Assets, in each case prior and superior in right to any other Lien (other than
Permitted Liens). Section 7 AFFIRMATIVE COVENANTS Each Credit Party covenants
and agrees that until the Obligations (other than with respect to contingent
Obligations for which no claim has been made and Letters of Credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Issuing Bank and the 88 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc109.jpg]
Administrative Agent) shall have been paid in full, and the Aggregate Revolving
Commitments hereunder shall have expired or been terminated, such Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7. Section 7.1 Financial Statements and Other Reports.
The Borrower will deliver, or will cause to be delivered, to the Administrative
Agent: (a) Quarterly Financial Statements for the Borrower and its Subsidiaries.
Within forty-five days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statement of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; (b) Audited Annual Financial Statements for
the Borrower and its Subsidiaries. Upon the earlier of the date that is ninety
days after the end of each Fiscal Year or the date such information is filed
with the SEC, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statement of income, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail and consistent in all material respects with the manner of presentation
as of the Closing Date, together with a Financial Officer Certification with
respect thereto; and (ii) with a report thereon of Cherry Bekaert LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower, which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; (c) Compliance
Certificate. Together with each delivery of the financial statements pursuant to
clauses (a) and (b) of Section 7.1 a duly completed Compliance Certificate,
which Compliance Certificate shall list (i) all applications by any Credit
Party, if any, for any Owned Intellectual Property made since the date of the
prior Compliance Certificate (or, in the case of the first such Compliance
Certificate, the Closing Date), (ii) all issuances of registrations or letters
on existing applications by any Credit Party for any Owned Intellectual Property
received since the date of the prior Compliance Certificate (or, in the case of
the first such Compliance Certificate, the Closing Date), and (iii) all
agreements in respect of Licensed Intellectual Property (other than
Off-The-Shelf Software) entered into by any Credit Party since the date of the
prior Compliance Certificate (or, in the case of the first such Compliance
Certificate, the Closing Date); (d) Annual Budget. Within thirty days following
the end of each Fiscal Year, forecasts prepared by management of the Borrower,
in form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the immediately following
Fiscal Year (including the Fiscal Year in which the Term Loan A Maturity Date,
the maturity date of any Term Loan established after the Sixth Amendment
Effective Date or the Revolving Commitment Termination Date occurs); 89
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc110.jpg]
(e) Information Regarding Collateral. Each Credit Party will furnish to the
Administrative Agent and the Collateral Agent (i) prior written notice of any
change (A) in such Credit Party’s legal name, (B) in such Credit Party’s
corporate structure, or (C) in such Credit Party’s Federal Taxpayer
Identification Number or (ii) prompt written notice (and in any event within
five days of such occurrence) of any Subsidiary becoming a Material IP
Subsidiary for any reason whatsoever (including, without limitation, as a result
of an acquisition, the acquisition or creation of any material Intellectual
Property Rights, any Intellectual Property Rights becoming material such that
such Subsidiary becomes a Material IP Subsidiary, or the designation of any
Subsidiary as a Material IP Subsidiary pursuant to clause (b) of the definition
thereof); (f) SEC Filings. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(g) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Credit Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Credit Party with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of their respective Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b);
or (iii) the occurrence of any Material Adverse Effect, a certificate of an
Authorized Officer of the Borrower setting forth the details of the
occurrence(s) referred to therein and stating what action the Borrower and/or
the other applicable Credit Party has taken and proposes to take with respect
thereto and, if applicable, describing with particularity any and all provisions
of this Agreement and any other Credit Document that have been breached; (h)
ERISA. Promptly (i) upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a certificate of an Authorized Officer of the
Borrower specifying the nature thereof, what action any Credit Party, any of
their respective Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, a
certificate of an Authorized Officer of the Borrower specifying any action taken
or threatened by the Internal Revenue Service, the Department of Labor or the
PBGC with respect thereto; (ii) upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan (including all schedules); and (iii) after receipt thereof, copies
of all notices received by any Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; (i) SEC Investigations. Promptly, and in
any event within five Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; and (j) Other Information. (i) Promptly upon their
becoming available, copies of all financial statements, reports, notices and
proxy statements sent or made available generally by the Borrower to its
security holders acting in such capacity or by any Subsidiary of the Borrower to
its security holders, if any, other than the Borrower or another Subsidiary of
the Borrower, provided that no Credit Party shall be required to deliver to the
Administrative Agent or any Lender the minutes of any meeting of its Board of 90
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc111.jpg]
Directors, and (ii) such other information and data with respect to the Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
the Administrative Agent or the Required Lenders. Any documents required to be
delivered pursuant to Section 7.1(a), (b) or (f) shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website; or (ii) on which such
documents are posted on the Borrower’s behalf on Syndtrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or such other
electronic communication as may be permitted by Section 11.1(b)) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Section 7.2 Existence. Each Credit Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, qualifications, licenses,
Governmental Authorizations, Intellectual Property Rights and permits material
to its business. Section 7.3 Payment of Taxes and Claims. Each Credit Party
will, and will cause each of its Subsidiaries to, pay (a) all federal, state and
other material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon and (b) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Borrower or any
Subsidiary). Section 7.4 Maintenance of Properties. Each Credit Party will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in its business and from time to time will
make or cause to be made all appropriate material repairs, necessary renewals
and necessary replacements thereof. Section 7.5 Insurance. Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of each Credit Party and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property, if any, that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may
appear, and (ii) in the case of each property insurance policy, contain a loss
91 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc112.jpg]
payable clause or endorsement, reasonably satisfactory in form and substance to
the Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and provides for at least thirty days’
prior written notice (or such shorter prior written notice as may be agreed by
the Collateral Agent in its reasonable discretion) to the Collateral Agent of
any modification or cancellation of such policy. Section 7.6 Inspections. Each
Credit Party will, and will cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent, the
Collateral Agent and each Lender to visit and inspect any of its properties, to
conduct field audits, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (and the Borrower shall be given an opportunity to participate in
any discussions with its accountants), all at such reasonable times during
normal business hours and, subject to the limitation below, as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections when an Event of Default exists,
only the Administrative Agent on behalf of the Lenders may exercise visitation
and inspection rights of the Administrative Agent and the Lenders under this
Section 7.6 (and representatives of any Lender may accompany the Administrative
Agent on any such visit at their own expense) and the Administrative Agent shall
not exercise such rights more often than two times during any calendar year
absent the existence of an Event of Default and only one such time shall be at
the Borrower’s expense; provided further that when an Event of Default exists
the Administrative Agent, the Collateral Agent or, if organized by the
Administrative Agent, any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent. Section 7.8 Compliance with Laws
and Material Agreements. Each Credit Party will, and will cause each of its
Subsidiaries to, comply with (a) the PATRIOT Act and OFAC rules and regulations,
(b) all other Applicable Laws (including Environmental Laws) and (c) all
indentures, agreements and other instruments binding upon it or its property,
except, in the case of clauses (b) and (c), in such instances the failure to
comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Section 7.9 Use of Proceeds. Each
Credit Party will, and will cause each of its Subsidiaries to, use the proceeds
of the Credit Extensions (a) for working capital, capital expenditures and
general corporate purposes, (b) in the case of the Loans made on the Closing
Date, to repay in full concurrently with the closing of this Agreement all
principal, interest, fees, expenses and other amounts outstanding under or in
connection with the Existing Credit Agreement, (c) to finance Permitted
Acquisitions and to pay fees, costs and expenses in connection therewith,
whether or not consummated and/or (d) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of Applicable Laws
or of any Credit Document. Section 7.10 Books and Records. Each Credit Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP. 92 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc113.jpg]
Section 7.11 Additional Subsidiaries; Real Estate Assets. Each Credit Party
will, and will cause each of its Subsidiaries to: (a) Additional Domestic
Subsidiaries. Promptly (but in any event within five days or such longer period
to which the Administrative Agent may agree in its sole discretion) after the
acquisition or creation of any Domestic Subsidiary (or the date any Person
otherwise qualifies as a Domestic Subsidiary), provide notice thereof to the
Administrative Agent, and thereafter (but in any event within thirty days after
such notice or such longer period to which the Administrative Agent may agree in
its sole discretion) cause to be delivered to the Administrative Agent and the
Collateral Agent each of the following: (i) unless such Domestic Subsidiary is
an Excluded Subsidiary, a Guarantor Joinder Agreement, duly executed by such
Subsidiary; (ii) unless such Domestic Subsidiary is an Excluded Subsidiary, a
Security Joinder Agreement, duly executed by such Subsidiary (with all schedules
thereto appropriately completed); (iii) unless such Domestic Subsidiary is an
Excluded Subsidiary, if such Subsidiary owns Equity Interests in any other
Subsidiary, a Pledge Joinder Agreement, as applicable, duly executed by such
Subsidiary (with all schedules thereto appropriately completed); (iv) a Pledge
Joinder Agreement or Pledge Agreement Supplement, as applicable, duly executed
by each Credit Party owning the Equity Interests of such Subsidiary (in either
case, with all schedules thereto appropriately completed); (v) if any of the
documents referenced in the foregoing clauses (i) through (iii) are delivered
(or required to be delivered) and if requested by the Administrative Agent,
opinions of counsel to the applicable Credit Parties and such Subsidiary with
respect to the documents delivered and the transactions contemplated by this
Section 7.11(a), in form and substance reasonably acceptable to the
Administrative Agent; and (vi) if any of the documents referenced in the
foregoing clauses (i) through (iv) are delivered (or required to be delivered),
copies of the documents of the types referred to in Section 5.1(b)(i) with
respect to such Subsidiary, certified by an Authorized Officer in form and
substance reasonably satisfactory to the Administrative Agent. (b) Additional
First Tier Foreign Subsidiaries. Promptly (but in any event within thirty days
or such longer period to which the Administrative Agent may agree in its sole
discretion) after the acquisition or creation of any First Tier Foreign
Subsidiary (or the date any Person otherwise qualifies as a First Tier Foreign
Subsidiary), provide notice thereof to the Administrative Agent, and thereafter
(but in any event within thirty days after such notice or such longer period to
which the Administrative Agent may agree in its sole discretion) cause to be
delivered to the Administrative Agent and the Collateral Agent a Pledge Joinder
Agreement or Pledge Agreement Supplement, as applicable, duly executed by the
Credit Party owning the Equity Interests of such First Tier Foreign Subsidiary
(in either case, with all schedules thereto appropriately completed). (c)
Material Real Estate Assets. With respect to any Real Estate Asset that is (or,
to the knowledge of any Credit Party, becomes) a Material Real Estate Asset and
is at any time owned by a Credit Party (whether by increase in value,
acquisition of such Real Estate Asset or the owner of such Real Estate Asset
becoming a Credit Party, or otherwise), provide prompt notice thereof to the
Administrative Agent (but in any event within five days of such occurrence, or
such longer period to which the Administrative Agent may agree in its sole
discretion) and thereafter cause to be delivered to the Administrative Agent and
93 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc114.jpg]
the Collateral Agent promptly (but in any event within sixty days after such
acquisition or such longer period as the Administrative Agent may agree in its
sole discretion) a Mortgage and such Mortgaged Property Support Documents as the
Administrative Agent or the Collateral Agent may reasonably request in order to
cause such Material Real Estate Assets to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens) in favor of the Collateral
Agent for the benefit of the Secured Parties securing the Obligations, and take
all such actions and cause to be delivered all such other documents,
instruments, agreements, opinions and certificates as may be reasonably
requested by the Administrative Agent or the Collateral Agent in connection
therewith. Promptly following receipt of any notice described in this clause (c)
from the Borrower or another Credit Party related to a Material Real Estate
Asset, the Administrative Agent shall notify the Lenders of the same (such
notice, the “Material Real Estate Asset Lender Notice”). On and after the date
that is 30 days after the Administrative Agent delivers the Material Real Estate
Asset Lender Notice, the Administrative Agent shall be permitted to cause such
Material Real Estate Asset to be mortgaged or otherwise pledged as Collateral
hereunder unless it has received written notice from a Lender within such 30 day
period that it has not completed its flood insurance diligence and flood
insurance compliance with respect to such Material Real Estate Asset (it being
understood that if the Administrative Agent has received no such written notice
from a Lender, then on and after such date the Administrative Agent shall be
permitted to assume that each Lender has completed its flood insurance diligence
and flood insurance compliance with respect to such Material Real Estate Asset).
If any Lender provides such written notice within such 30 day period, (x) such
notice shall provide a description of the remaining items necessary to complete
such Lender’s diligence and compliance, (y) such Lender shall diligently work to
satisfy its remaining requirements in a timely manner, and (z) the
Administrative Agent shall not cause the applicable Material Real Estate Asset
to be mortgaged or otherwise pledged as Collateral hereunder until on or after
the date on which the Administrative Agent receives confirmation from each such
Lender that it has completed its flood insurance diligence and flood insurance
compliance with respect to such Material Real Estate Asset; provided, further,
that if a Lender delivers written notice pursuant to this sentence, a Credit
Party shall not be required to mortgage or pledge the applicable Material Real
Estate Asset or obtain or deliver any other documentation required under this
subsection (c) with respect to such Material Real Estate Asset until the later
to occur of (i) the date that is 60 days after the date such Real Estate Asset
becomes a Material Real Estate Asset or such Material Real Estate Asset is
acquired, as applicable, or (ii) the date that is 30 days after the date on
which the Administrative Agent notifies the Borrower that it has received
confirmation from each Lender delivering written notice pursuant to this
sentence that it has completed its flood insurance diligence and flood insurance
compliance with respect to such Material Real Estate Asset, in either case, or
such later date as the Administrative Agent may permit in its sole discretion.
(d) Personal Property. The Borrower and each other Credit Party shall (i) cause
all of its personal property and assets (other than Excluded Property and
limited, in the case of the voting Equity Interests of each First Tier Foreign
Subsidiary, to a pledge of 65% of such Equity Interests) to be subject at all
times to first priority (subject to any Permitted Lien), perfected Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties, to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent or the
Collateral Agent shall reasonably request, and (ii) deliver such other
documentation as the Administrative Agent or the Collateral Agent may reasonably
request in connection with the foregoing, including (A) appropriate UCC
financing statements, (B) certified resolutions and other organizational and
authorizing documents of such Person, (C) opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
the Collateral Agent’s Liens thereunder), (D) landlord waivers, estoppels or
collateral access letters requested by the Administrative Agent with respect to
any Material Leased Property, (E) updates to any applicable schedules of any
Collateral Document in connection with any Material Commercial Tort Claim, (F)
Qualifying Control Agreements (as defined in the Security Agreement) with
respect to Material Accounts to the extent requested by the Administrative
Agent, (G) perfection actions reasonably requested by the Administrative 94
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc115.jpg]
Agent or the Collateral Agent in connection with the perfection of any Material
Letter of Credit Right and (H) other items reasonably requested by the
Collateral Agent necessary in connection therewith to perfect the security
interests therein, all in form, content and scope reasonably satisfactory to the
Collateral Agent. Each Credit Party shall provide prompt notice of any
acquisition or creation of any personal property and assets with respect to
which any action may be required to be taken pursuant to this Section 7.11(d),
including notice of any Material Account, Material Commercial Tort Claim,
Material Leased Property or Material Letter of Credit Right, which notice shall
in any event be provided within five days of the event requiring such notice (or
such longer period to which the Administrative Agent may agree in its sole
discretion). (e) Material IP Subsidiary Pledges. Notwithstanding the foregoing,
or any other provision of this Agreement or any other Credit Document (including
the definitions of Excluded Perfection Action and Excluded Property), at the
request of the Administrative Agent, each Credit Party that owns, directly or
indirectly, any Equity Interests in any Material IP Subsidiary that is not a
Credit Party shall cause the pledge of the Equity Interests in each of such
Credit Party’s First Tier Foreign Subsidiaries (to the extent pledged pursuant
to the Pledge Agreement) to be perfected pursuant to the Applicable Laws of the
jurisdiction of formation of such First Tier Foreign Subsidiary (in addition to
the grant and perfection thereof pursuant to the Pledge Agreement and related
filings and possession of certificates with respect to any such Equity
Interests), such perfection to be accomplished on the Closing Date with respect
to any First Tier Foreign Subsidiary and related Material IP Subsidiary in
existence on the Closing Date, and within 30 days (or such longer period as the
Administrative Agent may agree) after any Material IP Subsidiary is created or
acquired or any existing Subsidiary becomes a Material IP Subsidiary in the case
of any such occurrence after the Closing Date. (f) Notwithstanding anything to
the contrary in this Section 7.11, other than Section 7.11(e) above, no Credit
Party shall be required to take any Excluded Perfection Action. Section 7.12
Primary Depositary and Operating Accounts. At all times beginning on or after
the date which is sixty days after the Closing Date (which period may be
extended by the Administrative Agent in its sole discretion) each Credit Party
will, and will cause each of its Subsidiaries to, maintain its primary
depositary and operating accounts relating to the North American operations of
the Borrower and its Subsidiaries with Regions Bank. Section 7.13 Further
Assurances. Each Credit Party will, and will cause each of its Subsidiaries to,
take such action and execute, acknowledge and deliver, at its sole cost and
expense, such agreements, instruments or other documents as are necessary, or as
any Agent may reasonably request, from time to time in order to (a) carry out
more effectively the purposes of this Agreement and the other Credit Documents,
(b) subject to valid and perfected first priority Liens (subject only to
Permitted Liens) any of the Collateral or any other property of any Credit Party
and its Subsidiaries, (c) establish and maintain the validity and effectiveness
of any of the Credit Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (d) better assure, convey, grant,
assign, transfer and confirm unto each Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Credit
Document. Notwithstanding anything in this Section 7.13, no Credit Party shall
be required to take any Excluded Perfection Action. Section 7.14 Intellectual
Property. Each Credit Party shall, and will cause each of its Subsidiaries to,
enter into, and maintain in effect, a legally enforceable agreement with each of
its employees and subcontractors obligating each such Person to assign to it,
without any additional compensation, any Intellectual Property Rights created,
discovered or invented by such Person in the course of such Person’s employment
or engagement with it (except to the extent prohibited by Applicable Law), and
further requiring such Person to cooperate with it, without any additional
compensation, in connection 95 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc116.jpg]
with securing and enforcing any Intellectual Property Rights therein; provided
that the foregoing shall not apply with respect to employees and subcontractors
whose job descriptions are of the type such that no such assignments are
reasonably foreseeable. Section 8 NEGATIVE COVENANTS Each Credit Party covenants
and agrees that until the Obligations (other than with respect to contingent
Obligations for which no claim has been made and Letters of Credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Issuing Bank and the Administrative Agent) shall have been
paid in full and the Aggregate Revolving Commitments hereunder shall have
expired or been terminated, such Credit Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 8. Section
8.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than (subject to Section 8.16): (a) the Obligations; (b)
Indebtedness existing on the Sixth Amendment Effective Date and described in
Schedule 8.1, together with any Permitted Refinancing thereof; (c) Indebtedness
with respect to (x) Capital Leases and (y) purchase money Indebtedness,
including, in each case of clauses (x) and (y), any such Indebtedness acquired
in connection with a Permitted Acquisition; provided, in the case of clause (x),
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease, and, in the case of clause (y), that any such Indebtedness shall
be secured only by the asset acquired in connection with the incurrence of such
Indebtedness; provided further that the sum of the aggregate principal amount of
any Indebtedness under this clause (c) shall not exceed at any time $30,000,000;
(d) Guarantees with respect to Indebtedness owing by the Borrower or any of its
Subsidiaries so long as (i) such Indebtedness being Guaranteed is otherwise
permitted under this Section 8.1 and (ii) the Indebtedness of any Subsidiary
that is not a Guarantor may only be guaranteed pursuant to this clause (d) by
another Subsidiary that is not a Guarantor or, to the extent permitted pursuant
to Section 8.5(c)(ii), a Credit Party; (e) unsecured intercompany Indebtedness:
(i) owed by any Credit Party to another Credit Party; (ii) owed by any Credit
Party to any Non-Guarantor Subsidiary; provided that such Indebtedness shall be
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent); (iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and (iv) owed by any Non-Guarantor Subsidiary to any Credit Party to
the extent permitted pursuant to Section 8.5(c)(ii); 96 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc117.jpg]
(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by each Credit Party that a
Swap Agreement entered into for speculative purposes or of a speculative nature
is not a Swap Agreement entered into in the ordinary course of business to hedge
or mitigate risks); (g) Indebtedness arising in connection with the financing of
insurance premiums in the ordinary course of business; (h) Indebtedness owed to
any person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance, pursuant to reimbursement
or indemnification obligations to such person, in each case incurred in the
ordinary course of business; (i) Indebtedness of the Borrower or any Subsidiary
in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
(j) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for Earn Out Obligations incurred in connection with
Permitted Acquisitions or dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries permitted hereunder; provided that the
aggregate amount of all Earn Out Obligations incurred, assumed or created in any
Fiscal Year at a time when the pro forma (as provided in Section 1.3)
Consolidated Net Leverage Ratio (measured as of the date of such incurrence,
assumption or initial creation) is greater than or equal to 3.25 to 1.00 shall
not exceed $15,000,000 (with amounts not used in any Fiscal Year not being
carried forward to, or otherwise available in, any subsequent Fiscal Year); (k)
Indebtedness in respect of netting services, overdraft protections and similar
services in connection with customary deposit accounts maintained by the
Borrower or any of its Subsidiaries as part of its ordinary cash management
program so long as such Indebtedness is promptly repaid; (l) performance
Guarantees in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of the Borrower and its Subsidiaries; (m)
Indebtedness of the Borrower or any other Credit Party incurred to finance a
Permitted Acquisition; provided that such Indebtedness is unsecured and
expressly subordinated to the Obligations in a manner acceptable to the
Administrative Agent; (n) endorsements for collection, deposit or negotiation
and warranties of products or services, in each case, incurred in the ordinary
course of business; (o) Indebtedness consisting of overpayments received and to
be refunded in the ordinary course of business; (p) [reserved]; (q) other
unsecured Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any time outstanding; and (r) Indebtedness in the form of
unsecured convertible notes of up to $300,000,000 at any time outstanding (along
with (x) any bridge or similar short term interim financing entered into in
connection with such unsecured convertible notes and paid-off in full thereby so
long as such bridge or similar short 97 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc118.jpg]
term interim financing is unsecured and does not remain outstanding for longer
than 270 days and (y) Convertible Notes Hedges entered into directly in
connection with such issuance), so long as (i) before and immediately after the
issuance of such unsecured convertible notes (as well as before and immediately
after the incurrence of any related bridge), no Default or Event of Default
shall have occurred and be continuing and (ii) the Borrower shall be in
compliance on a pro forma basis (as provided in Section 1.3) after giving effect
to the issuance of such unsecured convertible notes (as well as after giving
effect to any related bridge) with the financial covenants set forth in Section
8.7, computed as of the last day of the most recently ended Fiscal Quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 7.1; provided that such unsecured convertible notes shall (A) except as
permitted by clause (B) below, provide for no amortization, scheduled repayment
prior to maturity, sinking fund, mandatory redemptions, or maturity, in each
case, prior to the date that is ninety-two (92) days after the latest of the
Term Loan A Maturity Date, the maturity date of any Term Loan established after
the Sixth Amendment Effective Date or the Revolving Commitment Termination Date;
and (B) contain no mandatory redemption or offer to purchase other than standard
put rights (including upon a change of control) and/or market conversion
triggers for “net share settled convertible notes”. Section 8.2 Liens. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of any Credit Party or any of its
Subsidiaries, whether now owned or hereafter acquired, created or licensed or
any income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any Applicable Laws related to intellectual property, except (subject to
Section 8.16): (a) Liens granted pursuant to any Credit Document; (b) Liens
existing as of the Sixth Amendment Effective Date and described in Schedule 8.2
and any modifications, replacements, renewals or extensions thereof, provided
that (i) the property covered thereby is not changed, (ii) any modification,
replacement, renewal or extension of the obligations secured or benefited
thereby is a Permitted Refinancing of such obligations and is otherwise
permitted by Section 8.1 and (iii) the direct or any contingent obligor with
respect thereto is not changed; (c) Liens securing purchase money Indebtedness
and Capital Leases to the extent permitted pursuant to Section 8.1(c); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness or the assets subject to such Capital Lease, respectively; (d)
Permitted Encumbrances; (e) Liens granted by any Non-Guarantor Subsidiary in
favor of the Borrower or another Credit Party in respect of Indebtedness owed by
such Non-Guarantor Subsidiary to the Borrower or such other Credit Party and
permitted by Section 8.1; and (f) Liens not otherwise permitted hereunder on
assets other than the Collateral securing Indebtedness or other obligations in
the aggregate principal amount not to exceed $15,000,000 at any time
outstanding. Section 8.3 Restricted Payments. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, other than (a) Restricted Payments by any Subsidiary to the Borrower, any
other Subsidiary and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably 98 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc119.jpg]
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, (b) the Borrower and each
Subsidiary may declare and make dividend payments or other distributions payable
solely in the common stock or other common Equity Interests of such Person, (c)
Permitted Restricted Payments and (d) the Borrower may exercise its rights
(including making cash payments and/or deliveries of the Borrower’s common
stock) under Convertible Notes Hedges. Section 8.4 Burdensome Agreements. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party or any of their respective Subsidiaries to create,
incur or permit to exist any Lien upon any of their respective property or
assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by any Credit Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
8.4 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of specific property (including the sale of a
Subsidiary) not prohibited under this Agreement pending such sale, provided such
restrictions and conditions apply only to the specific property that is to be
sold and such sale is permitted hereunder and (iv) the foregoing clause (a)
shall not apply to (1) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (2) customary provisions in leases and other contracts restricting
the assignment thereof, (3) without limiting any obligations of any Credit Party
or Subsidiary under Section 7.11, contractual obligations that are binding on a
Credit Party or a Subsidiary thereof at the time such Credit Party becomes a
Credit Party or such Subsidiary first becomes a Subsidiary, so long as such
contractual obligation was not entered into in contemplation of such Person
becoming a Credit Party or Subsidiary thereof; (4) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be); (5)
restrictions related to secured Indebtedness otherwise permitted to be incurred
hereunder that limit the right of the obligor to dispose of the assets securing
such Indebtedness or (6) contractual obligations that prohibit, restrict or
impose any condition upon the pledge by a Credit Party or a Subsidiary of the
Equity Interests in a joint venture permitted hereunder. Section 8.5
Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person, including
any joint venture and any Foreign Subsidiary, except (subject to Section 8.12):
(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith; (b) equity Investments owned as of the Sixth
Amendment Effective Date in any Subsidiary; (c) (i) Investments by (A) any
Credit Party in any other Credit Party; and (B) any Non- Guarantor Subsidiary in
any other Non-Guarantor Subsidiary, and (ii) Permitted Non-Credit Party
Investments; (d) Investments existing on the Sixth Amendment Effective Date and
described on Schedule 8.5; 99 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc120.jpg]
(e) Investments constituting Swap Agreements permitted by Section 8.1(f); (f)
Permitted Acquisitions; (g) Guarantees constituting Indebtedness permitted by
Section 8.1(d); (h) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(i) Investments consisting of loans and advances to directors, officers, members
of management or employees of the Borrower and its Subsidiaries made in the
ordinary course of business (including any refinancings or such loans), in an
aggregate amount not to exceed $1,000,000 at any time outstanding; (j) advances
of payroll payments to employees in the ordinary course of business; (k)
promissory notes and other noncash consideration received in connection with
Dispositions permitted pursuant to Section 8.9 (subject to the proviso set forth
therein) (l) deposits of cash made in the ordinary course of business to secure
performance of operating leases; (m) Investments held by a Person who is
acquired after the Closing Date pursuant to a Permitted Acquisition, to the
extent such Investments were not made in contemplation of, or in connection
with, such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition; (n) Investments constituting deposits, prepayments and
other credits to suppliers made in the ordinary course of business of the
Borrower and its Subsidiaries; (o) loans by a Credit Party to non-Guarantor
Subsidiaries so long as the proceeds of such loans are used to consummate a
Permitted Acquisition substantially concurrently with the receipt of such
proceeds; (p) Investments in joint ventures or similar arrangements so long as
the Person or Property invested in is in a similar or complementary line of
business as those of the Borrower and its Subsidiaries on the date of such
investment, either (i) outstanding on the Amendment No. 10 Effective Date or
(ii) made after the Amendment No. 10 Effective Date in an aggregate amount at
any one time outstanding not to exceed (x) if the pro forma (as provided in
Section 1.3) Consolidated Net Leverage Ratio as of the date of making of such
Investment is greater than or equal to 3.25 to 1.00, then $10,000,000 or (y)
otherwise, $50,000,000 (it being understood that any Investment that is
permitted to be outstanding pursuant to this clause (p) at the time it is made
shall not cease to be permitted pursuant to this clause (p) solely because of
any fluctuation in the Consolidated Net Leverage Ratio after the date thereof);
(q) Convertible Notes Hedges entered into by the Borrower in connection with its
issuance of convertible notes permitted by Section 8.1(r); and (r) other
Investments not listed above and not otherwise prohibited by this Agreement in
an aggregate amount outstanding at any time (on a cost basis) not to exceed
$15,000,000. 100 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc121.jpg]
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.3. Section 8.6 Use of
Proceeds. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
use the proceeds of any Credit Extension except pursuant to Section 7.9. No
Credit Party shall use, and each Credit Party shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Credit Extension (i) to refinance any commercial paper,
(ii) in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate any applicable Sanctions, Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time or any other regulation thereof or to
violate the Exchange Act, (iii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (iv) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.
Section 8.7 Financial Covenants. (a) Consolidated Net Leverage Ratio. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, permit the
Consolidated Net Leverage Ratio as of the last day of any Fiscal Quarter of the
Borrower ending during the periods set forth below to be greater than the ratio
set forth below opposite such period: Period Maximum Consolidated Net Leverage
Ratio Sixth Amendment Effective Date through 3.50 to 1.00 and including June 30,
2019 September 30, 2019 through and 3.70 to 1.00 including December 31, 2019
March 31, 2020 5.00 to 1.00 June 30, 2020 5.35 to 1.00 September 30, 2020
through and 5.50 to 1.00 including March 31, 2021 June 30, 2021 5.00 to 1.00
September 30, 2021 4.75 to 1.00 December 31, 2021 and thereafter 4.50 to 1.00
(b) Consolidated Fixed Charge Coverage Ratio. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, permit the Consolidated Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter of the Borrower to be
less than 1.25 to 1.00. (c) Global Unrestricted Cash. The Borrower shall not
permit Global Unrestricted Cash to be less than $40,000,000 as of the last day
of any Fiscal Quarter of the Borrower with respect to which the Consolidated Net
Leverage Ratio (as reported on the Compliance Certificate for such Fiscal
Quarter) is greater than or equal to 3.50 to 1.00 (it being understood that this
clause (c) shall not be tested for any Fiscal 101 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc122.jpg]
Quarter with respect to which the Consolidated Net Leverage Ratio is less than
3.50 to 1.00 as of the last day of such Fiscal Quarter). Section 8.8 Fundamental
Changes. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
dissolve, liquidate, merge or consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom (subject to Section 8.12): (a) (i) any Wholly-Owned Subsidiary
of the Borrower may be merged, amalgamated or consolidated with or into the
Borrower so long as the Borrower is the continuing or surviving entity and (ii)
any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into any Guarantor so long as the Guarantor shall be the
continuing or surviving entity, or simultaneously with such transaction the
continuing or surviving entity shall become a Guarantor and the Borrower and
such Guarantor (and each other relevant Credit Party) shall otherwise comply
with Section 7.11 in connection therewith; (b) (i) any Non-Guarantor Subsidiary
that is a Foreign Subsidiary may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary; (c) any Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to the Borrower or any Guarantor, provided
that, with respect to any such Disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets; (d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary; (e) any Wholly-Owned Subsidiary of the Borrower may merge
with or into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with any acquisition permitted hereunder (including any Permitted
Acquisition), provided that in the case of any merger involving a Wholly-Owned
Subsidiary that is a Domestic Subsidiary, (i) a Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Guarantor and the Borrower and
such Guarantor (and each other relevant Credit Party) shall comply with Section
7.11 in connection therewith; (f) any Person may merge into the Borrower or any
of its Wholly-Owned Subsidiaries in connection with a Permitted Acquisition,
provided that (i) in the case of a merger involving the Borrower or a Guarantor,
the continuing or surviving Person shall be the Borrower or such Guarantor and
(ii) the continuing or surviving Person shall be the Borrower or a Wholly-Owned
Subsidiary of the Borrower; and (g) any Subsidiary that has no (or only de
minimis) assets or operations at such time, and owns no other Subsidiary (unless
such other Subsidiary also has no (or only de minimis) assets or operations as
such time) may be disposed, liquidated, dissolved, wound down or merged with and
into any other Subsidiary (with such other Subsidiary being the surviving
entity). 102 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc123.jpg]
Section 8.9 Dispositions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, Dispose of any asset, including any Equity Interest owned by
it, nor will any Credit Party permit any of its Subsidiaries to issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 8.5), except (subject to Section
8.12): (a) Dispositions of (i) inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business; (b) Dispositions of assets to the Borrower or any
Subsidiary; provided that any such sales, transfers or dispositions involving a
Non-Guarantor Subsidiary shall be made in compliance with Sections 8.5 and 8.11
and, if applicable, 8.8; (c) Dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof; (d) Dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Subsidiary; (e) Dispositions of assets
(other than Equity Interests in a Subsidiary unless all Equity Interests in such
Subsidiary are sold and such transaction is not otherwise prohibited by Section
8.8) that are not permitted by any other clause of this Section 8.9; provided
that the aggregate fair market value of all assets Disposed of in reliance upon
this clause (e) during any Fiscal Year shall not exceed $4,000,000; (f)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; (g)
Dispositions of Equity Interests in connection with the incurrence of
Indebtedness permitted pursuant to Section 8.1(r); (h) Disposition of Equity
Interests of EbixCash to third parties pursuant to the EbixCash Offering so long
as (i) EbixCash continues to be a Subsidiary of the Borrower and (ii) the Net
Cash Proceeds of the EbixCash Offering are applied as required by Section
2.11(c)(v); and (i) the disposition of the Headquarters Real Estate Asset
pursuant to a sale and leaseback transaction permitted by proviso (ii) of
Section 8.10; provided that all Dispositions permitted by this Section 8.9
(other than those permitted by paragraphs (b), (d) or (f) above) shall be made
for fair value and for at least 75% cash consideration (it being understood, for
the avoidance of doubt, that promissory notes do not constitute cash
consideration). Section 8.10 Sales and Lease-Backs. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which the Borrower or any Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any other Credit Party), or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by the Borrower to any Person (other than the Borrower or any other
Credit Party) in connection with such lease; provided that this Section 8.10
shall not prohibit (i) the sale and leaseback resulting from the incurrence of
any lease or purchase money financing with respect to any property or asset
entered into within 180 days of the 103 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc124.jpg]
acquisition of such property or asset for the purpose of providing permanent
financing of such property or asset or (ii) the sale and leaseback of the
Headquarters Real Estate Asset so long as (x) no Default has occurred and is
continuing, (y) such sale and leaseback is for fair market value and (z) the
Borrower continues to have the right to utilize the Headquarters Real Estate
Asset for its operations. Section 8.11 Transactions with Affiliates. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower or any its Subsidiaries on terms
that are less favorable to such Credit Party or such Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not an
Affiliate of the Borrower or any of its Subsidiaries; provided that the
foregoing restriction shall not apply to (a) any transaction between or among
the Credit Parties and not involving any other Affiliate, (b) any transaction
between or among Non-Guarantor Subsidiaries and not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 8.3. Section 8.12
Conduct of Business. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
such Credit Party or such Subsidiary on the Sixth Amendment Effective Date and
businesses that are substantially similar, related or incidental thereto.
Section 8.13 Accounting Policies; Fiscal Year. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) its Fiscal Year end.
Section 8.14 Amendments to Organizational Agreements. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or permit any amendments to
its Organizational Documents if such amendment could reasonably be expected to
be adverse to the Lenders or any Agent. Section 8.15 [Reserved.] Section 8.16
Material IP Subsidiaries. Notwithstanding anything to the contrary in this
Agreement, including in any of Sections 8.1 or 8.2, no Credit Party shall, nor
shall it permit any of its Subsidiaries to: (a) permit any Material IP
Subsidiary or any Subsidiary that is not a Credit Party that owns, directly or
indirectly, any Equity Interests of any Material IP Subsidiary, to have any
Indebtedness other than (i) Indebtedness under the Credit Documents, (ii)
intercompany Indebtedness otherwise permitted hereunder, (iii) Indebtedness
permitted by any of clauses (g), (h), (j), (k), (n) or (o) of Section 8.1, and
(iv) Indebtedness permitted by Section 8.1(i) to the extent issued or incurred
by any Subsidiary domiciled in India up to an amount not to exceed $10,000,000
outstanding at any one time; (b) permit any Material IP Subsidiary or any
Subsidiary that is not a Credit Party that owns, directly or indirectly, any
Equity Interests of any Material IP Subsidiary, directly or indirectly, to
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable), whether now owned or hereafter acquired,
created or licensed or any income, profits or royalties therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income, profits or royalties under the UCC of any State or under any similar
recording or notice statute or under any Applicable Laws related to intellectual
property, except (i) Liens granted pursuant to any Credit Document, (ii) Liens
granted to secure intercompany Indebtedness owing by such Material IP Subsidiary
to a Credit Party and (iii) Permitted Encumbrances; 104 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc125.jpg]
(c) permit any Intellectual Property Rights, any Owned Intellectual Property or
any license to use the Licensed Intellectual Property to fail at any time to be
free and clear of all restrictions (other than restrictions contained in
licensing arrangements), court orders, injunctions, decrees, writs or Liens,
whether by written agreement or otherwise, except (i) Liens granted pursuant to
any Credit Document, (ii) Liens granted to secure intercompany Indebtedness
owing to a Credit Party and (iii) Permitted Encumbrances; (d) permit the fair
market value (as reasonably determined by the Borrower) of all Intellectual
Property Rights not owned by a Credit Party or a Material IP Subsidiary to
exceed 20% of the fair market value of all Intellectual Property Rights of the
Borrower and its Subsidiaries in the aggregate; provided that (x) such 20%
limitation may be exceeded for 180 days (or such longer period as the
Administrative Agent may agree) after the acquisition of Intellectual Property
Rights (whether directly or through the acquisition of one or more Persons) and
(y) this clause (d) shall not apply to Intellectual Property Rights owned by
joint ventures of the Borrower or its Subsidiaries (including joint ventures
which are Subsidiaries hereunder) to the extent such joint ventures are
permitted under this Agreement and (and such Intellectual Property Rights shall
be entirely excluded from the calculation of the 20% threshold set forth in this
clause (d)); or (e) permit any Intellectual Property Rights owned, licensed or
otherwise held by any Subsidiary (other than a Subsidiary that is a joint
venture hereunder) to be transferred to any joint venture (including any joint
venture which is a Subsidiary hereunder) if such transferee is excluded from the
requirement of clause (d) above as a result of proviso (y) to such clause (d).
Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1 Events
of Default. If any one or more of the following conditions or events shall
occur: (a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan or any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit, in either case when due,
whether at stated maturity, by acceleration or otherwise or (ii) within three
Business Days of when due any interest on any Loan or any fee or any other
amount due hereunder; or (b) Default in Other Agreements. (i) Failure of any
Credit Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than the Loans and Letters of Credit) in an
aggregate principal amount of $5,000,000 or more, in each case beyond the grace
or cure period, if any, provided therefor; or (ii) breach or default by any
Credit Party or any of their respective Subsidiaries with respect to any other
term of (x) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (y) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (c) Breach of
Certain Covenants. Failure of any Credit Party to perform or comply with any
term or condition contained in Section 7.1 (other than clause (e), (f), (g)(ii),
(g)(iii), (h) or (j) thereof), Section 7.2 (with respect to the existence of any
Credit Party), Section 7.9, Section 7.11 or any Section of Section 8; or 105
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc126.jpg]
(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of their respective Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or (e) Other Defaults Under Credit
Documents. Any Credit Party shall default in the performance of or compliance
with any term contained herein or any of the other Credit Documents, other than
any such term referred to in any other Section of this Section 9.1, and such
default shall not have been remedied or waived within thirty days after the
earlier of (i) an Authorized Officer of any Credit Party becoming aware of such
default, or (ii) receipt by the Borrower of notice from the Administrative Agent
or any Lender of such default; or (f) Involuntary Bankruptcy; Appointment of
Receiver, etc. (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party or any of their respective
Subsidiaries in an involuntary case under the Bankruptcy Code or Debtor Relief
Laws now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
of their respective Subsidiaries under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party or any of their respective Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment of
Receiver, etc. (i) Any Credit Party or any of their respective Subsidiaries
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or any Credit Party or any of their respective
Subsidiaries shall make any assignment for the benefit of creditors; (ii) any
Credit Party or any of their respective Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or (iii) the board of directors (or similar governing
body) of any Credit Party or any of their respective Subsidiaries or any
committee thereof shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clauses (i) or (ii) above or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of $5,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against any Credit
Party or any of their respective Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty days; or (ii) any non-monetary judgment or order shall be rendered against
any Credit Party or any of their respective Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days; or 106 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc127.jpg]
(i) Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates in excess of
$5,000,000 during the term hereof and which is not paid by the applicable due
date; or (j) Change of Control. A Change of Control shall occur; or (k)
Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party. Section 9.2 Remedies. Upon the
occurrence of any Event of Default described in Section 9.1(f) or Section
9.1(g), automatically, and upon the occurrence and during the continuance of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (a) the
Commitments, if any, of each Lender and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (b) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (i) the unpaid principal
amount of and accrued interest on the Loans, (ii) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (iii) all other Obligations (other than Obligations under any
Secured Swap Agreement or Secured Treasury Management Agreement); provided, the
foregoing shall not affect in any way the obligations of the Lenders under
Section 2.2(b)(iii) or Section 2.3(e); (c) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (d) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 9.1(f) and
Section 9.1(g) to pay) to the Administrative Agent such additional amounts of
cash, to be held as security for such Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding under arrangements acceptable to
the Administrative Agent, equal to the Outstanding Amount of the Letter of
Credit Obligations at such time. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
has been cured to the satisfaction of the Required Lenders or waived in writing
in accordance with the terms of Section 11.4. Section 9.3 Application of Funds.
After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by each Agent in the following
order: First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including all reasonable out-of- pocket fees, expenses
and disbursements of any law firm or other counsel and amounts payable under 107
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc128.jpg]
Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative Agent
and the Collateral Agent, in each case in its capacity as such; Second, to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest and Letter of Credit Fees) payable
to the Lenders under the Credit Documents including all reasonable out-of-pocket
fees, expenses and disbursements of any law firm or other counsel and amounts
payable under Section 3.1, Section 3.2 and Section 3.3), ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
Letter of Credit Borrowings and other Obligations under the Credit Documents
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Secured Swap Agreement, to the extent such Secured Swap Agreement
is permitted hereunder, (c) payments of amounts due under any Secured Treasury
Management Agreement, and (d) the Administrative Agent for the account of the
Issuing Bank, to Cash Collateralize that portion of the Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and Last, the balance, if any, after all of
the Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by Applicable Laws. Subject to Section 2.3, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section. Notwithstanding the foregoing, Secured Swap Obligations and
Secured Treasury Management Obligations shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Qualifying Swap Bank or
Qualifying Treasury Management Bank, as the case may be. Each Qualifying Swap
Bank or Qualifying Treasury Management Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of each of
the Administrative Agent and the Collateral Agent pursuant to the terms of
Section 10 for itself and its Affiliates as if a “Lender” party hereto. Section
10 AGENCY Section 10.1 Appointment and Authority. (a) Each of the Lenders and
the Issuing Bank hereby irrevocably appoints Regions Bank to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes 108 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc129.jpg]
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. (b) Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Regions Bank to act on its behalf as the Collateral Agent hereunder and
under the other Credit Documents and authorizes the Collateral Agent to take
such action on its behalf and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any Collateral
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any Collateral Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Collateral Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Collateral Document or otherwise exist against the Collateral
Agent. The Collateral Agent shall act on behalf of the Secured Parties with
respect to any Collateral and the Collateral Documents, and the Collateral Agent
shall have all of the benefits and immunities (i) provided to the Administrative
Agent under the Credit Documents with respect to any acts taken or omissions
suffered by the Collateral Agent in connection with any Collateral or the
Collateral Documents as fully as if the term “Administrative Agent” as used in
such Credit Documents included the Collateral Agent with respect to such acts or
omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent. (c) The provisions of this
Section are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Bank, and no Credit Party nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Section 10.2 Rights as a Lender. Each Person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary of the
Borrower or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. Section 10.3
Exculpatory Provisions. (a) No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and each
Agent’s duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, no Agent: (i) shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing; (ii) shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that such
Agent is required to exercise as directed in writing by the Required 109
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc130.jpg]
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or Applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (iii) shall, except as
expressly set forth herein and in the other Credit Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity. (b) No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.4 and 9.2) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment. Each Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent in writing by the Borrower, a Lender or the Issuing Bank.
(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Section 10.4 Reliance by
Agents. Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for the Borrower and its Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Section 10.5 Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the 110 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc131.jpg]
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as the case may be. No Agent shall be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents. Section 10.6 Resignation or Removal of Agents. (a) Any Agent
may at any time give notice of its resignation to the Lenders, the Issuing Bank
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders and the Issuing
Bank, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date. (b)
If the Person serving as an Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law by notice in writing to the Borrower and such Person remove such
Person as an Agent and, in consultation with the Borrower, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. (c) With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by such Agent on behalf of the Lenders or the Issuing Bank under any of the
Credit Documents, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent or
Collateral Agent, as the case may be (other than any rights to indemnity
payments or other payments then owed to the retiring or removed Administrative
Agent or Collateral Agent, as the case may be), as of the Resignation Effective
Date or the Removal Effective Date, as applicable, and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 10 and Section 11.2 shall continue in effect for
the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as an Agent.
111 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc132.jpg]
Section 10.7 Non-Reliance on Agents and Other Lenders. Each of the Lenders and
the Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder.
Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, documentation agents,
syndication agents or other similar titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the Issuing Bank
hereunder. Section 10.9 Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agents under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Agent, each Lender and the Issuing Bank to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 11.2). Section 10.10
Collateral Matters. (a) The Lenders (including in its capacities as a potential
Swap Provider and potential Treasury Management Bank) and the Issuing Bank
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held under any Credit Document securing the Obligations (x) upon termination
of the commitments under this Agreement and payment in full of all Obligations
(other than contingent indemnification obligations) and the 112 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc133.jpg]
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made), (y) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Credit Documents or consented to in
accordance with the terms of this Agreement, or (z) subject to Section 11.4, if
approved, authorized or ratified in writing by the Required Lenders; (ii) to
subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(c); and (iii) to release any Guarantor from its
obligations under this Agreement and the other Credit Documents if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the
Credit Documents. Upon request by the Administrative Agent or the Collateral
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Section. (b) Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. (c) Anything contained in any of the
Credit Documents to the contrary notwithstanding, each of the Credit Parties,
the Administrative Agent, the Collateral Agent and each holder of the
Obligations hereby agree that (i) no holder of the Obligations shall have any
right individually to realize upon any of the Collateral or to enforce this
Agreement, the Notes or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the respective Agents, on behalf of the Secured Parties, in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
holders of the Obligations (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition. (d) No Secured Swap
Agreement or Secured Treasury Management Agreement will create (or be deemed to
create) in favor of any Qualifying Swap Bank or any Qualifying Treasury
Management Bank, respectively, that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of the
Borrower or any other Credit Party under the Credit Documents except as
expressly provided herein or in the other Credit Documents. By accepting the
benefits of the Collateral, each such Qualifying Swap Bank and Qualifying
Treasury Management Bank shall be deemed to have appointed the Collateral Agent
as its agent and agreed to be bound by the Credit Documents as a holder of the
Obligations, subject to the limitations set forth in this clause (d).
Furthermore, it is understood and 113 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc134.jpg]
agreed that the Qualifying Swap Banks and Qualifying Treasury Management Banks,
in their capacity as such, shall not have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any of the
other Credit Documents or otherwise in respect of the Collateral (including the
release or impairment of any Collateral, or to any notice of or consent to any
amendment, waiver or modification of the provisions hereof or of the other
Credit Documents) other than in its capacity as a Lender and, in any case, only
as expressly provided herein. Section 11 MISCELLANEOUS Section 11.1 Notices;
Effectiveness; Electronic Communications. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to any Agent, the
Borrower or any other Credit Party, to the address, facsimile number or
telephone number specified in Appendix B; and (ii) if to any Lender, the Issuing
Bank or the Swingline Lender, to the address, facsimile number or telephone
number in its Administrative Questionnaire on file with the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or 114 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc135.jpg]
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. (c) Change of Address, Etc. Any party
hereto may change its address, facsimile or telephone for notices and other
communications hereunder by notice to the other parties hereto. (d) Platform.
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”). (ii) The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or any of the other Credit
Parties, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any other Credit Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Credit Party pursuant to any Credit Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform. Section 11.2 Expenses;
Indemnity; Damage Waiver. (a) Costs and Expenses. The Credit Parties shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by each Agent
and its Affiliates (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Agents and, if
reasonably necessary, local and/or specialty counsel to the Agents, the Lenders
and the Issuing Bank taken as a whole (limited to one specialty counsel in any
reasonably necessary specialty and to one local counsel in each reasonably
necessary jurisdiction)) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all documented out-of-pocket expenses incurred by any Agent, any Lender or the
Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Agents, the Lenders and
the Issuing Bank taken as a whole, one local counsel in each relevant
jurisdiction for the Agents, the Lenders and the Issuing Bank taken as a whole,
one specialty counsel in each relevant specialty for the Agents, the Lenders and
the Issuing Bank taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to all such affected Persons similarly
situated, taken as a whole) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans 115
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc136.jpg]
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. (b) Indemnification by the Credit Parties.
The Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Collateral Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Indemnitees taken as a whole, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Indemnitees taken as a whole, if reasonably necessary, one specialty counsel in
each relevant specialty for the Indemnitees taken as a whole and, solely in the
case of a conflict of interest, one additional counsel to all such affected
Persons similarly situated, taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party) other than such Indemnitee or its Related Parties arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) disputes solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent, the
Collateral Agent, a Joint Lead Arranger or Joint Book Runner, the Issuing Bank
or the Swingline Lender or any similar role under this Agreement or any other
Credit Document or any of their respective Related Parties (in each case, acting
in its capacity as such)) and not arising out of or involving any act or
omission of any Credit Party or any of their respective Subsidiaries or
Affiliates (including their respective officers, directors, employees or
controlling persons). This Section 11.2(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the Credit
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any such sub-agent), the Issuing Bank or
such Related Party, as the case may be, such Lender’s pro rata share (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub- agent), the Collateral Agent (or any such sub-agent) or the Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several. 116
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc137.jpg]
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each hereby waives, any claim
against any other such party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly, but in any event within ten Business Days after
written demand therefor (including delivery of copies of applicable invoices).
(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, the Collateral Agent, the Issuing Bank,
the Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.
Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Issuing Bank or its respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or its respective Affiliates may have. Each
of the Lenders and the Issuing Bank agrees to promptly notify the Borrower and
the Administrative Agent after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application. Section 11.4 Amendments and Waivers. (a) Required Lenders’ Consent.
Subject to Section 11.4(b) and Section 11.4(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents (other than any
amendment required to give effect to Section 2.1(c), which shall be subject only
to the consent requirements set forth therein), or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders and the delivery of such amendment,
modification, 117 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc138.jpg]
termination or waiver to the Administrative Agent; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitments, Loans and/or Letter of
Credit Obligations of such Lender may not be increased or extended without the
consent of such Lender, (iv) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein and (v) the Required Lenders shall determine whether or not to allow any
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders. (b)
Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, but subject to Section 3.1(h), no amendment, modification,
termination, or consent shall be effective if the effect thereof would: (i)
extend the Revolving Commitment Termination Date; (ii) waive, reduce or postpone
any scheduled repayment (but not prepayment) or alter the required application
of any prepayment pursuant to Section 2.12 or the application of funds pursuant
to Section 9.3, as applicable; (iii) extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date; (iv) reduce
the principal of or the rate of interest on any Loan (other than any waiver of
the imposition of the Default Rate pursuant to Section 2.9) or any fee or
premium payable hereunder; provided that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder; (v) extend the time for payment
of any such interest or fees; (vi) reduce the principal amount of any Loan or
any reimbursement obligation in respect of any Letter of Credit; (vii) amend,
modify, terminate or waive any provision of this Section 11.4(b) or Section
11.4(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required; (viii) change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders,”
“Revolving Commitment Percentage,” “Term Loan A Commitment Percentage,” or “Term
Loan Commitment Percentage” or modify the amount of the Revolving Commitment,
Term Loan A Commitment or Term Loan Commitment of any Lender; 118 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc139.jpg]
(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or (x) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under any Credit
Document (except pursuant to a transaction permitted hereunder). (c) Other
Consents. No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by the Borrower or any other
Credit Party therefrom, shall: (i) increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender; (ii) amend, modify, terminate or waive
any provision hereof relating to the Swingline Sublimit or the Swingline Loans
without the consent of the Swingline Lender; (iii) amend, modify, terminate or
waive any obligation of Lenders relating to the purchase of participations in
Letters of Credit as provided in Section 2.3(e) without the written consent of
the Administrative Agent and of the Issuing Bank; or (iv) amend, modify,
terminate or waive any provision of this Section 11 as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the consent of such Agent. (d)
Execution of Amendments, etc. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Section 11.5 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, 119 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc140.jpg]
the Collateral Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) Assignments by
Lenders. Any Lender may at any time assign to one or more financial institutions
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, Loans and obligations hereunder at the time
owing to it); provided that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s commitments and the loans
at the time owing to it (in each case with respect to any credit facility) or
contemporaneous assignments to Approved Funds that equal at least to the amounts
specified in subsection (b)(i)(B) of this Section in the aggregate) or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and (B) in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the commitment
(which for this purpose includes loans and obligations in respect thereof
outstanding thereunder) or, if the commitment is not then in effect, the
principal outstanding balance of the loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $5,000,000, in the case of any assignment in respect of
any Revolving Commitments and/or Revolving Loans, or $2,500,000, in the case of
any assignment in respect of any Term Loan Commitments and/or Term Loans, unless
each of the Administrative Agent and, so long as no Event of Default shall have
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed). (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Commitments and Loans assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations on a non-pro rata basis as between its Revolving Commitment and/or
Revolving Loans, on the one hand, and any Term Loan Commitment and/or Term
Loans, on the other the hand. (iii) Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default shall have occurred and is continuing at the time
of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) commitments under revolving credit facilities and
unfunded commitments under term loan facilities if such assignment is to a
Person that is not a Lender with a commitment in respect 120 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc141.jpg]
of such facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (ii) a funded Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and (C) the consent of the Issuing
Bank and the Swingline Lender shall be required for any assignment in respect of
any Revolving Commitments. (iv) Assignment Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment Certain
Persons. No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) a
natural Person. (vi) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.3 and 11.2 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement 121 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc142.jpg]
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. (c) Register. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States, a copy of each Assignment
Agreement delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This Section
shall be construed such that the Loans are at all times maintained in registered
form within the meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clauses (b) or (c)
of Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 3.2 or 3.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Sections 2.17 and 3.4 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any 122 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc143.jpg]
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or in connection with a Credit Party’s or the Administrative Agent’s
request for such information to comply with FATCA. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (e) Certain Pledges. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, or any promissory notes evidencing
its interests hereunder, to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Section 11.6 Independence of Covenants. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists. Section 11.7 Survival of
Representations, Warranties and Agreements. All representations, warranties and
agreements made herein shall survive the execution and delivery hereof and the
making of any Credit Extension. Notwithstanding anything herein or implied by
law to the contrary, the agreements of each Credit Party set forth in Section
3.1(c), Section 3.2, Section 3.3, Section 11.2, Section 11.3, Section 11.13 and
Section 11.14 and the agreements of the Lenders and the Agents set forth in
Section 2.14, Section 10.3 and Section 11.2(c) shall survive the payment of the
Loans, the cancellation, expiration or cash collateralization of the Letters of
Credit, and the termination hereof. Section 11.8 No Waiver; Remedies Cumulative.
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents, any Swap Agreements or
any Treasury Management Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.
Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to any Agent,
the Issuing Bank, the Swingline Lender or the Lenders (or to any Agent, on
behalf of Lenders), or any Agent, the Issuing Bank or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof 123
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc144.jpg]
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Section 11.10 Severability. If any provision of this Agreement or
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions of this Agreement and the other Credit Documents, or of such
provision in any other jurisdiction, shall not in any way be affected or
impaired thereby. Section 11.11 Obligations Several; Independent Nature of
Lenders’ Rights. The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Revolving Commitment of any
other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.10(c), each Lender shall be entitled to protect and enforce its rights
arising under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose. Section 11.12 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect. Section
11.13 Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement shall
be governed by, and construed in accordance with, the law of the State of New
York. (b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 11.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
124 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc145.jpg]
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent, the Collateral Agent, the Issuing Bank
or such Lender, as the case may be, hereby agrees that it will notify the
Borrower as soon as practicable under the circumstances in the event of any such
disclosure (other than any disclosure at the request of a regulatory agency or
authority or in connection with a routine filing, examination, audit or review)
by such Person unless such notification is prohibited by Applicable Law or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in (including, for purposes hereof, any new lenders invited to join hereunder on
an increase in the Loans and/or Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided for herein, (h) with
the consent of the Borrower, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, the Collateral Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (j) for purposes of establishing
a “due diligence” defense. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same 125
130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc146.jpg]
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
acknowledges that (i) the Information may include material non-public
information concerning the Borrower or any Subsidiary, as the case may be, (ii)
it has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities laws. Section 11.16 Usury Savings Clause. Notwithstanding any other
provision herein, the aggregate interest rate charged or agreed to be paid with
respect to any of the Obligations, including all charges or fees in connection
therewith deemed in the nature of interest under Applicable Laws shall not
exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the aggregate outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect. In addition, if when the Loans made hereunder are
repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and each of
the Credit Parties to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Credit Parties. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Laws, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder. Section
11.17 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Credit Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Collateral Agent or the Issuing Bank, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this 126 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc147.jpg]
Agreement provided by each Agent are arm’s-length commercial transactions
between the Credit Parties, on the one hand, and each Agent, on the other hand,
(ii) each of the Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) each Agent is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as an advisor, agent or
fiduciary, for any Credit Party or any of their respective Affiliates or any
other Person and (ii) each Agent does not have any obligation to any Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) each Agent and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Credit Parties and their respective Affiliates, and no Agent has any
obligation to disclose any of such interests to any Credit Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Credit Parties hereby waives and releases any claims that it may have against
any Agent with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment, waiver, modification or consent
relating hereto shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper- based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. Section 11.20 USA PATRIOT Act. Each Lender subject to the PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies each of
the Credit Parties that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender or such Agent,
as applicable, to identify each of the Credit Parties in accordance with the
PATRIOT Act. The Credit Parties shall, promptly following a request by any Agent
or any Lender, provide all documentation and other information that such Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti- money laundering rules and
regulations, including the Act and the Beneficial Ownership Regulation. Section
11.21 Conflicts. In the event there is a conflict or inconsistency between this
Agreement and any other Credit Document, the terms of this Agreement shall
control; provided that any provision of the Collateral Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect. Section 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: 127 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc148.jpg]
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority. Section 11.23 Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3- 101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or 128 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc149.jpg]
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that: (i) none of the Administrative Agent or any Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related to hereto or thereto), (ii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement. (c) The Administrative Agent and
each Lead Arranger hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal- 129 130164155_5



--------------------------------------------------------------------------------



 
[executedamendmentno10toc150.jpg]
away or alternate transaction fees, amendment fees, processing fees, term out
premiums, banker’s acceptance fees, breakage or other early termination fees or
fees similar to the foregoing. [Signatures on Following Page(s)] 130 130164155_5



--------------------------------------------------------------------------------



 